Exhibit 10.3

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

 

AMENDED AND RESTATED

LICENSE, DEVELOPMENT AND COMMERCIALIZATION AGREEMENT

(CHINA)

 

between

 

FIBROGEN CHINA ANEMIA HOLDINGS, LTD.; BEIJING FIBROGEN MEDICAL TECHNOLOGY
DEVELOPMENT CO., LTD.; FIBROGEN INTERNATIONAL (HONG KONG) LIMITED

 

and

 

ASTRAZENECA AB (PUBL)

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS

2

 

 

ARTICLE 2 COLLABORATION; GOVERNANCE

13

 

 

ARTICLE 3 DEVELOPMENT

18

 

 

ARTICLE 4 REGULATORY MATTERS

24

 

 

ARTICLE 5 COMMERCIALIZATION

26

 

 

ARTICLE 6 MANUFACTURE AND SUPPLY

29

 

 

ARTICLE 7 LICENSES AND EXCLUSIVITY

31

 

 

ARTICLE 8 FINANCIALS

34

 

 

ARTICLE 9 INTELLECTUAL PROPERTY

39

 

 

ARTICLE 10 REPRESENTATIONS AND WARRANTIES

45

 

 

ARTICLE 11 INDEMNIFICATION

51

 

 

ARTICLE 12 CONFIDENTIALITY

53

 

 

ARTICLE 13 TERM AND TERMINATION

56

 

 

ARTICLE 14 DISPUTE RESOLUTION AND GOVERNING LAW

60

 

 

ARTICLE 15 MISCELLANEOUS

63

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

LICENSE, Development AND COMMERCIALIZATION AGREEMENT (China)

This Amended and Restated License, Development and Commercialization Agreement
(China) (the “Agreement”) is entered into as of October 16, 2014 (the “Execution
Date”) and effective as of July 30, 2013 (the “Effective Date”), by and between
FibroGen China Anemia Holdings, Ltd., having a registered office at c/o Ogier
Fiduciary Services (Cayman) Limited, 89 Nexus Way, Camana Bay, Grand Cayman,
Cayman Islands KY1-9007 (“FibroGen Cayman”), Beijing FibroGen Medical Technology
Development Co., Ltd., a wholly foreign owned limited liability company having
its principal place of business at No. 88 Building Kechuang Street 6 Building 2,
Floor 4, Room 503, Beijing Economic-Technological Development Area, Beijing,
100000, the People’s Republic of China (“FibroGen WFOE”) and FibroGen
International (Hong Kong) Limited, having a registered office at 18th Floor,
Edinburgh Tower, The Landmark, 15 Queen's Road Central, Hong Kong (“FibroGen
HK”) (FibroGen WFOE, FibroGen Cayman and FibroGen HK, collectively, “FibroGen
China”), on the one hand, and AstraZeneca AB, a company incorporated in Sweden
under no. 556011-7482 with offices at Pepparredsleden 1, 431 83 Mölndal,
Gothenburg, Sweden (“AstraZeneca”), on the other hand.  FibroGen China and
AstraZeneca are sometimes referred to herein individually as a “Party” and
collectively as the “Parties”; provided that with respect to FibroGen China, the
term “Party” may refer to FibroGen Cayman if the context requires.

Background

A.FibroGen WFOE, a wholly-owned subsidiary of FibroGen Cayman, is a
biotechnology company that has expertise in the discovery and development of
various prolyl hydroxylase inhibitor compounds for the treatment of
anemia.  FibroGen WFOE is exclusively dedicated to addressing unmet medical
needs of the Chinese population by introducing first-in-class, novel medicines
that are affordable and accessible to the Chinese population.  FibroGen WFOE is
pursuing a Class 1.1 Innovative Drug pathway in China to develop, manufacture
and commercialize such compounds in China, including FG-4592, to which FibroGen
WFOE has certain intellectual property rights.

B.AstraZeneca is an enterprise with expertise in the commercialization of human
therapeutic products in China and with significant sales and marketing resources
on-the-ground in China.

C.To ensure that the cost-effective and effective therapies developed by
FibroGen WFOE are made accessible to Chinese patients, FibroGen China is
entering into this Agreement with AstraZeneca to commercialize the therapies
developed by FibroGen WFOE.  FibroGen WFOE will retain the rights to the
technology, and will be responsible for registration, clinical trials,
manufacturing and physician education with respect to the Products.  FibroGen
China will grant certain co-exclusive license rights to AstraZeneca with respect
to such technology under the terms of this Agreement.

D.FibroGen, Inc. (“FibroGen”) and AstraZeneca have entered into a License,
Development and Commercialization Agreement of even date herewith, for
development,

1.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

manufacture and commercialization activities for certain of such human
therapeutic compounds for certain countries outside of China (the “U.S. and RoW
Agreement”), which agreement includes a portion of the governance structure for
China related to this Agreement.

Now, Therefore, in consideration of the foregoing premises and the mutual
promises, covenants and conditions contained in this Agreement, the Parties
agree as follows:

Article 1

Definitions

As used in this Agreement, the following initially capitalized terms, whether
used in the singular or plural form, shall have the meanings set forth in this
Article 1.  Except where the context otherwise requires, the use of any gender
shall be applicable to all genders and the word “or” is used in the inclusive
sense (and/or).  Whenever this Agreement refers to a number of days, unless
otherwise specified, such number refers to calendar days.  In addition, the
terms “includes,” “including,” “include” and derivative forms of them shall be
deemed followed by the phrase “without limitation” (regardless of whether it is
actually written there (and drawing no implication from the actual inclusion of
such phrase in some instances after such terms but not others)).

1.1“Acquiror” has the meaning set forth in Section 15.5.

1.2“Affiliate” means, with respect to a particular Party, a person, corporation,
partnership, or other entity that controls, is controlled by or is under common
control with such Party.  For the purposes of this definition, the word
“control” (including, with correlative meaning, the terms “controlled by” or
“under the common control with”) means the actual power, either directly or
indirectly through one or more intermediaries, to direct or cause the direction
of the management and policies of such entity, whether by the ownership of more
than fifty percent (50%) of the voting stock of such entity, or by contract or
otherwise.

1.3“Alliance Manager” has the meaning set forth in Section 2.4.

1.4“Anti-Corruption Laws” means the U.S. Foreign Corrupt Practices Act, as
amended, the UK Bribery Act 2010, as amended, Chinese anti-corruption
legislation, including the Anti-Unfair Competition Law, the Interim Provisions
on Prohibition of Commercial Bribery, and Articles 164, 389 and 391 of the
Criminal Law, and any other applicable anti-corruption laws and laws for the
prevention of fraud, racketeering, money laundering or terrorism.

1.5“Astellas” means Astellas Pharma, Inc.

1.6“Astellas Agreements” means the Astellas EU Agreement and the Astellas Japan
Agreement.

1.7“Astellas EU Agreement” means the Anemia License and Collaboration Agreement
between FibroGen and Astellas effective April 28, 2006, as amended from time to
time.

2.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

1.8“Astellas Japan Agreement” means the Collaboration Agreement between FibroGen
and Astellas effective June 1, 2005, as amended from time to time.

1.9“AstraZeneca Know-How” means all Information Controlled as of the Effective
Date or thereafter during the Term by AstraZeneca or its Affiliates that is
reasonably necessary or useful for the research, development, manufacture, use,
importation or sale of Products in the Field.  For clarity, the use of
“Affiliate” in this definition shall exclude any Third Party that becomes an
Affiliate due to such Third Party’s acquisition of or by, AstraZeneca, except as
provided in Section 15.5.  For additional clarity, AstraZeneca Know-How shall
exclude rights under any AstraZeneca Patents and AstraZeneca’s interest in the
Joint Patents and Joint Inventions.

1.10“AstraZeneca Patents” means all Patents that are Controlled as of the
Effective Date or thereafter during the Term by AstraZeneca or its Affiliates
and that claim the composition of matter, manufacture or use of one or more
Collaboration Compounds or Products or that would otherwise be infringed (or
with respect to patent applications, would be infringed if issued or granted
with the then-currently pending claims), absent a license, by the manufacture,
use or sale of any Collaboration Compounds or Product.  For clarity, the use of
“Affiliate” in this definition shall exclude any Third Party that becomes an
Affiliate due to such Third Party’s acquisition of or by, AstraZeneca except as
provided in Section 15.5.

1.11“AstraZeneca Anti-Corruption Rules and Policies” means the key principles
from AstraZeneca’s ABAC and External Interactions Policies regarding
anti-bribery and corruption issues, attached as Exhibit H to this Agreement, as
the same may be amended, modified or supplemented from time to time as notified
by AstraZeneca to FibroGen China.

1.12“AstraZeneca Technology” means the AstraZeneca Patents, AstraZeneca
Know-How, and AstraZeneca’s and its Affiliates’ interest in Joint Patents and
Joint Inventions.

1.13“Audit” has the meaning set forth in Section 10.4(e).

1.14“Auditor” has the meaning set forth in Section 8.11(c).

1.15“Business Day” means a day other than a Saturday, Sunday or bank or other
public holiday in China, the Cayman Islands or Sweden.

1.16“Calendar Quarter” means each successive period of three (3) calendar months
commencing on January 1, April 1, July 1 and October 1.

1.17“Calendar Year” means each successive period of twelve (12) calendar months
commencing on January 1.

1.18“CFDA” means the China Food and Drug Administration or its successor.

1.19“China Committee” means the committee formed by the Parties as described in
Section 2.2.

1.20“Clinical Trial” means any human clinical trial of a Product.

3.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

1.21“Collaboration Compound” means any of the following: (a) FG-4592, (b) any
HIF Compound (other than FG-4592) that is added to this Agreement pursuant to
Section 3.5 and (c) any salts, esters, complexes, chelates, crystalline and
amorphous morphic forms, pegylated forms, enantiomers (excluding regioisomers),
prodrugs, solvates, metabolites and catabolites of any of the foregoing ((a) or
(b)).

1.22“Collaboration Inventions” has the meaning set forth in Section 9.2.

1.23“Commercialization” means the commercial manufacture, marketing, promotion,
sale and/or distribution of Products in the Territory.  Commercialization
includes Phase 4 Clinical Trials, Mandatory Post-Approval Safety Studies, and
commercial activities conducted in preparation for Product launch in each
indication.  “Commercialize” has a correlative meaning.

1.24“Commercialization Budget” has the meaning set forth in Section 5.2.

1.25“Commercialization Costs” means (a) all Marketing and Sales Expenses, Phase
4 Clinical Costs and Mandatory Post-Approval Safety Study Costs incurred in the
performance of the Parties’ activities under the Commercialization Plan, in each
case to be incurred by a Party as set forth in the Commercialization Plan and
Commercialization Budget (or constituting a permitted overage thereto under
Section 3.3), and all non-creditable and non-recoverable Indirect Taxes and
duties, or (b) other costs approved by the China Committee as Commercialization
Costs (i) prior to the date on which the Commercialization Plan and the initial
Commercialization Budget are approved by the China Committee or (ii) as part of
Commercialization Budget. Notwithstanding the foregoing, Commercialization Costs
will not include Development Costs.  For clarity, Third Party costs included in
Commercialization Costs shall be billed directly without markup.

1.26“Commercialization Plan” has the meaning set forth in Section 5.2.

1.27“Commercially Reasonable Efforts” means, with respect to a Party’s
obligations under this Agreement to Develop or Commercialize a Product, the
carrying out of such obligations or tasks with a level of efforts and resources
consistent with the commercially reasonable practices of (a) in the case of
AstraZeneca, a pharmaceutical company the size and geographical scope of
AstraZeneca and (b) in the case of FibroGen China, a biotechnology company the
size and geographical scope of FibroGen China, in each case (a) and (b) for the
development or commercialization of similarly situated pharmaceutical products
as such Product and at a similar stage of development or commercialization,
taking into consideration their safety and efficacy, their cost to develop, the
nature and extent of their market exclusivity (including patent coverage and
regulatory exclusivity), the likelihood of Regulatory Approval, their expected
profitability, including the amounts of marketing and promotional expenditures
with respect to such products and generic products, and the competitiveness of
alternative compounds and products.  Commercially Reasonable Efforts requires
that the Party: (a) promptly assign responsibility for such obligations or tasks
to specific employee(s) who are held accountable for progress and monitor such
progress on an on-going basis, (b) set and consistently seek to achieve specific
and meaningful objectives for carrying out such obligations, and (c)
consistently make and implement decisions and allocate resources designed to
advance progress with respect to such objectives. For the avoidance of doubt,
the commitment to use “Commercially Reasonable Efforts” shall not

4.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

preclude the suspension or discontinuance by AstraZeneca of any Product, if
appropriate, based on the foregoing considerations.

1.28“Committee” means the China Committee or any subcommittee established under
Article 2, as applicable.

1.29“Confidential Information” means, with respect to a Party, all Information
of such Party that is disclosed to the other Party under this Agreement, which
may include, without limitation, specifications, know-how, trade secrets,
technical information, models, business information, inventions, discoveries,
methods, procedures, formulae, protocols, techniques, data, and unpublished
patent applications, whether disclosed in oral, written, graphic, or electronic
form.  All confidential Information disclosed by either Party or its Affiliate
pursuant to the Existing Confidentiality Agreement shall be deemed to be
Confidential Information of the disclosing Party hereunder (with the mutual
understanding and agreement that any use or disclosure thereof that is
authorized under Article 12 shall not be restricted by, or be deemed a violation
of, such Existing Confidentiality Agreement).

1.30“Control” means, with respect to any material, Information, or intellectual
property right, that a Party (a) owns such material, Information, or
intellectual property right, or (b) has a license or right to use to such
material, Information, or intellectual property right, in each case with the
ability to grant to the other Party access, a right to use, or a license, or a
sublicense (as applicable) to such material, Information, or intellectual
property right on the terms and conditions set forth herein, without violating
the terms of any agreement or other arrangement with any Third Party.

1.31“Co-Promote” means to perform jointly those Detailing and related activities
normally undertaken by a pharmaceutical company’s sales force to Commercialize a
product under a single trademark in the Territory.

1.32“Co-Promotion Agreement” has the meaning set forth in Section 5.1.

1.33“Co-Promotion Fee” has the meaning set forth in Exhibit D.

1.34“Core Commercial Provinces” means the top ten (10) provinces that, at the
applicable time, have the largest annual market share for pharmaceutical
products in China.  As of the Effective Date, the top six (6) Core Commercial
Provinces are Beijing, Shanghai, Guangdong, Zhejiang, Jiangsu and Shandong.

1.35“Core Indication” means any of the following: (a) treatment of anemia in
patients with chronic kidney disease undergoing dialysis, (b) treatment of
anemia in patients with chronic kidney disease not undergoing dialysis
(collectively with (a), the “CKD Indications”), (c) [*].

1.36“CRO” has the meaning set forth in Section 3.2(e)(i).

1.37“CTA” means a Clinical Trial Application or other equivalent application to
a Regulatory Authority in the Territory, the filing of which is necessary to
initiate or conduct clinical testing of a pharmaceutical product in humans in
such jurisdiction.

5.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

1.38“Detail” has the meaning set forth in Exhibit D.

1.39“Development” means all activities that relate to (a) obtaining, maintaining
or expanding Regulatory Approval of a Product for one or more indications or (b)
developing the process for the manufacture of clinical and commercial quantities
of drug substance or drug Product.  This includes: (i) preclinical and
non-clinical testing, toxicology and Clinical Trials; (ii) preparation,
submission, review, statistical analysis, report writing and development of data
or information for the purpose of submission to a Governmental Authority to
obtain, maintain and/or expand Regulatory Approval of a Product, and outside
counsel regulatory legal services related thereto; and (iii) manufacturing
process development and scale-up for drug substance and drug product, test
method development, packaging development, stability testing, qualification and
validation, production of drug substance and drug product, in bulk for
preclinical and clinical studies, and related quality assurance technical
support activities; provided, however, that Development shall exclude
Commercialization.   “Develop” has a correlative meaning.

1.40“Development Budget” means the budget associated with the activities
conducted under a Development Plan for the Territory, detailing the anticipated
Development Costs.

1.41“Development Costs” means all costs incurred by or on behalf of a Party that
are reasonably allocable to the Development of Products in the Territory in
accordance with the Development Plan or are otherwise incurred or accrued under
the Development Budget (including costs incurred prior to the Effective Date and
paid under Section 8.2).  For clarity, Third Party costs included in Development
Costs shall be billed directly without markup.

1.42“Development Plan” has the meaning set forth in Section 3.2(a).

1.43“Distribution Agreement” means the distribution agreement to be entered into
between FibroGen China and AstraZeneca or AstraZeneca’s designated Affiliate, as
set forth in Section 5.3.

1.44“Dollar” or “$” means United States dollar.

1.45“Drug Administration Law” means the Drug Administration Law of the PRC and
its implementing regulations, as amended from time to time.

1.46“ESA Approved Indications” means the following indications: (a) treatment of
anemia in patients with chronic kidney disease undergoing dialysis, (b)
treatment of anemia in patients with chronic kidney disease not undergoing
dialysis, (c) [*].

1.47“Executive Officer” means, in the case of AstraZeneca, AstraZeneca’s Chief
Executive Officer or any senior executive designated by and who reports directly
to the Chief Executive Officer of AstraZeneca, and in the case of FibroGen
China, FibroGen Cayman’s Chief Executive Officer.

1.48“Existing Confidentiality Agreement” means, collectively, the Non-Disclosure
Agreement between FibroGen and AstraZeneca dated June 21, 2012, as amended
February 7,

6.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

2013, and May 23, 2013, and the Non-Disclosure Agreement between FibroGen and
AstraZeneca dated April 1, 2013.

1.49“FG-4592” means the molecule with the chemical structure set forth on
Exhibit A.

1.50“FG-6874” means the molecule in Development by FibroGen currently identified
by FibroGen as “FG-6874”.

1.51“FibroGen Contracting Parties” means FibroGen HK, FibroGen Cayman, and
FibroGen WFOE.

1.52“FibroGen China Know-How” means all Information Controlled as of the
Effective Date or thereafter during the Term by FibroGen China and/or its
Affiliate(s) and reasonably necessary or useful for the development,
manufacture, use, importation or sale of Collaboration Compounds or Products in
the Field; including, without limitation, any such Information made or generated
by or on behalf of FibroGen China or its Affiliate in the course of performing
FibroGen China’s obligations or exercising FibroGen China’s rights under this
Agreement. The use of “Affiliate” in this definition shall exclude any Third
Party that becomes an Affiliate due to such Third Party’s acquisition of
FibroGen China, except as provided in Section 15.5.  FibroGen China Know-How
shall exclude (a) rights under any FibroGen China Patents and (b) FibroGen’s
interest in the Joint Patents and Joint Inventions.

1.53“FibroGen China Patents” means (i) the Listed Patents and (ii) all other
Patents (excluding any Joint Patents) that are Controlled as of the Effective
Date or thereafter during the Term by FibroGen China and/or its Affiliate(s) and
that claim the composition of matter, manufacture or use of one or more
Collaboration Compounds or Products in the Field or that would otherwise be
infringed (or with respect to patent applications, would be infringed if issued
or granted with the then-currently pending claims), absent a license, by the
manufacture, use or sale of any Collaboration Compound or Product in the
Field.  The use of “Affiliate” in this definition shall exclude any Third Party
that becomes an Affiliate due to such Third Party’s acquisition of FibroGen
China except as provided in Section 15.5.

1.54“FibroGen China Technology” means the FibroGen China Patents, FibroGen China
Know-How, and FibroGen China’s interest in Joint Patents and Joint Inventions.

1.55“Field” means the treatment of anemia in humans and non-human animals, which
means any treatment intended to increase hemoglobin levels or utilization or to
increase hematocrit, as measured by acceptable clinical parameters, including
unit volume concentrations of hemoglobin, red blood cell volume, or red blood
cell count. For the avoidance of doubt, the Core Indications and the ESA
Approved Indications are included in the Field.

1.56“Finance Subcommitee” has the meaning set forth in Exhibit D.

1.57“First Commercial Sale” means, with respect to a Product, the first arm’s
length sale for monetary value by AstraZeneca, its Affiliates or its
Sublicensees to a Third Party intended

7.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

for end use or consumption by the general public (regardless of when actual
consumption occurs) of such Product after Regulatory Approval (and any pricing
or reimbursement approvals, if reasonably necessary to commence regular
commercial sales) has been obtained.

1.58 “FTE Rate” has the meaning set forth in Exhibit D.

1.59“Governmental Authority” means any multi-national, national, federal, state,
local, municipal or other government authority of any nature (including any
governmental division, subdivision, department, agency, bureau, branch, office,
commission, council, court or other tribunal).

1.60“Government Official” means (i) any individual or entity employed by or
acting on behalf of a government, government-controlled agency or entity or
public international organization, (ii) any political party, party official or
candidate, (iii) any individual or entity that holds or performs the duties of
an appointment, office or position created by custom or convention or (iv) any
individual or entity that holds himself, herself or itself out to be the
authorized intermediary of any of the foregoing.

1.61“HIF Compound” means any compound that stabilizes hypoxia-inducible factor
(“HIF”) or that modulates HIF prolyl hydroxylase activity.

1.62“Indirect Taxes” means VAT, sales taxes, consumption taxes and other similar
taxes required by law to be disclosed on the invoice.

1.63“Information” means any data, results and information of any type
whatsoever, in any tangible or intangible form, including, without limitation,
know-how, trade secrets, practices, techniques, methods, processes, inventions,
developments, specifications, formulations, formulae, compositions of matter of
any type or kind, software, algorithms, marketing reports, clinical and
non-clinical study reports, regulatory submission documents and summaries,
expertise, stability, technology, test data including pharmacological,
biological, chemical, biochemical, toxicological and clinical test data,
analytical and quality control data, stability data, studies and procedures, in
all cases, patentable or otherwise.

1.64“Initial Development Plan” has the meaning set forth in Section 3.2(b).

1.65“Innovation Indication” has the meaning set forth in Section 3.4(a)(i).

1.66“Inventions” has the meaning set forth in Section 9.2.

1.67“IP Committee” has the meaning set forth in Section 9.1.

1.68“Joint Inventions” has the meaning set forth in Section 9.2.

1.69“Joint Operating Subcommittee” or “JOS” has the meaning set forth in Section
6.8.

1.70“Joint Patent” has the meaning set forth in Section 9.2.

8.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

1.71[Deliberately left blank]

1.72“Listed Patents” means the Patents listed on Exhibit G. The Parties may
update such exhibit from time to time upon mutual written agreement, e.g., to
update the status of the Listed Patents, to add newly filed FibroGen China
Patents, or to make other agreed revisions.

1.73“Mandatory Post-Approval Safety Study” means a Clinical Trial of a Product
conducted after Regulatory Approval of such Product has been obtained from an
appropriate Regulatory Authority, which trial is conducted due to a requirement
of a Regulatory Authority.

1.74“Mandatory Post-Approval Safety Study Costs” has the meaning set forth in
Exhibit D.

1.75“Manufacturing Approval” means a Product License (yao pin sheng chan xu ke
zheng 药品生产许可证) or any other license issued by a Governmental Authority in the
Territory that authorizes a party to conduct manufacturing of the Product for
commercial sale.

1.76“Marketing and Sales Expenses” has the meaning set forth in Exhibit D.

1.77“Marks” has the meaning set forth in Section 9.11.

1.78“Material Anti-Corruption Law Violation” means a violation of an
Anti-Corruption Law relating to the subject matter of this Agreement which [*] a
material adverse effect on either Party or on the reputation of either Party
because of its relationship with the other Party.

1.79“Medical Scientific Liaison” or “MSL” means a field-based professional with
scientific, medical and clinical expertise who provides medical and scientific
support for marketed products, new indications and compounds in development.  A
MSL engages in scientific exchange with medical and scientific experts including
investigators, key opinion leaders, physicians and other medical professionals
and customers.

1.80“NDA” means an application to the CFDA for Regulatory Approval in the
Territory.

1.81“Net Loss” has the meaning set forth in Exhibit D.

1.82“Net Profit” has the meaning set forth in Exhibit D.

1.83“Net Sales” means (solely for use in Section 8.4, it being understood that
Net Sales are different from Product Revenue) the gross invoiced amount on sales
of a Product by AstraZeneca or Sublicensees to Third Parties (including
sub-distributors) in the Territory, after deduction of the following amounts:

(a)normal and customary trade, quantity or prompt settlement discounts
(including chargebacks and allowances) actually allowed;

9.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

(b)amounts repaid or credited by reason of rejection, returns or recalls of
goods, rebates or bona fide price reductions determined by AstraZeneca in good
faith;

(c)rebates and similar payments made with respect to sales paid for by managed
care organizations, hospitals, other buying groups or any governmental or
regulatory authority;

(d)any invoiced amounts that are not collected by AstraZeneca or its Affiliates,
including bad debts (provided that such amounts will be added to Net Sales if
and when recovered), up to an amount not to exceed [*] of Net Sales;

(e)excise taxes, Indirect Taxes, customs duties, customs levies and import fees
imposed on the sale, importation, use or distribution of the Products; and

(f)as an allowance for transportation costs, distribution expenses, special
packaging and related insurance charges, [*].

For clarity, any deduction made pursuant to one subsection above, shall not be
additionally deducted in the event that such deduction may also apply in a
separate subsection (i.e., no double-counting).

In the event that a Product is sold in any country in the form of a Combination
Product (as defined below), Net Sales of such Combination Product shall be
adjusted by multiplying actual Net Sales of such Combination Product in such
country calculated pursuant to the foregoing definition of “Net Sales” by the
fraction A/(A+B), where A is the average invoice price in such country of any
Product that contains the same Collaboration Compound(s) as such Combination
Product as its sole active ingredient(s), if sold separately in such country,
and B is the average invoice price in such country of each product that contains
active ingredient(s) other than the Collaboration Compound(s) contained in such
Combination Product as its sole active ingredient(s), if sold separately in such
country; provided that the invoice price in a country for each Product that
contains only the Collaboration Compound(s) and each product that contains
solely active ingredient(s) other than the Collaboration Compound(s) included in
the Combination Product shall be for a quantity comparable to that used in such
Combination Product and of substantially the same class, purity and potency or
functionality, as applicable.  If either such Product that contains the
Collaboration Compound(s) as its sole active ingredient or a product that
contains the active ingredient(s) (other than the Product) in the Combination
Product as its sole active ingredient(s) is not sold separately in a particular
country, the Parties shall negotiate in good faith a reasonable adjustment to
Net Sales in such country that takes into account the medical contribution to
the Combination Product of and all other factors, including patent coverage,
reasonably relevant to the relative value of the Collaboration Compound(s) on
the one hand and all of the other active ingredient(s), collectively, on the
other hand.  As used above, “Combination Product” means a Product that is
comprised of or contains a Collaboration Compound as an active ingredient
together with one (1) or more other active ingredients and is sold either as a
fixed dose/unit or as separate doses/units in a single package.

10.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

Net Sales will be calculated using AstraZeneca’s internal audited systems
consistently applied to report such sales as adjusted for any of the deductions
set forth above not taken into account in such systems.  Deductions pursuant to
item (d) above will be taken in the Calendar Quarter in which such sales are no
longer recorded as a receivable.

1.84“Nonclinical Studies” means all in vivo and in vitro non-human studies of
Collaboration Compounds and Products including non-clinical pharmacology,
toxicology, tumor and teratogenicity studies.

1.85“NRDL” means National Reimbursement Drug List or its equivalent.

1.86 “Patent” means (i) all national, regional and international patents and
patent applications, including provisional patent applications, (ii) all patent
applications filed either from such patents, patent applications or provisional
applications or from an application claiming priority from any of these,
including divisionals, continuations, continuations-in-part, provisionals,
converted provisionals, and continued prosecution applications, (iii) any and
all patents that have issued or in the future issue from the foregoing patent
applications ((i) and (ii)), including utility models, petty patents and design
patents and certificates of invention, (iv) any and all extensions or
restorations by existing or future extension or restoration mechanisms,
including revalidations, reissues, re-examinations and extensions (including any
supplementary protection certificates and the like) of the foregoing patents or
patent applications ((i), (ii) and (iii)), and (v) any similar rights, including
so-called pipeline protection, or any importation, revalidation, confirmation or
introduction patent or registration patent or patent of additions to any such
foregoing patent applications and patents.

1.87“Pharmacovigilance Agreement” has the meaning set forth in Section 4.3.

1.88“Phase 4 Clinical Trial” means a Clinical Trial of a Product conducted after
Regulatory Approval of such Product has been obtained from an appropriate
Regulatory Authority in the Territory, which trial is conducted voluntarily by a
Party to enhance marketing or scientific knowledge of the Product.  For clarity,
Phase 4 Clinical Trials do not include Mandatory Post-Approval Safety Studies.

1.89“Phase 4 Clinical Costs” has the meaning set forth in Exhibit D.

1.90[Deliberately left blank]

1.91“Probe Compound” means (a) FG-6874 and (b) any HIF Compound other than
FG-4592 that is designated by FibroGen China from time to time.

1.92“Product” means any pharmaceutical product (including all forms,
presentations, dosage strengths and formulations) containing as an active
ingredient a Collaboration Compound alone or in combination with one or more
other therapeutically active ingredients.

1.93“Product Infringement” has the meaning set forth in Section 9.6(a).

1.94“Product Liability Losses” has the meaning set forth in Exhibit D

11.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

1.95“Product Reimbursement” means first inclusion of a Product into the NRDL or
any Provincial Reimbursement Drug List in the Territory.

1.96“Product Revenues” has the meaning set forth in Exhibit D.

1.97“Promotional Materials” means all sales representative training materials
and all written, printed, graphic, electronic, audio or video matter, including,
without limitation, journal advertisements, sales visual aids, formulary
binders, reprints, direct mail, direct-to-consumer advertising, internet
postings and sites and broadcast advertisements intended for use or used by
either Party or its Affiliates or sublicensees in connection with any promotion
of a Product.

1.98“Publication” has the meaning set forth in Section 12.4(b).

1.99“Regulatory Approval” means all approvals necessary for the manufacture,
marketing, importation and sale of a Product for one or more indications in the
Field and in a country or regulatory jurisdiction, which may include, without
limitation, satisfaction of all applicable regulatory and notification
requirements, but which shall exclude any pricing and reimbursement approvals.

1.100“Regulatory Authority” means, in a particular country or regulatory
jurisdiction, any applicable Governmental Authority involved in granting
Regulatory Approval and/or, to the extent required in such country or regulatory
jurisdiction, pricing or reimbursement approval of a Product in such country or
regulatory jurisdiction.

1.101“Regulatory Materials” means regulatory applications, submissions,
notifications, registrations, Regulatory Approvals and/or other material filings
or correspondence submitted to or received from Regulatory Authorities
(including minutes and official contact reports relating to any communications
with any Regulatory Authority), or other approvals granted by, a Regulatory
Authority that are necessary or reasonably desirable in order to Develop,
manufacture, market, sell or otherwise Commercialize a Product in a particular
country or regulatory jurisdiction.  Regulatory Materials include, without
limitation, CTAs and NDAs.

1.102“Royalty Fees” has the meaning set forth in Exhibit D.

1.103“Royalty Withholding Tax” has the meaning set forth in Exhibit D.

1.104 “Sublicensee” means any Third Party granted a sublicense by AstraZeneca or
any of its Affiliates under the rights licensed to AstraZeneca pursuant to
Article 7.

1.105“Technical Product Failure” means (a) a [*] of a Collaboration Compound or
Product under Development or Commercialization under this Agreement, as
determined (i) by a consensus decision by the China Committee or the JSC (if the
China Committee cannot reach consensus) or (ii) following referral of the matter
to the Executive Officers pursuant to Section 2.2(e) and Section 2.6(c) of the
U.S. and RoW Agreement, by a consensus decision by the Executive Officers, or
(iii) in the event that a consensus decision by the Executive Officers has not
been attained within twenty (20) Business Days after the JSC’s submission of the
matter to them,

12.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

by expedited resolution in accordance with Section 14.8; or (b) a Regulatory
Authority action or decision [*].

1.106“Term” has the meaning set forth in Section 13.1.

1.107“Territory” or “China” or “PRC” means the People’s Republic of China
(including Hong Kong SAR.

1.108“Third Party” means any entity other than FibroGen China or AstraZeneca or
an Affiliate of either of them.

1.109“Tier 1 Cities” means those cities designated, at the applicable time, as
tier 1 cities by the applicable Governmental Authority in the Territory based on
gross domestic product and population.  As of the Effective Date, the Tier 1
Cities are Beijing, Shanghai and Guangzhou.

1.110“U.S.” means the United States of America (including all possessions and
territories thereof).

Article 2

Collaboration; Governance

2.1Collaboration Overview.  The Parties desire and intend to collaborate with
respect to the Development and Commercialization of Products in the Field in the
Territory, including, without limitation, as described in the Co-Promotion
Agreement, and as and to the extent set forth in this Agreement (the
“Collaboration”).  It is intended that the Collaboration utilize AstraZeneca’s
Development and Commercialization capabilities, while recognizing FibroGen
China’s current experience and expertise in and aspirations to further develop
its clinical development, manufacturing and commercialization capabilities with
respect to HIF Compounds.  In addition, it is a goal of the Collaboration to
facilitate innovation with HIF Compounds in the Field in the Territory.

2.2China Committee  

(a)Purpose; Formation.  The Parties hereby establish the China Committee (the
“China Committee”) to oversee Development and Commercialization of Product(s) in
the Territory in accordance with the Development Plan(s) and Commercialization
Plans for such Product(s) and to coordinate the Development and
Commercialization activities of the Parties.  Each Party shall initially appoint
three (3) representatives of such Party or its Affiliates to the China
Committee, with each representative having knowledge and expertise in the
development and/or commercialization of pharmaceutical products in the Territory
and having sufficient seniority within the applicable Party or Affiliate to make
decisions arising with the scope of the China Committee’s responsibilities.  The
China Committee may change its size from time to time by mutual consent of its
members, provided that the China Committee shall consist at all times of an
equal number of representatives of each of FibroGen China and AstraZeneca.  Each
Party may replace its China Committee representatives at any time upon written
notice to the other Party.  

13.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

The China Committee may invite non-members (including consultants and advisors
of a Party who are under an obligation of confidentiality consistent with this
Agreement) to participate in the discussions and meetings of the China
Committee, provided that such participants shall have no voting authority at the
China Committee.  Each Party shall appoint one co-chairperson to the China
Committee. The role of the co-chairpersons shall be to convene and preside at
meetings of the China Committee, but the co-chairpersons shall have no
additional powers or rights beyond those held by the other China Committee
representatives.

(b)Meetings.  The China Committee shall meet at least once per Calendar Quarter
during the Term unless the Parties mutually agree in writing to a different
frequency for such meetings as reasonably necessary.  The meetings shall be
scheduled in advance of any meeting of the Joint Steering Committee established
under the U.S. and RoW Agreement (the “JSC”) scheduled during the same Calendar
Quarter as much as practicable.  Notwithstanding the foregoing, at least two (2)
meetings per Calendar Year shall be in person unless the Parties mutually agree
in writing to waive such requirement in lieu of a videoconference or
teleconference.  In-person China Committee meetings will be held at locations
alternately selected and hosted by FibroGen and by AstraZeneca.  The host Party
shall be responsible for the costs and expenses of the China Committee meeting
hosted, provided that each Party will bear the expense of its respective
members’ and other attendees’ participation in meetings.  The secretariat of the
host Party shall be responsible for keeping reasonably detailed written minutes
of all China Committee meetings that reflect all decisions made at such
meetings.  The secretariat of the host Party shall send meeting minutes to the
other Party’s secretariat, and each secretariat shall seek and obtain review and
approval of such minutes from its respective Party’s members of the China
Committee within ten (10) Business Days after each China Committee
meeting.  Minutes will be deemed approved unless one or more members of the
China Committee objects to the accuracy of such minutes within ten (10) Business
Days of receipt.

(c)Relationship to U.S. and RoW Agreement Joint Steering Committee.  The China
Committee shall at all times be subject to oversight by the JSC on all matters
(unless expressly indicated otherwise in this Agreement).  The JSC shall be
responsible for (i) reviewing and finally approving the Development Plans and
Commercialization Plans for the Products, including any amendments thereto; (ii)
resolving any disputes within the China Committee; and (iii) providing strategic
guidance with respect to the Development and Commercialization of Products in
the Territory.

(d)Specific Responsibilities of the China Committee.  In addition to its general
responsibilities, the China Committee shall have the following responsibilities
in particular for the Territory, certain of which shall be subject to approval
by the JSC:

(i)The following responsibilities of the China Committee shall require
submission to the JSC for approval:

(1)discuss, prepare and approve for submission to the JSC for approval annual
and interim amendments to the Development Plan for each Product;

14.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

(2)propose indications for Development of Products to the JSC for approval;

(3)prepare the Development Strategy for submission to the JSC for approval;

(4)propose to the JSC for approval particular studies to be conducted;

(5)design all Clinical Trials and Nonclinical Studies recommended to the JSC to
be conducted under each Development Plan, for approval by the JSC, including
Phase 4 Clinical Trials and Mandatory Post-Approval Safety Studies;

(6)recommend to the JSC whether and when to initiate or discontinue any Clinical
Trial and any Nonclinical Study under each Development Plan, for approval by the
JSC;

(7)discuss proposals to Develop Products for other indications and submit such
proposals to the JSC for approval;

(8)recommend to the JSC a publication strategy for publications and
presentations related to the Product in the Territory;

(9)discuss, review and approve for submission to the JSC for approval the
Commercialization Plan for each Product in the Territory, including any
amendments thereto;

(10)discuss and prepare, for approval by the JSC, the calculation of Net Profit
as prepared by the Finance Subcommittee, as set forth in Exhibit D; and

(11)subject to JSC approval, determine the amount of Product to be distributed
free of charge in the Territory annually for regulatory or marketing purposes or
investigator-initiated trials.

(ii)The following responsibilities of the China Committee shall be conducted and
approved at the China Committee level and not subject to JSC approval (but may,
for clarity, be submitted to the JSC for resolution of disputes pursuant to
Section 2.2(e)):

(1)implement the Development Plan;

(2)oversee the conduct of Development according to the Development Plan;

(3)allocate budgeted resources and determine priorities for each Clinical Trial
and Nonclinical Study under each Development Plan, including Phase 4 Clinical
Trials;

15.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

(4)oversee the conduct of (A) all Clinical Trials and Nonclinical Studies under
each Development Plan, including Phase 4 Clinical Trials, and (B) Mandatory
Post-Approval Safety Studies;

(5)review the qualifications of Third Party contractors selected by FibroGen
China to conduct Clinical Trials of Products (provided that such review does not
include an approval right);

(6)facilitate the flow of Information between the Parties with respect to the
Development of Products;

(7)allocate primary responsibility as between the Parties for tasks relating to
Development of Products where not already specified in the Development Plan;

(8)discuss the requirements for Regulatory Approval in the Territory and oversee
and coordinate regulatory matters with respect to Products in the Territory
pursuant to the Development Plan;

(9)facilitate the flow of Information between the Parties with respect to
obtaining Regulatory Approval for Products;

(10)form subcommittees and task forces for Development and Commercialization as
required to facilitate implementation of Development and Commercialization
Plans;

(11)oversee implementation of each Commercialization Plan;

(12)coordinate the Commercialization activities of FibroGen China and
AstraZeneca with respect to Products, including pre-launch and post-launch
activities and all activities set forth in the Co-Promotion Agreement;

(13)allocate primary responsibility as between the Parties for tasks relating to
Commercialization of Products in the Territory pursuant to the Commercialization
Plan;

(14)coordinate global harmonization of the Product with respect to the
Territory; and

(15)attempt to resolve issues presented to it by, and disputes within, the Joint
Operations Subcommittee.

(iii)In addition, the China Committee will perform such other functions as
appropriate to further the purposes of this Agreement, as directed by the JSC.

(e)Decision-Making.  The China Committee shall act by consensus.  The
representatives from each Party will have, collectively, one (1) vote on behalf
of that Party.  If the China Committee cannot reach consensus on an issue that
comes before the China Committee and

16.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

over which the China Committee has oversight, then the Parties shall refer such
matter to (A) during the term of the U.S. and RoW Agreement, the JSC for
resolution in accordance with the U.S. and RoW Agreement (including escalation
to the Executive Officers pursuant to Section 2.6(c) thereof) and (B) after the
expiration or termination of the U.S. and RoW Agreement, the Executive Officers;
provided that:

(i)the Executive Officer of FibroGen will have final say with respect to (1)
Development of Products in China (including the Development Budget) and (2)
conduct of the Mandatory Post-Approval Safety Studies, including the Mandatory
Post-Approval Safety Study Costs included in the Commercialization Budget and
(3) governmental pricing negotiations to establish the maximum allowable retail
price; and

(ii)the Executive Officer of AstraZeneca will have final say with respect to
Commercialization of Products in China (including the Commercialization Budget
and management of commercial discounting process), subject to Article 6, other
than the Mandatory Post-Approval Safety Studies and Mandatory Post-Approval
Safety Study Costs; and

(iii)disputes with respect to whether a Technical Product Failure as defined in
Section 1.106(a) has occurred will be resolved pursuant to Section 14.8 if the
Executive Officers fail to reach consensus.

(f)Good Faith.  In conducting themselves on the China Committee, and in
exercising their rights under this Section 2.2, all representatives of both
Parties shall consider diligently, reasonably and in good faith all input
received from the other Party, and shall use reasonable efforts to reach
consensus on all matters before them.  

2.3Finance Subcommittee. Through the Finance Subcommittee, FibroGen China shall
provide AstraZeneca with regular updates of the financial condition of FibroGen
WFOE in accordance with Exhibit D.

2.4Appointment of Alliance Managers.  Each Party shall appoint a single
person(s) who shall oversee contact between the Parties for all matters between
meetings of the China Committee and shall have such other responsibilities as
the Parties may agree in writing after the Effective Date (such person, the
“Alliance Manager”). Each Party may replace its Alliance Manager at any time by
notice in writing to the other Party.  The Alliance Managers shall work together
to manage and facilitate the communication between the Parties under this
Agreement, including the resolution (in accordance with the terms of this
Agreement) of issues between the Parties that arise in connection with this
Agreement.  The Alliance Managers shall not have final decision-making authority
with respect to any matter under this Agreement.

2.5General Committee Authority.  Each Committee shall have solely the powers
expressly assigned to it in this Article 2 (or as delegated to it by the JSC or
China Committee) and elsewhere in this Agreement.  No Committee shall have any
power to amend, modify, or waive compliance with this Agreement (or any
agreement entered into in connection with this Agreement).  It is expressly
understood and agreed that the control of decision-making authority pursuant to
Section 2.2(e), so as to resolve a disagreement or deadlock on the China
Committee

17.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

for any matter will not authorize either Party to perform any function not
delegated to the China Committee, and that neither FibroGen China nor
AstraZeneca shall have any right to unilaterally modify or amend, or waive its
own compliance with, the terms of this Agreement or the approval requirements of
the JSC.

2.6Executive Meetings.  No less than once per Calendar Year, FibroGen Cayman’s
Chief Executive Officer and AstraZeneca’s Marketing Company President will meet
in advance of the occurrence of key scheduled Development and Commercialization
events or in connection with key decisions, to review and discuss the status and
direction of the collaboration in the Territory.

2.7Discontinuation of Participation on a Committee.  Each Committee shall
continue to exist until the first to occur of (a) the Parties mutually agreeing
to disband the Committee, or (b) FibroGen China providing to AstraZeneca written
notice of its intention to disband and no longer participate in such Committee,
which FibroGen China retains the right to do at any time during the Term, in its
sole discretion; provided, however, that doing so shall not relieve FibroGen
China of any of its obligations under this Agreement (save from the obligation
to participate at the relevant Committee meetings).  Once FibroGen China has
provided written notice as referred to in subsection (b) above, such Committee
shall have no further obligations under this Agreement and AstraZeneca shall
have the right to solely decide, without consultation, any matters previously
before such Committee, subject to the other terms of this Agreement.

Article 3

Development

3.1Overview.  The Parties agree to undertake a development program to further
Develop the Collaboration Compounds and Products in the Territory as provided in
this Article 3 under plans and budgets approved by the JSC and implemented under
the direction of the China Committee.

3.2Development Plans.  

(a)General.  All Development of any given Product pursuant to this Agreement for
the Territory shall be conducted pursuant to a development plan (the
“Development Plan”) that describes (i) the proposed overall program of
Development for the applicable Product and indications in the Territory,
including Clinical Trials and Nonclinical Studies, toxicology, formulation, and
packaging development, process and analytical development, regulatory plans and
other elements of obtaining Regulatory Approval(s); (ii) the anticipated start
dates and data availability dates of such Clinical Trials and Nonclinical
Studies and chemistry, manufacturing and controls development activities, and
timelines for key Regulatory Authority meetings, filing of applications for
Regulatory Approval, and the receipt of Regulatory Approvals; and (iii) the
respective roles and responsibilities of each Party in connection with such
activities.  The Development Plan will be associated with a detailed budget for
all such activities proposed to be conducted by FibroGen China and
AstraZeneca.  In the event of any

18.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

inconsistency between the Development Plan and this Agreement, the terms of this
Agreement shall prevail.

(b)Initial Development Plan. The initial Development Plan, along with the
associated Development Budget (which includes amounts reimbursed under Section
8.2), describing the Development of the Product for the CKD Indications for the
Territory, is attached hereto as Exhibit E (the “Initial Development Plan”). The
Parties acknowledge and agree that they will not withhold approval to any
amendments to the Initial Development Plan resulting from requirements or
recommendations of the CFDA or any other Governmental Authority in the
Territory.

(c)Development Strategy. Within one (1) year after the Effective Date or at such
other time as the Parties may mutually agree, the China Committee will prepare
an overall development strategy for the Product in the Field in the Territory
including the indications (or other life cycle management) the Parties are
considering to develop (or conduct) throughout the Territory, which strategy
will include the anticipated dates (estimated based on the date of completion of
certain development events) for preparing detailed descriptions of applicable
events for inclusion in an amended Development Plan (the “Development
Strategy”). The Development Strategy will include reasonable timelines for any
additional indications to be developed hereunder, with the understanding that
not all such indications will be developed concurrently.

(d)Amendments to the Development Plan.

(i)On an annual basis (no later than September 30th of the preceding Calendar
Year), or more often as the Parties deem appropriate, the China Committee shall
prepare amendments to the then-current Development Plan and budget for approval
of the JSC as appropriate.  Each such amended Development Plan shall specify,
with a reasonable level of detail, the items described in Section 3.2(a).  Such
amended Development Plan shall cover the next Calendar Year (and additional
periods as reasonably determined by the Parties) and shall contain a
corresponding budget.  Such updated and amended Development Plan shall reflect
any changes, re-prioritization of studies within, reallocation of resources with
respect to, or additions to the then-current Development Plan.  In addition, the
China Committee may prepare amendments for approval of the JSC to the
Development Plan and corresponding Development Budget from time to time during
the Calendar Year in order to reflect changes in such plan and budget for such
Calendar Year, in each case, in accordance with the foregoing.  At the request
of either Party, but no more frequently than quarterly, the China Committee
shall review the Development Budget and propose any necessary amendments to the
JSC for approval.  Once approved by the JSC, the amended annual Development Plan
and Development Budget shall become effective for the applicable period on the
date approved by the JSC (or such other date as the JSC shall specify).  Any
JSC-approved amended Development Plan and Development Budget shall supersede the
previous Development Plan and Development Budget for the applicable period.

(ii)Each Party shall notify the other Party promptly upon becoming aware that it
is likely to exceed, or has exceeded, the budget for a particular Calendar Year
or Calendar Quarter in the Development Budget.  Thereafter, the China Committee
shall promptly meet and determine whether to submit to the JSC an amendment to
the Development Plan or

19.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

Development Budget accordingly, provided that the China Committee and the JSC
shall not unreasonably withhold agreement to any budget amendment proposed by
either Party that results from causes outside of such Party’s reasonable control
or that the Parties agree includes expenses reasonably incurred in the
performance of the Development Plan.

(iii)The Parties agree that the total amount of the Development Budget in the
Initial Development Plan from January 1, 2013 through expected launch in the
second half of 2016 (including those amounts reimbursed under Section 8.2), may
not be increased without the approval of the Parties or by the JSC.

(e)Development Responsibilities.  Unless the Parties agree in writing upon an
alternate allocation of responsibility, FibroGen China shall be responsible for
conducting the Clinical Trials under the Development Plan in accordance with GCP
and all applicable laws and regulations. The Development Plan shall specify
success criteria and a timetable for the completion of such Clinical Trials.

(i)CROs.  FibroGen China shall ensure any such Clinical Trials are conducted
through a FibroGen China Affiliate incorporated in the Territory.  In the event
that FibroGen China engages a Third Party contract research organization (“CRO”)
to undertake any Clinical Trial (or any portion of any Clinical Trial), FibroGen
China shall ensure that such CRO is qualified in the Territory and capable of
producing data acceptable to the CFDA and other applicable Regulatory
Authorities in the Territory.  FibroGen China shall discuss any possible
engagement of a CRO with the China Committee.  FibroGen China shall ensure that
any Clinical Trials conducted in China shall be conducted only at hospitals that
are accredited by the CFDA.

(ii)Medical Scientific Liaisons. FibroGen China shall be responsible for
conducting activities related to the education of physicians regarding the Field
and the Products in the Territory in accordance with the Development Plan and,
following Regulatory Approval, Commercialization Plan. The costs associated with
such activities shall be deemed Development Costs or Commercialization Costs, as
applicable.

(iii)Decision Making. Except as otherwise expressly provided in this Agreement,
all matters regarding the Development Plan shall be decided by consensus by the
China Committee.

(f)Additional Indications in the Field.  If either Party desires to develop a
Product in an indication in the Field not then included in the Development Plan
or Development Strategy, such Party shall propose such indication to the other
Party.  The Parties shall thereafter discuss such indication in good faith and,
if so agreed, prepare a proposed development plan and budget for development in
such indication for submission to the JSC.  Upon approval by the JSC, such plan
and budget shall be included in the Development Plan and Development
Budget.  For clarity, the Parties shall not have the right to develop a Product
for the Territory in any indication outside the Field.

3.3Development Costs. The Parties shall share equally all Development Costs the
Parties incur in the conduct of the Development Plan (to the extent that such
Development Costs

20.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

are not reimbursed by Astellas under the Astellas Agreements) as provided in
Section 8.5, including costs for supply of Collaboration Compound or Product as
provided in Section 6.6.  Notwithstanding the foregoing, unless otherwise agreed
by the China Committee or by the Parties, either before or after the applicable
expense is incurred (which agreement shall not be unreasonably withheld for any
budget overage outside of a Party’s reasonable control and reasonably incurred
in the performance of the Development Plan), for any Calendar Quarter, each
Party will be solely responsible for Development Costs in excess of one hundred
[*] percent ([*]%) of the total amount allocated to such Party’s activities in
such Calendar Quarter in the Development Budget, and for any Calendar Year, each
Party will be solely responsible for Development Costs in excess of one hundred
[*] percent ([*]%) of the total amount allocated to such Party’s activities in
such Calendar Year in the Development Budget; provided that Development Costs
incurred in excess of one hundred [*] percent ([*]%) for the Calendar Quarter or
one hundred [*] percent ([*]%) for the Calendar Year, as applicable, of the
amounts so budgeted shall also be included in Development Costs and shared by
the Parties if the Parties determine in good faith that such development costs
were reasonably incurred in the performance of activities under the Development
Plan and that such budget overage was caused by circumstances outside of such
Party’s reasonable control.

3.4Probe Compounds.

(a)Subject to AstraZeneca’s option as described below in this Section 3.4,
FibroGen China shall have the sole right and responsibility for Development and
Commercialization of all Probe Compounds in the Field, subject to the remainder
of this Section 3.4; provided that FibroGen China shall have the right to
Develop and Commercialize Probe Compounds as set forth below notwithstanding
Section 7.5:

(i)With respect to the first two indications in the Field that are neither (1)
Core Indications nor (2) any other indications being developed under the U.S.
and RoW Agreement, but including [*] (the “Innovation Indications”), FibroGen
China shall notify AstraZeneca in writing before conducting the first Clinical
Trial of a Probe Compound in such Innovation Indication, including providing
data and information in support of such Clinical Trial.  AstraZeneca may elect
within thirty (30) days after such notice either (y) to have the [*] such Probe
Compound shall become a Collaboration Compound under this Agreement; or (z) [*],
AstraZeneca may elect to have such Probe Compound become a Collaboration
Compound hereunder (the “Probe Compound Option”) by providing FibroGen Cayman a
notice of exercise and [*] such Probe Compound shall become a Collaboration
Compound under this Agreement.  Any such Probe Compound in the Innovation
Indications that becomes a Collaboration Compound shall thereafter be subject to
(A) sharing of Development Costs and Commercialization Costs under Sections 8.5
and 8.6 and (B) [*]. In addition, AstraZeneca shall reimburse FibroGen China for
its development costs that are reasonably allocable to the development of the
Probe Compound in the applicable indication and incurred prior to the date of
amendment of this Agreement adding the Probe Compound as a Collaboration
Compound plus [*] of such Development Costs.  If AstraZeneca does not timely
exercise the Probe Compound Option for a Probe Compound in an Innovation
Indication, then FibroGen China shall be free to further Develop and
Commercialize such Probe Compound alone or with or through a Third Party
licensee in the Territory; provided however that if FibroGen China has not
licensed such Probe Compound to a Third Party within

21.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

[*] after expiration of the Probe Compound Option, then the Probe Compound
Option shall be reinstated for such Probe Compound with respect to any
subsequent Clinical Trials then being conducted or planned to be conducted at
the time of reinstatement of the Probe Compound Option.

(b)With respect to Probe Compounds (including, for clarity, a Probe Compound
that has become Collaboration Compound as a result of AstraZeneca’s exercise of
the Probe Compound Option) being developed for indications other than the two
(2) Innovation Indications (the “Remaining Innovation Indications”), following
completion and delivery to AstraZeneca from FibroGen China of a reasonably
detailed data and information package regarding either: (A) a proof of concept
study or (B) a dose-defining Clinical Trial, for a Probe Compound in any
Remaining Innovation Indication, AstraZeneca shall have ninety (90) days
following delivery of such data and information package to review, request
additional information regarding such Clinical Trial results and negotiate and
agree with FibroGen China upon a proposed Development Plan and Development
Budget for such Probe Compound, as well as milestones for further Development
and Commercialization of such Probe Compound as a Product.  If the Parties reach
agreement upon the Development Plan and Development Budget and such additional
milestones within such ninety (90)-day period, then the Parties shall amend this
Agreement accordingly, and AstraZeneca shall reimburse FibroGen China for its
development costs that are reasonably allocable to the development of the Probe
Compound in the applicable indication and incurred prior to the date of
amendment of this Agreement adding the Probe Compound as a Collaboration
Compound plus [*] of such Development Costs.  If the Parties are unable to reach
agreement in the ninety (90) days following the triggering of the Probe Compound
Option, then FibroGen China shall be free to further Develop and Commercialize
such Probe Compound alone or with or through a Third Party Sublicensee in the
Territory; provided however that such Probe Compound shall not in any event be
further Developed or Commercialized in any indication prohibited under Section
7.5(a)(ii).

3.5Additional HIF Compounds. If AstraZeneca wishes to include additional HIF
Compounds that are not Probe Compounds as Collaboration Compounds under this
Agreement, it may make such a request to FibroGen China.  Upon receipt of such
request, FibroGen China shall make good faith and diligent efforts to present to
the JSC for review all reasonably relevant data and other information (excluding
chemical structures) Controlled by FibroGen China that is related to those HIF
Compounds from its library of HIF Compounds, including results from any Clinical
Trial conducted in the Field.  For clarity, the foregoing does not impose any
obligation on FibroGen China to identify or generate any additional HIF
Compounds.  If AstraZeneca and FibroGen China, through the China Committee and
JSC, agree upon a development program for any such HIF Compounds, then the
Parties shall negotiate upfront and milestone payment terms for inclusion of
such additional HIF Compounds as Collaboration Compounds, and upon agreement,
will amend this Agreement accordingly.

3.6Diligence; Standards of Conduct. Each Party shall use Commercially Reasonable
Efforts to carry out the tasks assigned to it under the Development Plan in a
timely and effective manner. Each Party shall conduct its activities under the
Development Plan  in a good scientific  manner and in compliance in all material
respects with all applicable laws and regulations. Without prejudice to the
aforesaid, the Party responsible for the conduct of any Clinical Trials
hereunder shall perform such Clinical Trials in a good scientific manner, in
compliance with all applicable

22.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

laws and regulations, GCP, this Agreement, the Development Plan as well as the
relevant protocol and investigator’s brochure. Such Party shall further require
the principal investigators, study sites and any contractors involved in the
performance of such Clinical Trials to comply with all safety reporting
procedures set forth in the Pharmacovigilance Agreement in connection with their
performance of such Clinical Trials.

3.7Development Data.  

(a)Ownership and Disclosure.  FibroGen Cayman shall solely own all data, records
and reports generated by or on behalf of either Party in the conduct of
Development activities under this Agreement (collectively, the “Development
Data”), and AstraZeneca hereby assigns, and shall assign, to FibroGen Cayman,
all of its right, title and interest in and to the Development Data.  Each Party
shall provide access to and, where practical, copies of the Development Data it
(or its Affiliates or Sublicensees, or Third Parties acting on their behalf)
generates to the other Party promptly upon receipt or development thereof,
including nonclinical and clinical data (including raw data), analysis, reports
and protocols.  Each Party will reasonably respond to the other Party’s request
for access to and questions about the Development Data.  Such Development Data
will be provided in electronic form if requested by the other Party or
reasonably convertible to such electronic form.

(b)Use.  Each Party shall have the right to use the Development Data for the
purpose of Developing and Commercializing Products in the Field in the Territory
in accordance with the terms of this Agreement.  In addition, FibroGen China
will have the right to use the Development Data for the purpose of developing
and commercializing Products outside the Territory, and to transfer such
Development Data to its licensees outside the Territory, and to grant such
licensees the right to use the Development Data for such purpose outside the
Territory. AstraZeneca hereby grants FibroGen China and its Affiliates and
licensees a right of access, a right of reference and a right to use and
incorporate all Development Data and relevant Regulatory Materials in any
regulatory filings for Products outside the Territory. AstraZeneca will take all
actions reasonably requested by FibroGen China, at FibroGen China’s cost, to
enable FibroGen China and its licensees to practice such rights.

3.8Development Records and Reports.  Each Party shall maintain or cause to be
maintained complete and accurate records (in the form of technical notebooks
and/or electronic files where appropriate) of all work conducted by it or on its
behalf under the Development Plan and all Information resulting from such
work.  Such records, including any electronic files where such Information may
also be contained, shall fully and properly reflect all work done and results
achieved in the performance of the Development Plan in sufficient detail and in
good scientific manner appropriate for patent and regulatory purposes.  Such
records shall be retained by such Party for at least five (5) years after the
term of this Agreement or such longer period as may be required by applicable
laws. Each Party shall have the right to review and copy such records maintained
by the other Party at reasonable times and to obtain access to originals to the
extent needed for patent or regulatory purposes or for other legal
proceedings.  Each Party shall provide the China Committee with quarterly
reports detailing its Development activities under the Development Plan and the
results of such activities.

23.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

3.9Subcontracts.  Each Party may perform any of its Development Program
obligations under this Agreement through one or more subcontractors or
consultants, including CROs in accordance with Section 3.2(e)(i), provided that
(a) such Party remains responsible for the work allocated to, and payment to,
such subcontractors and consultants as it selects to the same extent it would if
it had done such work itself; (b) the subcontractor undertakes in writing
obligations of confidentiality and non-use regarding Confidential Information,
that are substantially the same as those undertaken by the Parties pursuant to
Article 12 hereof, and (c) the subcontractor agrees in writing to assign all
intellectual property developed in the course of performing any such work under
the Development Program to the Party retaining such subcontractor.  A Party may
also subcontract work on terms other than those set forth in this Section 3.9,
with the prior approval of the China Committee.

Article 4

Regulatory Matters

4.1Regulatory Filings and Approvals.  

(a)In General.  The Parties intend that the Development Plan will set forth the
regulatory strategy for seeking Regulatory Approvals (including any pricing and
reimbursement approvals) in the Territory for all Products being Developed.

(b)Responsibilities.  FibroGen China shall be responsible for preparing and
filing all Regulatory Materials, including CTAs, shall be the holder of all
Regulatory Approvals in the Territory and will have primary operational
responsibility for interactions with Regulatory Authorities, including taking
the lead role at all meetings with Regulatory Authorities, subject to the right
of AstraZeneca to participate as an observer in such activities and provide
input, which FibroGen China will consider in good faith.  Without limitation,
this observer right includes participation in all regulatory activities,
including development of regulatory strategy and review of regulatory
submissions, observer status at all meetings with Regulatory Authorities that
may potentially impact the Development Plan or registration package for a
particular Product, and review of outcomes of such meetings.

(c)Reporting and Review.  

(i)The China Committee shall develop and implement procedures for drafting and
review of Regulatory Materials for Products in the Territory, which shall
provide sufficient time (at least one week) for each Party to provide
substantive comments prior to the filing of such Regulatory Materials.

(ii)Each Party shall promptly notify the other Party of all Regulatory Materials
that it submits for Products in the Territory and shall promptly (and in any
event within one week) provide the non-responsible Party with a copy (which may
be wholly or partly in electronic form) of such Regulatory Materials throughout
the Territory.  The Party primarily responsible for such Regulatory Materials
will provide the non-responsible Party with reasonable advance notice of any
scheduled meeting with any Regulatory Authority and/or any Regulatory

24.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

Materials with respect to Products throughout the Territory, and the
non-responsible Party shall have the right to participate as an observer in any
such meeting, except to the extent prohibited under applicable law and
regulations.  Representatives of the Party primarily responsible for such
Regulatory Materials will be the primary spokespeople at any such meeting.  The
Party primarily responsible for such Regulatory Materials also shall promptly
furnish the non-responsible Party with copies of all material correspondence to
or from, and minutes of material meetings with, any Regulatory Authority
relating to Development of such Product.

4.2Notification of Threatened Action.  Each Party shall immediately notify the
other Party of any information it receives regarding any threatened or pending
action, inspection or communication by or from any Third Party, including a
Regulatory Authority, which may materially affect the Development,
Commercialization or regulatory status of a Product in the Territory.  Upon
receipt of such information, the Parties shall consult with each other in an
effort to arrive at a mutually acceptable procedure for taking appropriate
action.

4.3Adverse Event Reporting and Safety Data Exchange.  At a time determined by
the JSC, but in any event prior to the commencement of any Clinical Trial or any
other activities that would generate safety data required to be reported to
Regulatory Authorities that are conducted by AstraZeneca, the Parties shall
define and finalize the methods and procedures (based on and consistent with
those methods and procedures used by Astellas and FibroGen under the Astellas
Agreements) that the Parties shall employ with respect to Products and to Probe
Compounds independently Developed and Commercialized by FibroGen China to
protect patient safety and promote the appropriate treatment of safety
information of such products in a written pharmacovigilance agreement (the
“Pharmacovigilance Agreement”).  For clarity, the Pharmacovigilance Agreement
shall include all relevant safety data regarding the Product, irrespective of
territory or indication.  These responsibilities shall include mutually
acceptable guidelines and procedures for the receipt, investigation,
recordation, communication, and exchange (as between the Parties) of adverse
event reports, pregnancy reports, and any other information concerning the
safety of any such product in the Territory.  Such guidelines and procedures
shall be in accordance with, and enable the Parties to fulfill, local and
national regulatory reporting obligations under applicable laws and
regulations.  Furthermore, such agreed procedure shall be consistent with GCP
and relevant ICH guidelines, except where such guidelines may conflict with
existing local regulatory reporting or safety reporting requirements, in which
case the local reporting requirements shall prevail.  FibroGen China shall
maintain a safety database for the Products in the Territory, the expenses for
which will be included in Development Costs. FibroGen China shall be responsible
for reporting quality complaints, adverse events and safety data related to
Products to applicable Regulatory Authorities in the Territory, as well as
responding to safety issues and to all requests of Regulatory Authorities
relating to Products in the Territory.  Each Party hereby agrees to comply with
its respective obligations under such Pharmacovigilance Agreement and to cause
its Affiliates and permitted Sublicensees to comply with such obligations.

4.4Product Withdrawals and Recalls.  If any Regulatory Authority in the
Territory (a) threatens, initiates or advises any action to remove any Product
from the market or (b) requires or advises FibroGen China, AstraZeneca, or any
of their respective Affiliates or Sublicensees to distribute a “Dear Doctor”
letter or its equivalent regarding use of such Product, then FibroGen

25.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

China or AstraZeneca, as applicable, shall notify the other Party of such event
within three (3) Business Days (or sooner if required by law) after such Party
becomes aware of the action, threat, advice or requirement (as applicable).  The
JSC will discuss and attempt to agree upon whether to recall or withdraw a
Product in the Territory; provided, however, that if the Parties fail to agree
within an appropriate time period, the Party who is the then-holder of the
Regulatory Approval for the Product at issue shall decide whether to recall or
withdraw such Product and shall be responsible for such recall or withdrawal,
with the associated costs being deemed Development Costs.

Article 5

Commercialization

5.1Overview.  The Parties agree to Co-Promote the Products in the Field in the
Territory as provided in this Article 5 under the direction of the China
Committee, and pursuant to the Commercialization Plan applicable to each
Product.  Within twelve (12) months after the Effective Date or at such other
time as the Parties may mutually agree, the Parties or their designated
Affiliates in the Territory will negotiate and enter into an agreement (the
“Co-Promotion Agreement”) governing the Parties’ conduct of activities for
Commercializing the Product in the Territory, including the terms set forth on
Exhibit C hereto.

5.2Commercialization Plans and Budget.  As further described in this Section
5.2, the strategy for the Commercialization of each Product in the Territory
shall be described in a comprehensive plan that describes the pre-launch, launch
and subsequent Commercialization of such Product in the Territory (including
without limitation messaging, branding, pricing, advertising, planning,
marketing, sales force training and allocation, and reimbursement/managed care),
key tactics for implementing those activities and the relative responsibilities
of the Parties (each such plan, a “Commercialization Plan”), and the associated
budget for such activities (each such budget, a “Commercialization
Budget”).  The Mandatory Post-Approval Safety Study Costs in the
Commercialization Budget shall be reasonably determined by FibroGen WFOE in
light of the applicable requirements for the Mandatory Post-Approval Safety
Studies.  All Commercialization Plans and Commercialization Budgets with respect
to Products in the Territory and subsequent revisions thereto will contain such
information as the China Committee believes necessary for the successful
Commercialization of such Product in the Territory.  Within thirty (30) days
after the Effective Date, the Parties shall prepare an initial high-level
Commercialization Plan for review and approval by the China Committee and
JSC.  Within twelve (12) months after the Effective Date (or at another time as
soon as reasonably practicable thereafter as the Parties may mutually agree),
the Parties shall prepare a detailed Commercialization Plan for review and
approval by the China Committee and JSC.

5.3Responsibilities. Except as otherwise described in the Commercialization Plan
or the Co-Promotion Agreement, AstraZeneca or its designated Affiliate shall
have the sole right and responsibility for distribution of Products in the
Territory on behalf of FibroGen China pursuant to the terms of the Distribution
Agreement to be entered into by the Parties as soon as practicable after the
Effective Date. The key terms of the Distribution Agreement are described in
Exhibit F.  In addition, the Distribution Agreement will contain
representations, warranties and covenants by

26.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

AstraZeneca and its applicable Affiliates that are equivalent to the
representations, warranties and covenants in Section 10.4.  FibroGen China shall
have the right to conduct commercial activities related to Product containing
FG-4592 to the extent sufficient to demonstrate substance in Hong Kong in order
to benefit from preferential tax treatment on withholding taxes under the
applicable China–Hong Kong tax treaties; provided that such activities shall not
include Product distribution.

5.4Commercialization Reports.  Each Party shall keep the China Committee fully
informed regarding the progress and results of Commercialization activities for
Products in the Territory, including an annual review of results versus plans
(as set forth in the Commercialization Plan(s)).

5.5Samples.  Neither Party shall distribute any samples of Products without the
prior written consent of the other Party.

5.6Diligence; Subcontracts.  Each Party shall use Commercially Reasonable
Efforts to carry out the tasks assigned to it under the Commercialization Plan
and the Co-Promotion Agreement in a timely and effective manner and in
compliance with all applicable laws and regulations.  Each Party may perform any
of its obligations under the Commercialization Plan through one or more
subcontractors or consultants, provided that (a) such Party remains responsible
for the work allocated to, and payment to, such subcontractors and consultants
as it selects to the same extent it would if it had done such work itself; (b)
the subcontractor undertakes in writing obligations of confidentiality and
non-use regarding Confidential Information, that are substantially the same as
those undertaken by the Parties pursuant to Article 12 hereof, and (c) the
subcontractor agrees in writing to assign all intellectual property developed in
the course of performing any such work under the Commercialization Plan to the
Party retaining such subcontractor.

5.7Regulatory Compliance.

(a)Each of FibroGen China and AstraZeneca shall reasonably cooperate with the
other Party in its efforts toward ensuring that all government reporting
(including price and gift reporting), sales, marketing and promotional practices
in respect of each Product meet the standards required by (A) the Drug
Administration Law, (B) the Anti-unfair Competition Law of the PRC, (C) the
Advertising Law of the PRC, the Standards for the Review and Publication of Drug
Advertisement issued by the CFDA and the State Administration of Industry and
Commerce, (D) the Code of Practice of the China Association of Enterprise with
Foreign Investment R&D-Based Pharmaceutical Association Committee, (E) the
Anti-Corruption Laws, and (F) other applicable laws and regulations.

(b)In accordance with Section 5.7(a), each Party shall provide its sales
representatives appropriate training on proper marketing and sales
techniques.  Such training will include, among other topics, CFDA requirements
and other national and local regulations and industry guidelines, including
those set forth in clause (a) above.  If requested by a Party,  the other Party
shall provide a written description of the training to the requesting Party no
less frequently than on an annual basis.

27.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

(c)Each of FibroGen China and AstraZeneca shall reasonably cooperate with the
other Party to provide the other Party access to any and all information, data
and reports required by the other in order to comply with the relevant
provisions of any applicable laws and regulations, including without limitation
reporting requirements, in a timely and appropriate manner. Each Party shall
ensure that its reporting to the state and local healthcare programs related to
the Products is true, complete and correct in all respects; provided however,
that a Party shall not be held responsible for submitting erroneous reports if
such deficiencies result from information provided by the other Party which
itself was not true, complete and correct.

(d)AstraZeneca shall, so far as practicable, provide to FibroGen China in
advance any submission containing any information provided by FibroGen China
pursuant to this Section 5.7 that AstraZeneca proposes to submit to any
Regulatory Authority. AstraZeneca further agrees to seek confidential treatment
of any such information related to FibroGen China that it submits to any
governmental entity to the extent permitted under any applicable laws and
regulations.

(e)FibroGen China and AstraZeneca shall confer with each other on a regular
basis to discuss and compare their respective procedures and methodologies
relating to each Party’s compliance to any applicable laws or regulations or
fulfillment of any other obligation contained in this Section 5.7.  In the event
that the Parties have different understandings or interpretations of this
Section 5.7 or of the applicability of, or standards required by, any applicable
laws or regulations, then the Parties shall confer and seek to reach common
agreement on such matters.

(f)Each Party agrees that:

(i)it will instruct its sales representatives to use, and will use Commercially
Reasonable Efforts to train and monitor its sales representatives to ensure that
such sales representatives use, only Promotional Materials and literature
approved for use under Section 5.7 for the promotion of the Products in the
Territory;

(ii)it will instruct its sales representatives not to misbrand, change, alter or
adulterate any Promotional Materials supplied to it in any way prior to or
during their distribution or use; and

(iii)it will instruct its sales representatives to do, and will use Commercially
Reasonable Efforts to train its sales representatives to do, and will establish
appropriate internal systems, policies and procedures for the monitoring of its
sales representatives with the goal of ensuring that such personnel do, the
following:

(1)limit claims of efficacy and safety for the Products to those that are (A)
consistent with approved promotional claims in, and not add, delete or modify
claims of efficacy and safety in the promotion of such Products in any respect
from those claims of efficacy and safety that are contained in, the then
effective Commercialization Plan, (B) consistent with applicable laws and
regulations, and (C) consistent with the Product labeling approved by the
Regulatory Authorities;

28.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

(2)not make any changes in Promotional Materials, and use Promotional Materials
within the Territory only in a manner that is consistent with (A) the then
effective Commercialization Plan, (B) applicable laws and regulations and (C)
the Product labeling approved by the Regulatory Authorities;

(3)promote the Products in compliance with applicable legal and professional
standards that are generally accepted by the pharmaceutical industry in the
applicable market, including applicable laws and regulations and the applicable
guidelines concerning the advertising and promotion of prescription drug
products described in Section 5.7; and

(4)not to, directly or indirectly, pay, promise to pay, or authorize the payment
of any money, or give, promise to give, or authorize the giving of anything of
value to any healthcare professional, official or employee of any Governmental
Authority, or to any political party, or official thereof, or to any candidate
for political office (including any party, official, or candidate) for the
purpose of promoting the sale or improper use of a Product.

Article 6

Manufacture and Supply

6.1Supply Commitment. AstraZeneca agrees to purchase, and FibroGen WFOE agrees
to supply, all of AstraZeneca’s and its Sublicensees’ requirements of Product
for Development and Commercialization in the Territory under the terms of this
Article 6 and in accordance with this Agreement. All Product supplied to
AstraZeneca by or on behalf of FibroGen WFOE under this Agreement will be
supplied as finished product.

6.2Covenant.  Except as expressly set forth in this Article 6 or the Supply and
Quality Agreement or the U.S. and RoW Agreement, AstraZeneca shall not have the
right to manufacture any Product anywhere in the world.

6.3Second Source for Drug Substance. At a time to be determined by the JSC,
FibroGen WFOE will complete activities to establish and secure Regulatory
Approval for a second source for drug substance for Product using a Third Party
supplier reasonably acceptable to AstraZeneca, and will thereafter maintain two
separate, validated manufacturing sites for such drug substance, one of which
will be FibroGen WFOE’s Beijing plant.

6.4Selection of Contract Manufacturer for Drug Product.  Upon AstraZeneca’s
written request to FibroGen WFOE, which request shall not be submitted earlier
than six (6) months after the Effective Date, the Parties will discuss in good
faith the selection of a contract manufacturer to be used by FibroGen WFOE to
conduct formulation and packaging (using drug substance supplied by FibroGen
WFOE) for supply under this Agreement. The Parties shall discuss in good faith
the introduction of such contract manufacturer into the supply chain when
capacity at FibroGen WFOE’s Beijing plant becomes fully occupied. Such selection
will be conducted in accordance with the following process: As soon as
reasonably practicable following AstraZeneca’s request, the Parties will afford
an opportunity for at least two (2) different Third

29.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

Party contract manufacturers that are mutually acceptable to the Parties,
consent not to be unreasonably withheld, to submit bids to conduct such
manufacture. Such bids shall be based on a request for quotation, the contents
of which shall be agreed by the Parties in good faith (and shall contain such
specifications and forecasts as are reasonably necessary for a contract
manufacturer to submit a bid with respect to such manufacture). AstraZeneca
shall be afforded an opportunity to submit a bid on the same basis as the Third
Party contract manufacturers.  The Parties shall review and assess in good faith
the bids submitted by the Third Party manufacturers and by AstraZeneca and shall
recommend to the China Committee the bid that, on the whole, offers the most
favorable terms for such manufacture of Product for supply to AstraZeneca under
this Agreement, based on a reasonable assessment of the relevant factors,
including price, capital requirements, quality, capacity and capability to
maintain continuity of supplies.  FibroGen WFOE will enter into a supply and
quality contract with the Third Party contract manufacturer or (as the case may
be) with AstraZeneca, whichever submitted the bid selected by the China
Committee, on terms consistent with the selected bid and otherwise reasonably
acceptable to FibroGen WFOE. In the event FibroGen WFOE shall contract with
AstraZeneca in accordance with this Section 6.4, FibroGen WFOE shall, as soon as
reasonably practicable after the completion of the selection process, provide
the necessary technology transfer and royalty free licenses (if any) as well as
all necessary assistance to obtain required Regulatory Approvals, all to enable
AstraZeneca to conduct the formulation and packaging (using drug substance
supplied by FibroGen WFOE) for supply of Product under this Agreement.  If
AstraZeneca is not selected as the contract manufacturer, then at any time after
the [*], then AstraZeneca may request that the selection process set out above
in this Section 6.4 shall be repeated.  If AstraZeneca so requests, the Parties
shall repeat such process, but only after the end of the then-current term of
the then-current supply agreement with the Third Party manufacturer.

6.5Supply and Quality Agreement.  At a time agreed by the Parties that is
reasonably sufficiently early enough to meet the objectives under this Section
6.5, the Parties will negotiate in good faith and enter into separate supply and
quality agreements governing the commercial supply of finished product from
FibroGen WFOE to AstraZeneca (the “Supply and Quality Agreement”).  Such
agreements will reflect the terms and conditions set forth on Exhibit K of the
U.S. and RoW Agreement and contain such further commercially reasonable terms
governing similar supply arrangements and other terms as the Parties may agree,
including appropriate forecasting and firm purchase order lead times, taking
into consideration the reasonable notice requirements of FibroGen WFOE and its
Third Party manufacturers as well as any other terms set forth in this
Article 6.  In the event of any inconsistency between the Supply and Quality
Agreement and Article 6 of this Agreement with regard to matters relating to
supply, quality control and quality assurance, the terms of the Supply and
Quality Agreement shall prevail.

6.6Product Price.  As further described in the Supply and Quality Agreement,
prior to establishment of a Product price as approved by the applicable
Regulatory Authority, the Parties will determine in good faith an estimated
price per unit of Product for the supply of Product to AstraZeneca based on the
then-current Commercialization Plan.  Once such price is established, the price
approved by the applicable Regulatory Authority will be used for such supply,
and the Parties shall reconcile the estimated price with the actual price by
means of a credit or additional payment, as applicable.  Thereafter, COGS will
be calculated based on [*] as set forth in the Supply and Quality Agreement.

30.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

6.7Potential Cost Reductions.  At either Party’s request during the Term
(without prejudice to AstraZeneca’s right to participate in the contract
manufacturer selection process pursuant to Section 6.4), the Parties shall
discuss and explore potential means of collaborating to reduce the overall costs
of manufacture and supply of Products as drug substance or bulk drug product
under this Agreement, with the understanding that the Parties shall share the
financial benefits of any such cost reductions achieved in a reasonable manner
taking into account to what extent each Party has contributed to such cost
reductions.

6.8Joint Operations Subcommittee.  The Parties shall, within thirty (30) days
following the Effective Date, establish a Joint Operations Subcommittee (“the
JOS”)  with equal representation from each Party to oversee the establishment
and operation of the commercial supply chain for the Products in the
Territory.  The JOS shall meet each Calendar Quarter, or as otherwise agreed
between the Parties.  Decision making shall be by consensus and the team members
from each Party shall jointly have one (1) vote.  Disputes at the JOS shall be
handled by the China Committee. The JOS shall have a chair selected by FibroGen
China. The role of the chair shall be to convene and preside at meetings of the
JOS, to prepare and circulate agendas and to ensure the preparation of
minutes.  The JOS’ responsibilities shall include:

 

(i)

Overseeing the construction and qualification of the FibroGen WFOE Beijing
plant;

 

(ii)

Identifying any additional resource or capabilities needed to deliver the plant;

 

(iii)

Defining a China supply strategy for the Products in the Territory;

 

(iv)

Carrying out the supplier selection process and recommending suitable CMOs to
the China Committee;

 

(v)

Overseeing supply chain performance for the Products in the Territory; and

 

(vi)

Identifying, where practicable, performance improvement opportunities and
agreeing, in good faith, an appropriate and equitable allocation of any
financial benefits arising from such performance improvement opportunities.

Article 7

Licenses And Exclusivity

7.1License to AstraZeneca.  Subject to the terms and conditions of this
Agreement, FibroGen Cayman hereby grants AstraZeneca a co-exclusive (with
FibroGen Cayman, who retains a licensable right to develop, use, sell, offer for
sale, import and Commercialize Products in the Field in the Territory),
royalty-bearing, sublicensable (solely as permitted in accordance with Section
7.3) license under the FibroGen China Technology and the Marks to Develop
(solely in accordance with the applicable Development Plan), use, sell, offer
for sale, import and Commercialize, but not manufacture, Products in the Field
in the Territory.  With respect to any Product hereunder, notwithstanding the
foregoing, AstraZeneca shall (a) not  exercise any of the co-exclusive rights to
Develop granted hereunder until FibroGen WFOE has sole ownership of and is the
sole named party for the regulatory licenses in the Territory, which shall
include without limitation the (i) New Drug License, (ii) Product Approval Code,
(iii) Manufacturing License, and (iv) GMP License, and for such licenses any
other necessary, related or successor licenses, and (b) take all actions and
execute all documents reasonably necessary to ensure that FibroGen WFOE

31.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

shall solely hold such licenses.  FibroGen shall promptly notify AstraZeneca
upon the issuance of such licenses.  

7.2Licenses to FibroGen China.  Subject to the terms and conditions of this
Agreement, AstraZeneca hereby grants FibroGen Cayman a non-exclusive,
sublicensable, royalty-free, fully-paid license, under the AstraZeneca
Technology during the Term, to conduct any and all activities assigned to
FibroGen China under the Development Plans and Commercialization Plans, and to
Develop and Commercialize Products outside of the Territory.

7.3Sublicensing.  For clarity, the license granted by FibroGen Cayman to
AstraZeneca in Section 7.1 may be sublicensed by AstraZeneca to: (i) an
Affiliate of AstraZeneca without any requirement of consent, provided that such
sublicense to an Affiliate of AstraZeneca shall immediately terminate if and
when such party ceases to be an Affiliate of AstraZeneca or (ii) a Third Party
only with the prior written consent of FibroGen Cayman, except where such
sublicensing is permitted under an applicable Development Plan or
Commercialization Plan, in which case consent shall not be required.

7.4Co-Promotion.  Except for the co-promotion rights expressly granted to the
Parties under this Agreement and except as otherwise permitted under an
applicable Commercialization Plan or Co-Promotion Agreement, neither Party shall
be permitted to Co-Promote the Products in the Territory with any Third Party.

7.5Covenants by FibroGen China.

(a)Except as provided in this Agreement, including the right to Develop and
Commercialize Probe Compounds in accordance with Section 3.4, during the Term,
FibroGen China and its Affiliates shall not, and shall not license or authorize
any Third Party to, (i) Commercialize any Product in the Territory outside the
Field or (ii) develop or commercialize any HIF Compound in any ESA Approved
Indication in the Territory or any indication for which a “Product” is being
Developed or Commercialized under the U.S. and RoW Agreement.

(b)During the Term, the applicable Affiliate of FibroGen China shall not make
any amendment to any of the Astellas Agreements that has a material adverse
impact on AstraZeneca’s rights under this Agreement without the prior written
consent of AstraZeneca.

7.6Cross-Territorial Restriction.

(a)Except as permitted under the U.S. and RoW Agreement, AstraZeneca hereby
covenants and agrees that it shall not, and will ensure that its Sublicensees
will not, either directly or indirectly, actively promote, market, distribute,
import, sell or have sold Product into countries outside the Territory.  As to
such countries outside the Territory: (i) AstraZeneca shall not, and will ensure
that its Sublicensees will not, engage in any advertising or promotional
activities relating to the Product directed primarily to customers or other
buyers or users of the Product located in such countries; and (ii) AstraZeneca
shall not, and will ensure that its Sublicensees will not, solicit orders for
Products from any prospective purchaser located in such countries.  If
AstraZeneca receives any order for Products from a prospective purchaser located
in

32.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

a country outside the Territory from which re-imports into the Territory are
unlikely, AstraZeneca shall immediately refer that order to FibroGen Cayman.
AstraZeneca shall not accept any such orders. AstraZeneca may not deliver or
tender (or cause to be delivered or tendered) any Product into a country outside
of the Territory from which re-imports into the Territory are unlikely.
AstraZeneca shall not, and will ensure that its Affiliates and Sublicensees will
not, restrict or impede in any manner FibroGen Cayman’s exercise of its retained
rights outside the Territory, provided that any such exercise of rights by
FibroGen Cayman shall comply with the terms of this Agreement. For clarity,
nothing in this Section 7.6(a) restricts or limits AstraZeneca’s rights under
the U.S. and RoW Agreement.

(b)Except as permitted under the U.S. and RoW Agreement, FibroGen China hereby
covenants and agrees that it shall not, and will ensure that its Affiliates and
Sublicensees will not, either directly or indirectly, actively promote, market,
distribute, import, sell or have sold Product into countries outside the
Territory.  As to such countries outside the Territory: (i) FibroGen China shall
not, and will ensure that its Affiliates and Sublicensees will not, engage in
any advertising or promotional activities relating to the Product directed
primarily to customers or other buyers or users of the Product located in such
countries; and (ii) FibroGen China shall not, and will ensure that its
Affiliates and Sublicensees will not, solicit orders for Products from any
prospective purchaser located in such countries.  If FibroGen China receives any
order for Products from a prospective purchaser located in a country outside the
Territory from which re-imports into the Territory are unlikely, FibroGen China
shall immediately refer that order to AstraZeneca. FibroGen China shall not
accept any such orders. FibroGen China may not deliver or tender (or cause to be
delivered or tendered) any Product into a country outside of the Territory from
which re-imports into the Territory are unlikely. FibroGen China shall not, and
will ensure that its Affiliates and Sublicensees will not, restrict or impede in
any manner AstraZeneca’s rights within the Territory, provided that any such
exercise of rights by AstraZeneca shall comply with the terms of this Agreement.
For clarity, nothing in this Section 7.6(b) restricts or limits FibroGen China’s
rights under the U.S. and RoW Agreement.

7.7Negative Covenant.  Each Party covenants that it will not knowingly use or
practice any of the other Party’s intellectual property rights licensed to it
under this Article 7 except for the purposes expressly permitted in the
applicable license grant.

7.8No Implied Licenses.  Except as explicitly set forth in this Agreement,
neither Party grants to the other Party any license, express or implied, under
its intellectual property rights.

7.9Exclusivity. AstraZeneca hereby covenants that during the Term and the term
of the U.S. and RoW Agreement, except pursuant to this Agreement or the U.S. and
RoW Agreement, neither it nor its Affiliates will, directly or indirectly, by
itself or with a Third Party, research, manufacture, develop, sell, market or
otherwise commercialize any HIF Compound in the Territory, and neither it nor
its Affiliates will license or authorize a Third Party to conduct any such
activity in the Territory.  Notwithstanding the foregoing, AstraZeneca shall not
be in breach of this Section 7.9 solely as a result of its conduct of
preclinical research on HIF Compounds if such research is not part of a research
program conducted by AstraZeneca.

33.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

Article 8

Financials

8.1License Fees.  AstraZeneca shall pay to FibroGen Cayman each of the following
non-refundable, non-creditable license fees on or before the applicable date set
forth below, provided that with respect to payment 1, FibroGen Cayman has
provided an invoice on the Effective Date, and with respect to payment 2,
FibroGen Cayman has provided an invoice at least forty-five (45) days before the
applicable due date:

 

License Fees. Number

Due Date

Payment

1

15th Business Day after the Effective Date

$[*] million

2

[*]

$[*] million

 

If this Agreement is terminated prior to the due date of payment 2, then payment
2 shall remain due and payable.  Each such payment shall be made by wire
transfer of immediately available funds into an account designated by FibroGen
China.  Each such payment is nonrefundable and non-creditable against any other
payments due hereunder.

8.2Upfront Development Reimbursement.  Within fifteen (15) Business Days after
the Effective Date, AstraZeneca will pay FibroGen Cayman a one-time,
non-refundable, non-creditable payment of [*] to reimburse the expenses incurred
by FibroGen China to develop the Product from January 1, 2013 until the
Effective Date.  The applicable FibroGen China entity shall provide an invoice
for such payment on the Effective Date.

8.3Development Milestone Payments.

(a)Development Milestone Payments. AstraZeneca shall make milestone payments to
FibroGen Cayman based on achievement by AstraZeneca or a Sublicensee (or, if

34.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

applicable, by FibroGen China) of the substantive development and regulatory
milestones in the Territory as set forth in this Section 8.3.

 

Number

Milestone

Payment

1

NDA submission for a Product in the Field in the Territory

$15 million

2

First Regulatory Approval for a Product in the Field in the Territory

$6 million

3

First Manufacturing Approval for a Product in the Field in the Territory

$6 million

4

Upon Product Reimbursement in 3 Tier 1 Cities

$5 million

5

Upon Product Reimbursement in 6 Core Commercial Provinces

$7 million

6

Upon the earlier of (a) inclusion of a Product in the NRDL and (b) Product
Reimbursement in 15 Provinces

$10 million

[*]

[*]

[*]

 

Each milestone in Section 8.3(a) shall be paid only once, without regard to
whether two or more Products ultimately achieve any such milestone event.

[*].

(b)Notice; Payment. FibroGen Cayman or AstraZeneca, as applicable, will notify
the other Party of the achievement of the applicable milestone event by such
Party or its Affiliate or Sublicensee within forty-five days after achievement
thereof.  Thereafter, FibroGen Cayman shall submit an invoice to AstraZeneca,
and within forty five (45) days after receipt of invoice, AstraZeneca shall pay
the amounts set forth in Section 8.3(a).  Each such payment shall be made by
wire transfer of immediately available funds into an account designated by
FibroGen Cayman.  Each such payment is nonrefundable and noncreditable against
any other payments due hereunder.

8.4Sales Milestone Payments.

(a)Milestones.  AstraZeneca shall make each of the substantive sales milestone
payments indicated below to FibroGen Cayman when aggregate annual Net Sales of
all

35.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

Products across all indications in the Field in the Territory first reach the
Dollar values indicated below.

 

Aggregate Annual Net Sales

Payment

[*]

[*]

 

Each milestone in this Section 8.4(a) shall be paid only once on the first
achievement of such milestone without regard to whether two or more Products
ultimately achieve any such milestone event or how many times such milestone may
be achieved once paid.

(b)Notice; Payment. AstraZeneca shall notify FibroGen Cayman of the achievement
of each of the milestone events in Section 8.4(a) within forty-five (45) days
after the end of the Calendar Quarter in which achieved.  Thereafter, FibroGen
Cayman shall invoice AstraZeneca, and AstraZeneca will pay to FibroGen Cayman
the applicable amount within forty-five (45) days after AstraZeneca’s receipt of
an invoice from FibroGen Cayman.  Each such payment shall be made by wire
transfer of immediately available funds into an account designated by FibroGen
Cayman.  Each such payment is nonrefundable and non-creditable against any other
payments due hereunder.

8.5Development Reimbursement Payments.

(a)Reimbursement for Development. With respect to Development Costs for the
Products in the Territory not already reimbursed under Section 8.2, FibroGen
China and AstraZeneca shall share equally (fifty percent (50%) each) the costs
and expenses of the Development efforts of the Parties under the Development
Plan and Development Budget, as well as the capital and equipment costs for the
manufacturing plant in the Territory for the Products (including [*] for such
capital and equipment costs).

(b)Payments and Reports. All amounts payable to FibroGen China or AstraZeneca
pursuant to this Section 8.5 shall be paid in Dollars on a Calendar Quarter
basis, unless FibroGen China requests that any such payment to FibroGen China be
made in RMB, in which case such payments will be made in RMB.  Within twenty
(20) days if reasonably possible for AstraZeneca using reasonable endeavors to
meet such timeline and in no event later than twenty five (25) days after the
end of each Calendar Quarter after the Effective Date, AstraZeneca shall submit
to FibroGen Cayman and FibroGen Cayman or FibroGen WFOE, as applicable, shall
within fifteen (15) days if reasonably possible for FibroGen Cayman or FibroGen
WFOE, as applicable, using reasonable endeavors to meet such timeline and in no
event later than twenty (20) days after the end of each Calendar Quarter submit
to AstraZeneca a statement setting forth the Development Costs incurred by it
during such Calendar Quarter. As soon as practicable, and not later than within
thirty two (32) days of the end of the Calendar Quarter, the Parties shall
discuss and shall use best efforts to resolve any issues with respect to such
statements, provided, however that each Party shall generate any questions and
respond to any inquiries regarding the invoices as promptly as reasonably
possible following receipt, including within forty-eight (48) hours for response
to ordinary inquiries.  Following the reconciliation process for the applicable

36.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

Calendar Quarter, each of FibroGen and AstraZeneca shall provide an invoice to
the other Party reflecting fifty percent (50%) of their respective Development
Costs incurred.  Within forty five (45) days after its receipt of such invoices,
the Party who incurred less Development Costs in the Calendar Quarter shall pay
to the other Party an amount equal to fifty percent (50%) of the difference
between the invoices so that each Party bears fifty percent (50%) of the total
Development Costs incurred by the Parties in such Calendar Quarter (subject to
the provisions on budget overages in Section 3.3), except as set forth on
Exhibit D.

8.6Net Profit and Net Loss Share.

(a)General. AstraZeneca and FibroGen Cayman shall receive fifty percent (50%) of
any Net Profit and Royalty Payments, and bear fifty percent (50%) of any Net
Loss, as applicable, for the Products in the Territory as set forth in Exhibit
D.

(b)Profits Payments and Reports.  Details with respect to Net Profit and
Royalties and related payments are as set forth in Exhibit D.  

8.7Taxes.

(a)Taxes on Income.  Subject to Exhibit D, each Party shall be solely
responsible for the payment of all taxes imposed on its share of income arising
directly or indirectly from the collaborative efforts of the Parties under this
Agreement.

(b)Withholding Tax. The Party making payments  under this Agreement (the
“Payor”) to the other Party (the “Payee”) shall deduct or withhold from the
payments any Taxes that it is required by applicable law to deduct or withhold.
The Payee shall provide the Payor any tax forms or appropriate governmental
authorization that may be reasonably necessary in order for Payor to not
withhold tax or to withhold tax at a reduced rate under an applicable bilateral
income tax treaty.  The Payee shall use Commercially Reasonable Efforts to
provide any such tax forms to the Payor at least thirty (30) days prior to the
due date for any payment for which the Payee desires that Payor apply a reduced
withholding rate and in any event at least fifteen (15) days prior to the time
the applicable payment is due.  Each Party shall provide the other with
reasonable assistance to enable the recovery, as permitted by applicable laws
and regulations, of withholding taxes, Indirect Taxes, or similar obligations
resulting from payments made under this Agreement, such recovery to be for the
benefit of the Party bearing such withholding tax or Indirect Taxes.

(c)Payment of Tax.  To the extent the Payor is required by applicable law or
regulations to deduct and withhold taxes on any payment to the Payee, the Payor
shall pay the amounts of such taxes to the proper Governmental Authority in a
timely manner and promptly transmit to the Payee an official tax certificate or
other evidence of such withholding sufficient to enable the Payee to claim such
payment of taxes.

(d)Indirect Tax.  All payments to be made by one Party to another Party,
pursuant to the terms of this Agreement, are stated exclusive of Indirect
Taxes.  If any Indirect Taxes are chargeable in respect of such payments, the
Party making shall payment shall pay such Indirect Taxes at the applicable rate
following the receipt where applicable of an Indirect Taxes

37.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

invoice in the appropriate form issued.  Each Party shall issue valid invoices
for all amounts payable under this Agreement consistent with all applicable Laws
and irrespective of whether such amounts may be netted for settlement purposes.
 The Parties shall cooperate in accordance with applicable law to minimize
Indirect Taxes

8.8Blocked Currency.  In each country where the local currency is blocked and
cannot be removed from the country, reimbursements or other payments in that
country that are to be under this Agreement in RMB shall instead be paid to
FibroGen China or AstraZeneca, as the case may be, in the equivalent amount in
Dollars.

8.9Foreign Exchange.  With the exception of Co-Promotion Fees and payments from
Product purchases which shall be paid in RMB, all amounts payable and all
calculations under this Agreement shall be made in Dollars. Sales or costs and
expenses recorded in any foreign currency shall be converted into Dollars in a
manner consistent with FibroGen China’s and AstraZeneca’s customary and usual
conversion procedures used to prepare such Party’s audited financial statement
for external reporting purposes, provided always that such practices use a
widely accepted source of published exchange rates.

8.10Late Payments.  Except as set forth in Exhibit D, if a Party does not
receive payment of any sum due to it on or before the due date therefor, simple
interest shall thereafter accrue on the sum due to such Party from the due date
until the date of payment at a rate equal to the U.S. Prime Rate for the date
payment was due as reported by the Wall Street Journal.

8.11Financial Records; Audits.

(a)Records.  Each Party shall maintain complete and accurate records in
sufficient detail to permit the other Party to confirm the accuracy of the
amount to be reimbursed, pursuant to Section 8.5 or 8.6, with respect to
Development Costs or Commercialization Costs and in relation to the calculation
of Net Profit and Net Loss and related payments as described in Section 8.6
above and Exhibit D, or other amounts to be reimbursed or shared hereunder
incurred or generated (as applicable) by such Party, achievement of sales
milestones and other compensation payable under this Agreement.  Each Party
shall keep or cause its Affiliates to keep such records for a period of the
later of (i) six (6) years after the end of the period to which such books,
records and accounts pertain and (ii) the expiration of the applicable tax
statute of limitations (or any extensions thereof), or for such longer period as
may be required by applicable law.

(b)Procedure.  Upon reasonable prior notice, such records shall be open during
regular business hours for a period of three (3) years from the creation of
individual records, in each case, for examination at the auditing Party’s
expense, and not more often than once each Calendar Year, by an independent
certified public accountant selected by the auditing Party and reasonably
acceptable to the audited Party for the sole purpose of verifying for the
auditing Party the accuracy of the financial reports or sales milestone notices
furnished by the audited Party pursuant to this Agreement or of any payments
made, or required to be made, by or to the audited Party to the other pursuant
to this Agreement.  Any such auditor shall not disclose the audited Party’s
Confidential Information to the auditing Party, except to the extent such
disclosure is

38.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

necessary to verify the accuracy of the financial reports furnished by the
audited Party or the amount of payments due by the audited Party under this
Agreement.  Any amounts shown to be owed but unpaid, or overpaid and in need of
reimbursement, shall be paid or refunded (as the case may be) within thirty (30)
days after the accountant’s report, plus interest (as set forth in Section 8.10)
from the original due date (unless challenged in good faith by the audited Party
in which case any dispute with respect thereto shall be resolved in accordance
with Article 14).  The auditing Party shall bear the full cost of such audit
unless such audit reveals an overcharge or underpayment by the audited Party
that resulted from a discrepancy in a report that the audited Party provided to
the other Party during the applicable audit period, which underpayment or
overcharge was more than five percent (5%) of the amount set forth in such
report, in which case the audited Party shall bear the full cost of such audit.

(c)Audit Dispute.  In the event of a dispute with respect to any audit under
Section 8.11(b), FibroGen China and AstraZeneca shall work in good faith to
resolve the disagreement.  If the Parties are unable to reach a mutually
acceptable resolution of any such dispute within thirty (30) days, the dispute
shall be submitted for resolution to a certified public accounting firm jointly
selected by each Party’s certified public accountants or to such other entity or
individual as the Parties shall mutually agree (the “Auditor”).  The decision of
the Auditor shall be final and the costs of such arbitration as well as the
initial audit shall be borne between the Parties in such manner as the Auditor
shall determine.  Not later than ten (10) days after such decision and in
accordance with such decision, the audited Party shall pay the additional
amounts, with interest from the date originally due as provided in Section 8.10
or the auditing Party shall reimburse the excess payments, as applicable.

8.12Manner and Place of Payment.  Except as otherwise expressly provided under
this Agreement, all payments owed under this Agreement shall be made by wire
transfer in immediately available funds to a bank and account designated in
writing by FibroGen WFOE, FibroGen Cayman or AstraZeneca (as applicable), unless
otherwise specified in writing by such Party.  All payments hereunder shall be
invoiced by the Payee to the Payor. Each invoice to AstraZeneca shall fulfill
the requirements set forth on Exhibit I.

8.13Estimated Sales and Accruals.  To the extent that any amounts used in the
calculation of Development Costs or Commercialization Costs are based on
estimates or accruals with respect to the Products in the Territory, FibroGen
China shall notify AstraZeneca of any such estimates or accruals or adjustments
or changes based on a revision in estimates and accruals or true-up of such
amounts within thirty (30) days of any such adjustment or reconciliation by
FibroGen China.

Article 9

Intellectual Property

9.1Intellectual Property Committee. The Parties shall, promptly after the
Effective Date, establish an intellectual property committee (the “IP
Committee”) comprised of at least one senior patent attorney from each Party,
together with such representatives of the Parties as the Parties may determine
to be appropriate from time to time, to review and discuss, in each case with

39.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

respect to FibroGen China Patents and Joint Patents, the patent prosecution
strategy (including whether and where to file patent applications), applications
for patent term extension and notices of infringement, as well as the selection,
registration, maintenance and defense of Marks and interest in Third Party
intellectual property.  The IP Committee will serve solely an advisory purpose
and shall not have authority to approve or disapprove any actions with respect
to patent filing, prosecution and maintenance under this Agreement.

9.2Ownership of Inventions.  Ownership of Information and inventions, whether or
not patentable, made during the Term in the course of conducting activities
under this Agreement, including all intellectual property rights therein
(collectively, “Inventions”) shall be as follows: (a) FibroGen Cayman shall own
all Inventions [*], whether made solely by employees, agents or independent
contractors of either Party or its respective Affiliates, or jointly by
employees, agents or independent contractors of both Parties or their respective
Affiliates, (collectively, “Collaboration Inventions”), (b) AstraZeneca shall
own all Inventions that are made solely by employees, agents or independent
contractors of AstraZeneca or its Affiliates that are not Collaboration
Inventions, (c) FibroGen Cayman shall own all Inventions that are made solely by
employees, agents or independent contractors of FibroGen China or its Affiliates
that are not Collaboration Inventions, and (d) AstraZeneca and FibroGen Cayman
shall jointly own all Inventions that are made jointly by employees, agents, or
independent contractors of each Party or its Affiliates that are not
Collaboration Inventions (“Joint Inventions”).  Except to the extent either
Party is restricted by the licenses granted to the other Party under this
Agreement, each of AstraZeneca and FibroGen Cayman shall be entitled to
practice, grant licenses to, assign and exploit the Joint Inventions and Patents
claiming Joint Inventions (“Joint Patents”) without the duty of accounting or
seeking consent from the other Party. AstraZeneca hereby assigns to FibroGen
Cayman all of its and its Affiliates’ right, title and interest in and to the
Collaboration Inventions, and agrees to take such further actions reasonably
requested by FibroGen Cayman to evidence such assignment, except where such
Collaboration Inventions have been made by an independent contractor retained by
AstraZeneca without such contractor having agreed to assign such Collaboration
Inventions to AstraZeneca, as approved by the China Committee.

9.3Disclosure of Inventions.  Each Party shall promptly disclose to the other
all Inventions promptly after becoming aware of them, including all invention
disclosures or other similar documents submitted to such Party by its, or its
Affiliates’, employees, agents or independent contractors describing such
Inventions.  Such Party shall also respond promptly to reasonable requests from
the other Party for more Information relating to such Inventions.

9.4AstraZeneca Independent Inventions.  In the event that AstraZeneca develops,
during the Term, independently of its activities under this Agreement, any
inventions or intellectual property rights that [*], AstraZeneca [*] with
respect to HIF Compounds.

9.5Prosecution of Patents.

(a)FibroGen China Patents.  Except as otherwise provided in this Section 9.5(a),
as between the Parties, FibroGen Cayman shall have the sole right and authority
to manage all FibroGen China Patent prosecution activities under this Agreement.
This includes the right and authority to prepare, file, prosecute  and maintain
all FibroGen China Patents in any jurisdiction

40.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

in the world, including defending such FibroGen China Patents in any patent
office proceedings, pre- or post-grant or issuance, including reissue,
reexamination, limitation or invalidation proceedings, or any opposition- or
interference-type proceeding or challenge.  FibroGen Cayman shall provide
AstraZeneca reasonable opportunity to review and comment on filing and
prosecution efforts regarding the FibroGen China Patents in the
Territory.  FibroGen Cayman shall, if requested by AstraZeneca, provide
AstraZeneca with copies of material communications from any patent authority in
the Territory regarding any FibroGen China Patents so designated by the IP
Committee, and shall, if requested, provide drafts of any material filings or
material responses to be made to such patent authorities a reasonable amount of
time in advance of submitting such filings or responses so that AstraZeneca may
have the opportunity to review and comment thereon. FibroGen Cayman shall
further take into account and may include, at FibroGen Cayman’s sole discretion,
any reasonable comments provided by AstraZeneca prior to submission of any such
filings or responses.  Each Party shall bear its own internal and out-of-pocket
costs in respect of the prosecution of FibroGen China Patents.  

(b)Joint Patents.  With respect to any potentially patentable Joint Invention,
AstraZeneca shall have the first right, but not the obligation, to prepare
patent applications based on such Joint Invention, to file and prosecute
(including defense of any oppositions, interferences, reissue proceedings and
reexaminations) such patent applications, and to maintain any Joint Patents in
any jurisdictions throughout the Territory.  If AstraZeneca determines in its
sole discretion to abandon, cease prosecution or otherwise not file or maintain
any Joint Patent anywhere in the Territory, then AstraZeneca shall provide
FibroGen Cayman written notice of such determination at least thirty (30) days
before any deadline for taking action to avoid abandonment (or other loss of
rights) and shall provide FibroGen Cayman with the opportunity to prepare, file,
prosecute and maintain such Joint Patent.  The Party that is responsible for
preparing, filing, prosecuting, and maintaining a particular Joint Patent (the
“Prosecuting Party”) shall provide the other Party reasonable opportunity to
review and comment on such prosecution efforts regarding such Joint Patent, and
such other Party shall provide the Prosecuting Party reasonable assistance in
such efforts.  The Prosecuting Party shall provide the other Party with a copy
of all material communications from any patent authority in the applicable
jurisdictions regarding the Joint Patent being prosecuted by such Party, and
shall provide drafts of any material filings or responses to be made to such
patent authorities a reasonable amount of time in advance of submitting such
filings or responses.  In particular, each Party agrees to provide the other
Party with all information necessary or desirable to enable the other Party to
comply with the duty of candor/duty of disclosure requirements of any patent
authority.  Either Party may determine that it is no longer interested in
supporting the continued prosecution or maintenance of a particular Joint Patent
in a country or jurisdiction, in which case:  (i) the disclaiming Party shall,
if requested in writing by the other Party, assign its ownership interest in
such Joint Patent in such country or jurisdiction to the other Party for no
additional consideration; and (ii) if such assignment is effected, any such
Joint Patent would thereafter be deemed a FibroGen China Patent in the case of
assignment to FibroGen Cayman, or a AstraZeneca Patent in the case of assignment
to AstraZeneca; provided, however, that the disclaiming party would have an
immunity from suit under such FibroGen China Patent or AstraZeneca Patent, as
the case may be, in the applicable country or jurisdiction.  In addition, any
Joint Patent that becomes a FibroGen China Patent pursuant to the preceding
sentence shall be excluded from the license granted to AstraZeneca in

41.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

Section 7.1.  Each Party shall bear its own internal costs in respect of the
prosecution of Joint Patents.  Out-of-pocket costs incurred in respect of the
prosecution and maintenance of Joint Patents in the Territory shall be borne
equally by AstraZeneca and FibroGen Cayman.  In the event a Party elects to
disclaim its interest in a Joint Patent, the costs incurred with respect to such
Patent after the date of such disclaimer shall thereafter be borne exclusively
by the other Party, without reimbursement or credit.

(c)Cooperation in Prosecution and Extensions.  Each Party shall through the IP
Committee provide the other Party all reasonable assistance and cooperation in
the Patent prosecution efforts provided above in this Section 9.5, including
providing any necessary powers of attorney and executing any other required
documents or instruments for such prosecution.

9.6Infringement of FibroGen China Patents by Third Parties.

(a)Notification.  If there is any infringement, threatened infringement,
imminent infringement or alleged infringement of any of the FibroGen China
Patents on account of a Third Party’s manufacture, use, offer for sale, or sale
of a Collaboration Compound or Product in the Field in the Territory (in each
case, a “Product Infringement”), then each Party shall promptly notify the other
Party in writing of any such Product Infringement of which it becomes aware, and
shall provide evidence in such Party’s possession demonstrating such Product
Infringement.

(b)Enforcement Rights.  FibroGen China shall have the first right, but not the
obligation, to bring an appropriate suit or other action against any person or
entity allegedly engaged in any Product Infringement of the FibroGen China
Patents in the Territory (and to defend any related counterclaim) and the costs
and expenses shall be shared equally by the Parties.  FibroGen China shall have
a period of one hundred eighty (180) days after its receipt or delivery of
notice and evidence pursuant to Section 9.6(a) above, to elect to enforce such
FibroGen China Patent in the Territory (or to settle or otherwise secure the
abatement of such Product Infringement). In the event that FibroGen China does
not so elect (or settle or otherwise secure the abatement of such Product
Infringement), it shall so notify AstraZeneca in writing, and AstraZeneca shall
have the right to commence a suit or take action to enforce the applicable
FibroGen China Patent with respect to a Product Infringement in the Field in the
Territory (and to defend any related counterclaim) at AstraZeneca’s expense. The
IP Committee shall take the necessary actions to ensure that AstraZeneca has
proper standing to bring suit under this Section 9.6(b).

(c)Cooperation.  In any action, suit or proceeding instituted under this Section
9.6, the Parties shall cooperate with and assist each other in all reasonable
respects. Upon the reasonable request of the Party instituting such action, suit
or proceeding, the other Party shall join such action, suit or proceedings and
shall be represented using counsel of its own choice, at the requesting Party’s
expense. If a Party with the right to initiate legal proceedings under this
Section 9.6 lacks standing to do so and the other Party has standing to initiate
such legal proceedings, then the Party with standing shall initiate such legal
proceedings at the request and expense of the other Party (including reasonable
internal personnel costs).

42.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

(d)Settlement.  Without the prior written consent of the other Party, neither
Party shall settle any claim, suit or action that it brought under this Section
9.6 involving FibroGen China Patents in any manner that would negatively impact
such intellectual property or that would limit or restrict the ability of either
Party to sell Products anywhere in or outside the Territory.

(e)Expenses and Recoveries.  Any expenses incurred by such Party as a result of
any claim, suit or action under Section 9.6(b) against any person or entity
engaged in Product Infringement or any other infringement of the FibroGen China
Patents shall be treated as a shared expense of the Parties under this
Agreement.  If such Party recovers monetary damages from such Third Party in
such suit or action, such recovery shall be allocated first to the reimbursement
of any expenses incurred by the Parties in such litigation (including, for this
purpose, a reasonable allocation of expenses of internal counsel) and any
remaining amount shall be designated as Product Revenue at the FibroGen Cayman
level and subject to restrictions on payments to FibroGen as dividends under
Exhibit D.

(f)Other Infringements.  For clarity, as between the Parties, FibroGen China
shall have the sole right to enforce the FibroGen China Patents in the Territory
against any infringement, imminent infringement, threatened infringement or
alleged infringement that is not a Product Infringement in the Field.

(g)Patents Licensed from Third Parties. Each Party’s rights under this Section
9.6 with respect to any FibroGen China Patent licensed from a Third Party shall
be subject to the rights of such Third Party to enforce such FibroGen China
Patent and/or defend against any claims that such FibroGen China Patent is
invalid or unenforceable.

(h)Joint Patents.  Each Party shall promptly notify the other Party upon
becoming aware of any infringement, imminent infringement, threatened
infringement or alleged infringement of any Joint Patent (“Joint Patent
Infringement”).  The Parties will promptly thereafter meet to discuss in good
faith how and whether to proceed to enforce the applicable Joint Patent against
such Joint Patent Infringement. If the Parties fail to agree within sixty (60)
days, then either Party shall have the right to take any action permitted under
applicable law.

(i)Defense of FibroGen China Patents.  To the extent any Party receives notice
by counterclaim, or otherwise, alleging the invalidity or unenforceability of
any FibroGen China Patent in the Territory, it shall bring such fact to the
attention of the other Party, including all relevant information related to such
claim. FibroGen China shall have the sole right to defend such action, at
FibroGen China’s expense, and AstraZeneca will cooperate with FibroGen China in
such defense.  All costs and expenses incurred in such activities shall be a
shared expense of the Parties and reconciled as part of the FibroGen Cayman
reconciliation in accordance with Exhibit D.  FibroGen China shall keep
AstraZeneca regularly informed of the status and progress of such efforts, and
shall reasonably consider AstraZeneca’s comments on any such efforts.

9.7Third Party Patents.  FibroGen China shall have the sole right and authority
to initiate and/or pursue at its sole expense any patent office proceedings,
pre- or post-grant or issuance, including reissue, reexamination, limitation, or
invalidation proceedings, or any

43.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

opposition- or interference-type proceeding or challenge against any Third Party
Patent that relates or that may potentially relate to the manufacture, use, or
sale of a HIF Compound or a Product.

9.8Defense of Infringement Actions.   During the Term, each Party shall bring to
the attention of the other Party all information regarding potential
infringement or any claim of infringement of Third Party intellectual property
rights in the Territory in connection with the development, manufacture,
production, use, importation, offer for sale, or sale of Products in the
Territory.  Subject to Article 11, each Party shall be solely responsible for
defending any action, suit, or other proceeding brought against it alleging
infringement of Third Party intellectual property rights in connection with its
activities under this Agreement, provided that if both Parties are named in such
action, then FibroGen China shall have the first right to defend such action and
the costs and expenses shall be a shared expense of the Parties and reconciled
as part of the FibroGen Cayman reconciliation in accordance with Exhibit
D.  This Section 9.8 shall not be interpreted as placing on either Party a duty
of inquiry regarding Third Party intellectual property rights.

9.9Patent Marking. FibroGen China shall, and shall require its Affiliates and
Sublicensees, to mark Products sold by it hereunder (in a reasonable manner
consistent with industry custom and practice) with appropriate patent numbers or
indicia to the extent permitted by applicable law and regulations, in those
countries in which such markings or such notices impact recoveries of damages or
equitable remedies available with respect to infringements of patents.

9.10Personnel Obligations. Prior to beginning work under this Agreement relating
to any research, Development or Commercialization of a Collaboration Compound or
a Product, to HIF or in the Field, each employee, agent or independent
contractor of AstraZeneca or FibroGen China or of either Party’s respective
Affiliates shall be bound by non-disclosure and invention assignment obligations
which are consistent with the obligations of AstraZeneca or FibroGen China, as
appropriate, in this Article 9, including without limitation: (a) promptly
reporting any invention, discovery, process or other intellectual property
right; (b) assigning to AstraZeneca or FibroGen China, as appropriate, all of
his or her right, title and interest in and to any invention, discovery, process
or other intellectual property right, such that AstraZeneca or FibroGen China,
as appropriate, can then comply with its obligations under this Agreement with
respect to such invention, discovery, process or other intellectual property
right; (c) cooperating in the preparation, filing, prosecution, maintenance and
enforcement of any patent and patent application; (d) performing all acts and
signing, executing, acknowledging and delivering any and all documents required
for effecting the obligations and purposes of this Agreement; and (e) abiding by
the obligations of confidentiality and non-use set forth in Article 13.  It is
understood and agreed that such non-disclosure and invention assignment
agreement need not reference or be specific to this Agreement.

9.11Trademarks.  The Parties shall use Commercially Reasonable Efforts to
develop a trademark consistent with the worldwide trademarks for Products
selected under the U.S. and RoW Agreement. FibroGen China shall be responsible
for the selection, registration, maintenance and defense of, and FibroGen Cayman
(or its Affiliate designated by FibroGen Cayman) will own, all trademarks for
use in connection with the sale or marketing of Products in the Field in the

44.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

Territory (the “Marks”) and such costs shall be a shared expense of the Parties
and reconciled as part of the FibroGen WFOE reconciliation in accordance with
Exhibit D.  All uses of the Marks shall be reviewed by the China Committee and
shall comply with all applicable laws and regulations (including those laws and
regulations particularly applying to the proper use and designation of
trademarks in the applicable countries).  Neither Party shall, without the other
Party’s prior written consent, use any trademarks or house marks of the other
Party (including the other Party’s corporate name), or marks confusingly similar
thereto, in connection with such Party’s marketing or promotion of Products
under this Agreement, except as may be expressly authorized in connection with
activities under Article 6 and except to the extent required to comply with
applicable laws and regulations.  FibroGen Cayman grants (and shall cause any of
its Affiliates owning any such Marks or names to grant) to AstraZeneca a
non-exclusive, sub-licensable license, free of charge, to use the Marks and the
FibroGen China names and logos in the Territory pursuant to the
Commercialization Plan solely for the purpose of Commercializing the Products in
accordance with the terms of this Agreement, provided that such rights shall be
exercised, and all Products bearing such names and/or logos shall be
manufactured, in accordance with the quality standards for such logos and
trademarks established by the JSC. AstraZeneca shall remain the owner of the
AstraZeneca name and logo and the trademarks and the goodwill pertaining
thereto.  FibroGen Cayman shall remain the owner of the FibroGen China names and
logos and the trademarks and the goodwill pertaining thereto.

9.12Patent Term Extension. The Parties shall discuss via the IP Committee
responsibility for  the selection of the appropriate FibroGen China Patents to
obtain any patent term extensions that are now or become available in the future
in the Territory.

Article 10

Representations And Warranties

10.1Mutual Representations and Warranties.  Each Party hereby represents,
warrants, and covenants (as applicable) to the other Party as follows, as of the
Effective Date:

(a)Corporate Existence and Power.  It is a company or corporation duly
organized, validly existing, and in good standing under the laws of the
jurisdiction in which it is incorporated, and has full corporate power and
authority and the legal right to own and operate its property and assets and to
carry on its business as it is now being conducted and as contemplated in this
Agreement, including, without limitation, the right to grant the licenses
granted by it hereunder.

(b)Authority and Binding Agreement.  (i) It has the corporate power and
authority and the legal right to enter into this Agreement and perform its
obligations hereunder; (ii) it has taken all necessary corporate action on its
part required to authorize the execution and delivery of this Agreement and the
performance of its obligations hereunder; and (iii) this Agreement has been duly
executed and delivered on behalf of such Party, and constitutes a legal, valid,
and binding obligation of such Party that is enforceable against it in
accordance with its terms.

45.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

(c)No Conflict.  It is not a party to and will not enter into any agreement that
would prevent it from granting the rights granted to the other Party under this
Agreement or performing its obligations under this Agreement.

(d)No Debarment.  In the course of the Development of Products, such Party has
not used prior to the Effective Date and shall not use, during the Term, any
employee, agent or independent contractor who has been debarred by any
Regulatory Authority, or, to the best of such Party’s knowledge, is the subject
of debarment proceedings by a Regulatory Authority.

10.2Representations and Warranties by FibroGen China.  FibroGen China hereby
represents and warrants to AstraZeneca, as of the Effective Date, as follows:

(a)Title; Encumbrances.  Except for the Information licensed to FibroGen under
the Astellas Agreements, FibroGen Cayman is the sole and exclusive owner of the
entire right, title and interest in (a) the Listed Patents and (b) the FibroGen
China Know-How existing as of the Effective Date.  Neither the Listed Patents
nor the FibroGen China Know-How owned by FibroGen Cayman is subject to any
mortgage, pledge, lien, security interest, conditional and installment sale
agreement, encumbrance or charge or claim of any kind.

(b)No Other Patents other than those listed. The Listed Patents represent all
Patents that, as of the Effective Date, are Controlled by FibroGen China and
which, to FibroGen China’s knowledge, cover or claim any invention necessary or
useful for the Development or Commercialization of Collaboration Compounds or
Products in the Territory as contemplated as of the Effective Date.

(c)Prosecution of Patents etc. To FibroGen China’s knowledge, the Listed Patents
are being diligently prosecuted before the respective patent authorities in
accordance with applicable law. All applicable fees due to patent authorities
with respect to the filing and prosecution of the Listed Patents existing as of
the Effective Date have been paid on or before the due date for payment (as such
due date may be extended in accordance with applicable laws or patent authority
rules and regulations). FibroGen China has not received any written notice
alleging that the Listed Patents existing as of the Effective Date, if issued,
would be invalid or unenforceable or that the Patent applications included in
such Listed Patents will not proceed to grant. To FibroGen China’s knowledge, in
respect of any pending patent applications included in the Listed Patents,
FibroGen China has submitted all material prior art of which it is aware in
accordance with the requirements of the State Intellectual Property Office. To
its knowledge, FibroGen China has properly identified each and every inventor of
the claims of the Listed Patents existing as of the Effective Date.

(d)Notice of Infringement or Misappropriation.  FibroGen China has not received
any written notice from any Third Party asserting or alleging that any research
or development of Collaboration Compounds or Products by FibroGen China or by
Astellas prior to the Effective Date infringed or misappropriated the
intellectual property rights of such Third Party and FibroGen China has no
reason to suspect that any such infringement or misappropriation has occurred.
To FibroGen China’s knowledge, the conception, development and reduction to
practice of the Listed Patents and the FibroGen China Know-How existing as of
the Effective Date have

46.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

not constituted or involved the misappropriation of trade secrets or other
proprietary rights of any person or entity.

(e)Non-infringement of Third Party Rights. To FibroGen China’s knowledge, the
research, development, manufacture, use and sale after the Effective Date of
FG-4592 in the CKD Indications can be carried out in the manner reasonably
contemplated as of the Effective Date without infringing any published Patents
owned or controlled by a Third Party.

(f)No Proceedings.  There are no pending actions, suits or proceedings against
FibroGen China or any of its Affiliates involving the FibroGen China Technology,
Collaboration Compounds or Products.

(g)Third-Party Activities.  To FibroGen China’s knowledge, except as disclosed
in a writing of even date herewith by FibroGen China to AstraZeneca, there are
no activities by Third Parties that would constitute infringement or
misappropriation of the FibroGen China Technology (in the case of pending
claims, evaluating them as if issued).

(h)Astellas Agreements. Nothing in the Astellas Agreements prevents FibroGen
Cayman from granting the rights to AstraZeneca granted under this Agreement or
prevents either FibroGen China or AstraZeneca from performing their rights under
this Agreement.

(i)Documentation Made Available to AstraZeneca. FibroGen China has made
available to AstraZeneca all material Regulatory Material, FibroGen China
Know-How and other Information in its possession or Control regarding or related
to any Collaboration Compound and Product. All Regulatory Material, FibroGen
China Know-How and other Information in FibroGen China’s possession and Control
provided to AstraZeneca regarding or related to any Collaboration Compound or
Product are, to FibroGen China’s knowledge, true, complete and correct in all
material respects. As of the Effective Date, FibroGen China has prepared,
maintained and retained in all material respects all material Regulatory
Material that FibroGen China is required to maintain or report pursuant to and
in accordance with GLP, GCP, regulations and other applicable law.

10.3Additional Covenants of FibroGen HK, FibroGen Cayman and FibroGen
WFOE.  FibroGen HK, FibroGen Cayman and FibroGen WFOE each separately covenants
to AstraZeneca, as of the Effective Date and during the Term that:

(a)Calculation of Net Profit and Net Loss.  In calculating Net Profit and Net
Loss for the Product, no account shall be taken of any costs, expenses or
activities conducted outside the scope of this Agreement, including with respect
to the development and commercialization of other products, in or outside the
Territory.

(b)No material harm. During the Term, it shall not, and its Affiliates shall
not, engage in any activities or practices or prioritization of cash flows that
would materially harm the Collaboration, including any activities or practices
or prioritization of cash flows that would deprive or artificially reduce the
calculation of any Net Profit or increase the Royalty Payments above the level
approved by the tax authorities in the Territory under this Agreement.

47.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

10.4Anti-Bribery and Anti-Corruption Compliance.

(a)Each Party agrees, on behalf of itself, its officers, directors and employees
and on behalf of its Affiliates, agents, representatives, consultants and
subcontractors hired in connection with the subject matter of this Agreement
(together with such Party, the “Representatives”) that for the performance of
its obligations hereunder:

(i)The Representatives shall not directly or indirectly pay, offer or promise to
pay, authorize the payment of any money or give, offer or promise to give, or
authorize the giving of anything else of value, to: (a) any Government Official
in order to influence official action; (b) any individual or entity (whether or
not a Government Official) (1) to influence such individual or entity to act in
breach of a duty of good faith, impartiality or trust (“acting improperly”), (2)
to reward such individual or entity for acting improperly or (3) where such
individual or entity would be acting improperly by receiving the money or other
thing of value; (c) any individual or entity (whether or not a Government
Official) while knowing or having reason to know that all or any portion of the
money or other thing of value will be paid, offered, promised or given to, or
will otherwise benefit, the individuals or entities for the purposes listed in
clauses (a) and (b) above.

(ii)The Representatives shall not, directly or indirectly, solicit, receive or
agree to accept any payment of money or anything else of value in violation of
the Anti-Corruption Laws.

(b)The Representatives shall comply with the Anti-Corruption Laws plus the
AstraZeneca Anti-Corruption Rules and Policies and shall not take any action
that will, or would reasonably be expected to, cause either Party or its
Affiliates to be in violation of any such laws or policies.

(c)Each Party, on behalf of itself and its other Representatives, represents and
warrants to the other Party that to the best of such Party’s and its Affiliates’
knowledge, no Representative that will participate or support its performance of
its obligations hereunder has, directly or indirectly, (i) paid, offered or
promised to pay or authorized the payment of any money, (ii) given, offered or
promised to give or authorized the giving of anything else of value or (iii)
solicited, received or agreed to accept any payment of money or anything else of
value, in each case ((i), (ii) and (iii)), in violation of the Anti-Corruption
Laws during the three (3) years preceding the date of this Agreement.

(d)Each Party shall promptly provide the other Party with written notice of the
following events:  (i) upon becoming aware of any breach or violation by such
Party or its Representative of any representation, warranty or undertaking set
forth in Sections 10.4(a)-(c); or (ii) upon receiving a formal notification that
it is the target of an investigation by a Governmental Authority for a Material
Anti-Corruption Law Violation or upon receipt of information from any of the
Representatives connected with this Agreement that any of them is the target of
an investigation by a Governmental Authority for a Material Anti-Corruption Law
Violation.

48.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

(e)Without prejudice to any auditing or inspection rights set forth elsewhere in
this Agreement, each Party shall for the term of this Agreement and six (6)
years thereafter, for the purpose of allowing the other Party to audit and
monitor the performance of its compliance with this Agreement and particularly
this Section 10.4 permit the other Party, its Affiliates, any auditors of any of
them and any Governmental Authority to have access to any premises of such Party
or other Representatives used in connection with this Agreement, together with a
right to access personnel and records that relate to this Agreement
(“Audit”).The results of any such audit shall constitute Confidential
Information of the audited Party, in respect of which the other Party shall
comply with the provisions contained in Article 12 (subject to the terms and
exceptions set forth therein or in this Section 10.4).

(i)To the extent that any Audit by a Party requires access and review of any
commercially or strategically sensitive information of the other Party or any of
its other Representatives relating to the business of such Party or any other
Representatives (including information about prices and pricing policies, cost
structures and business strategies), such activity shall be carried out by a
Third Party professional advisor appointed by the other Party and such
professional advisors shall only report back to the other Party such information
as is directly relevant to informing the other Party on such Party’s compliance
with the particular provisions of the Agreement being Audited.

(ii)Each Party shall, and shall cause its Representatives to, provide all
cooperation and assistance during normal working hours as reasonably requested
by the other Party for the purposes of an Audit.  Such other Party shall ensure
that any Third Party auditor enters into a confidentiality agreement consistent
with applicable requirements of Article 12 hereof in all material
respects.  Such other Party shall instruct any Third Party auditor or other
Person given access in respect of an Audit to cause the minimum amount of
disruption to the business of the audited Party and its Affiliates and to comply
with relevant building and security regulations.

(iii)The costs and fees of any Audit shall be paid by the auditing Party, except
that if an inspection or Audit reveals any breach or violation by the audited
Party (including through its other Representatives) of any representation,
warranty or undertaking set forth in Sections 10.4(a)-(c), the costs of such
inspection or Audit shall be paid by the audited Party.  The audited Party shall
bear its own costs of rendering assistance to the Audit.

(f)On the occurrence of any of the following events:  (A) A Party becomes aware
of, whether or not through an Audit, that the other Party (or any other
Representative) is in breach or violation of any representation, warranty or
undertaking in Sections 10.4(a)-(c) or of the Anti-Corruption Laws; or (B)
notification is received under Section 10.4(d) relating to any suspected or
actual Material Anti-Corruption Law Violation by a Party or its Representative,
in either case ((A) or (B)), the other Party shall have the right, in addition
to any other rights or remedies under this Agreement or to which such other
Party may be entitled in law or equity, to (x) take such steps as are reasonably
necessary in order to avoid a potential violation or continuing violation by
such other Party or any of its Affiliates of the Anti-Corruption Laws, including
by requiring that the Party agrees to such additional measures, representations,
warranties, undertakings and other provisions as such other Party believes in
good faith are reasonably

49.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

necessary (“Provisions”) and (y) terminate any or all of the activities
conducted by the Party pursuant to this Agreement or this Agreement in its
entirety, immediately in the event that:

(i)A Party refuses to agree to all of the Provisions required by the other Party
pursuant to this clause; provided that such other Party has (a) provided the
Party an explanation in reasonable detail as to why such other Party considers
such provisions necessary, (b) given the Party a reasonable opportunity to
review and comment on the proposed Provisions and to provide its view as to the
necessity or usefulness of these to address the event concerned and (c)
considered such comments in good faith, or

(ii)A Party reasonably concludes that there is no Provision available that would
enable such Party or its Affiliates to avoid a potential violation or continuing
violation of applicable Anti-Corruption Laws.

(g)Any termination of this Agreement pursuant to Section 10.4(f) shall be
treated as a termination for breach and the consequences of termination set
forth in Sections 13.6 and 13.7, as applicable, shall apply and
additionally:  (i) subject to the accrued rights of the Parties prior to
termination, the terminating Party shall have no liability to the other Party
for any fees, reimbursements or other compensation or for any loss, cost, claim
or damage resulting, directly or indirectly, from such termination; and (ii) any
amounts that would otherwise be payable with respect to such terminated
activities or pursuant to this Agreement in its entirety, as applicable,
including any then outstanding and unpaid claims for payment shall be null and
void to the extent permissible under applicable laws or the payment of which
will subject the terminating Party to liabilities under the Anti-Corruption
Laws.

(h)Each Party shall be responsible for any breach of any representation,
warranty or undertaking in this Section 10.4 or of the Anti-Corruption Laws by
any of its Representatives.

(i)Each Party may disclose the terms of this Agreement or any action taken under
this Section 10.4 to prevent a potential violation or continuing violation of
applicable Anti-Corruption Laws, including the identity of the other Party and
the payment terms, to any Governmental Authority if such Party determines, upon
advice of counsel, that such disclosure is necessary.

(j)Each Party represents and warrants that (i) it has reviewed its internal
programs in relation to the Anti-Corruption Laws and the ability of the
Representatives to adhere to the AstraZeneca Anti-Corruption Rules and Policies
in performance of its obligations hereunder in advance of the signing of this
Agreement, (ii) it and the other Representatives can and will continue to comply
with such Anti-Corruption Laws and the AstraZeneca Anti-Corruption Rules and
Policies in performance of its obligations hereunder.  Should either Party
identify in writing to the other Party any measures that should be reasonably
taken to improve the Representatives’ compliance with such Anti-Corruption Laws
and the AstraZeneca Anti-Corruption Rules and Policies for the performance of
its obligations hereunder (the “Improvement Plan”), the other Party shall
implement such Improvement Plan within an agreed reasonable timeframe (which
shall in any event not be in excess of three (3) calendar months) from the date
the Improvement Plan is

50.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

delivered to the receiving Party or otherwise the requesting Party shall be
entitled to (x) terminate this Agreement, upon written notice to the other Party
with immediate effect, (y) be relieved of any obligations hereunder and (z) seek
compensation from the other Party.

10.5Disclaimer. Each Party understands that the Collaboration Compounds and
Products are the subject of ongoing clinical research and development and that
the other Party cannot assure the safety or usefulness of the Collaboration
Compounds or Products.  In addition, FibroGen China makes no warranties except
as set forth in this Article 10 concerning the FibroGen China Technology, and
AstraZeneca makes no warranties except as set forth in this Article 10
concerning the AstraZeneca Technology.

10.6No Other Representations or Warranties.  EXCEPT AS EXPRESSLY STATED IN THIS
AGREEMENT, NO REPRESENTATIONS OR WARRANTIES WHATSOEVER, WHETHER EXPRESS OR
IMPLIED, INCLUDING, WITHOUT LIMITATION, WARRANTIES OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT, OR NON-MISAPPROPRIATION OF THIRD
PARTY INTELLECTUAL PROPERTY RIGHTS, IS MADE OR GIVEN BY OR ON BEHALF OF A
PARTY.  EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT, ALL REPRESENTATIONS AND
WARRANTIES, WHETHER ARISING BY OPERATION OF LAW OR OTHERWISE, ARE HEREBY
EXPRESSLY EXCLUDED.

Article 11

Indemnification

11.1Indemnification by FibroGen China.  FibroGen China shall defend, indemnify,
and hold AstraZeneca, its Affiliates, and their respective officers, directors,
employees, and agents (the “AstraZeneca Indemnitees”) harmless from and against
any and all damages or other amounts payable to a Third Party claimant, as well
as any reasonable attorneys’ fees and costs of litigation incurred by such
AstraZeneca Indemnitees (collectively, “AstraZeneca Damages”), all to the extent
resulting from claims, suits, proceedings or causes of action brought by such
Third Party (“AstraZeneca Claims”) against such AstraZeneca Indemnitee that
arise from or are based on: (a) a breach of any FibroGen Contracting Party’s
representations, warranties, and obligations under this Agreement; (b) the
willful misconduct or grossly negligent acts or omissions of FibroGen China, its
Affiliates, or the officers, directors, employees, or agents of FibroGen China
or its Affiliates in the performance of activities under this Agreement; (c) the
research or Development of Collaboration Compounds or Products by FibroGen China
before the Effective Date; or (d) the Development, testing, manufacture,
storage, handling, use, sale, offer for sale, distribution and importation of
Products by FibroGen China or its Affiliates or licensees (excluding, for
clarity AstraZeneca).  The foregoing indemnity obligation shall not apply if the
AstraZeneca Indemnitees materially fail to comply with the indemnification
procedures set forth in Section 11.3, or to the extent that such AstraZeneca
Claim is based on or alleges: (i) a breach of any of AstraZeneca’s
representations, warranties, and obligations under this Agreement or the U.S.
and RoW Agreement; or (ii) the willful misconduct or grossly negligent acts or
omissions of AstraZeneca or its Affiliates, or the officers, directors,
employees, or agents of AstraZeneca or its Affiliates in the performance of
activities under this Agreement or the U.S. and RoW Agreement.  

51.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

11.2Indemnification by AstraZeneca. AstraZeneca shall defend, indemnify, and
hold each FibroGen Contracting party, their Affiliates, and each of their
respective officers, directors, employees, and agents, (the “FibroGen China
Indemnitees”) harmless from and against any and all damages or other amounts
payable to a Third Party claimant, as well as any reasonable attorneys’ fees and
costs of litigation incurred by such FibroGen China Indemnitees (collectively,
“FibroGen China Damages”), all to the extent resulting from any claims, suits,
proceedings or causes of action brought by such Third Party (collectively,
“FibroGen China Claims”) against such FibroGen China Indemnitee that arise from
or are based on:  (a) the Development, testing, manufacture, storage, handling,
use, sale, offer for sale, distribution and importation of Products by
AstraZeneca or its Affiliates, Sublicensees, or distributors; (b) a breach of
any of AstraZeneca’s representations, warranties, and obligations under the
Agreement; or (c) the willful misconduct or grossly negligent acts or omissions
of AstraZeneca or its Affiliates, or the officers, directors, employees, or
agents of AstraZeneca or its Affiliates in the performance of activities under
this Agreement.  The foregoing indemnity obligation shall not apply if the
FibroGen China Indemnitees materially fail to comply with the indemnification
procedures set forth in Section 11.3, or to the extent that any FibroGen China
Claim is based on or alleges: (i) a breach of any FibroGen Contracting Party’s
representations, warranties, and obligations under this Agreement or FibroGen’s
breach of the U.S. and RoW Agreement; or (ii) the willful misconduct or grossly
negligent acts or omissions of FibroGen China, its Affiliates, or their
officers, directors, employees, or agents in the performance of activities under
this Agreement or the U.S. and RoW Agreement.

11.3Indemnification Procedures.  The Party claiming indemnity under this Article
11 (the “Indemnified Party”) shall give written notice to the Party from whom
indemnity is being sought (the “Indemnifying Party”) promptly after learning of
the claim, suit, proceeding or cause of action for which indemnity is being
sought (“Claim”).  The Indemnified Party shall provide the Indemnifying Party
with reasonable assistance, at the Indemnifying Party’s expense, in connection
with the defense of the Claim for which indemnity is being sought.  The
Indemnified Party may participate in and monitor such defense with counsel of
its own choosing at its sole expense; provided, however, the Indemnifying Party
shall have the right to assume and conduct the defense of the Claim with counsel
of its choice.  The Indemnifying Party shall not settle any Claim without the
prior written consent of the Indemnified Party, not to be unreasonably withheld,
unless the settlement involves only the payment of money.  So long as the
Indemnifying Party is actively defending the Claim in good faith, the
Indemnified Party shall not settle any such Claim without the prior written
consent of the Indemnifying Party.  If the Indemnifying Party does not assume
and conduct the defense of the Claim as provided above, (a) the Indemnified
Party may defend against, and consent to the entry of any judgment or enter into
any settlement with respect to the Claim in any manner the Indemnified Party may
deem reasonably appropriate (and the Indemnified Party need not consult with, or
obtain any consent from, the Indemnifying Party in connection therewith), and
(b) the Indemnifying Party will remain responsible to indemnify the Indemnified
Party as provided in this Article 11.

11.4Insurance. Each Party shall self insure or procure and maintain insurance,
including product liability insurance, with respect to its activities hereunder
and which are consistent with normal business practices of prudent companies
similarly situated at all times during which any Product is being clinically
tested in human subjects or commercially distributed

52.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

or sold, and for four (4) years after the expiration or termination of this
Agreement.  It is understood that such insurance shall not be construed to
create a limit of either Party’s liability with respect to its indemnification
obligations under this Article 11.  Each Party shall provide the other with
written evidence of such insurance upon request.  Each Party shall provide the
other with written notice at least thirty (30) days prior to the cancellation,
non‑renewal or material change in such insurance or self‑insurance which
materially adversely affects the rights of the other Party hereunder.

Article 12

Confidentiality

12.1Confidentiality.  Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing by the Parties, each Party agrees that,
during the Term and for ten (10) years thereafter, it shall keep confidential
and shall not publish or otherwise disclose and shall not use for any purpose
other than as provided for in this Agreement or the U.S. and RoW Agreement
(which includes the exercise of any rights or the performance of any obligations
hereunder or thereunder) any Confidential Information furnished to it by the
other Party pursuant to this Agreement except for that portion of such
information or materials that the receiving Party can demonstrate by competent
written proof:

(a)was already known to the receiving Party or its Affiliate, other than under
an obligation of confidentiality, at the time of disclosure by the other Party;

(b)was generally available to the public or otherwise part of the public domain
at the time of its disclosure to the receiving Party;

(c)became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party in breach of this Agreement;

(d)is subsequently disclosed to the receiving Party or its Affiliate by a Third
Party without obligations of confidentiality with respect thereto; or

(e)is independently discovered or developed by the receiving Party or its
Affiliate without the aid, application, or use of the disclosing Party’s
Confidential Information;

Notwithstanding the definition of “Confidential Information” in Article 1, all
Information generated under this Agreement or the U.S. and RoW Agreement,
whether generated by one or both Parties, shall be deemed the Confidential
Information of FibroGen China.

12.2Authorized Disclosure.  Each Party may disclose Confidential Information
belonging to the other Party to the extent such disclosure is reasonably
necessary in the following situations:

(a)filing or prosecuting FibroGen China Patents in accordance with Article 9;

53.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

(b)regulatory filings and other filings with Governmental Authorities (including
Regulatory Authorities), including filings with the U.S. SEC or CFDA, with
respect to a Product;

(c)prosecuting or defending litigation;

(d)complying with applicable laws and regulations, including regulations
promulgated by securities exchanges;

(e)disclosure to its Affiliates, employees, agents, and independent contractors,
and any licensees or Sublicensees, in each case only on a need-to-know basis and
solely in connection with the performance of this Agreement (and in the case of
FibroGen China, the Astellas Agreements or other agreements with licensees of
Products), provided that each disclosee must be bound by obligations of
confidentiality and non-use at least equivalent in scope to those set forth in
this Article 12 prior to any such disclosure;

(f)disclosure of the material terms of this Agreement to any bona fide potential
or actual investor, investment banker, acquirer, merger partner, or other
potential or actual financial partner, and in the case of FibroGen China, to any
licensee of Products; provided that in connection with such disclosure, the
disclosing Party shall inform each disclosee of the confidential nature of such
Confidential Information and cause each disclosee to treat such Confidential
Information as confidential; and

(g)disclosure of any Collaboration Inventions or status reports (including data
from any Clinical Trials) to any bona fide potential or actual investor,
investment banker, acquirer, merger partner, or other potential or actual
financial partner, and in the case of FibroGen China, to any licensee of
Products; provided that each disclosee must be bound by obligations of
confidentiality and non-use at least as restrictive as those set forth in this
Article 12 prior to any such disclosure.

Notwithstanding the foregoing, in the event a Party is required to make a
disclosure of the other Party’s Confidential Information pursuant to Sections
12.2(a), 12.2(b), 12.2(c) or 12.2(d), it will, except where impracticable, give
reasonable advance notice to the other Party of such disclosure and use
Commercially Reasonable Efforts to secure confidential treatment of such
information.  In any event, the Parties agree to take all reasonable action to
avoid disclosure of Confidential Information hereunder.

12.3Publicity; Terms of Agreement.

(a)The Parties agree that the material terms of this Agreement are the
Confidential Information of both Parties, subject to the special authorized
disclosure provisions set forth in Section 12.2 and this Section 12.3.  The
Parties have agreed to make a joint public announcement of the execution of this
Agreement and the U.S. and RoW Agreement on or promptly after the Effective
Date.

54.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

(b)After release of such press release, if either Party desires to make a public
announcement concerning the material terms of this Agreement or any activities
under this Agreement, such Party shall give reasonable prior advance notice of
the proposed text of such announcement to the other Party for its prior review
and approval (except as otherwise provided herein), such approval not to be
unreasonably withheld, except that in the case of a press release or
governmental filing required by law, the disclosing Party shall provide the
other Party with such advance notice as it reasonably can and shall not be
required to obtain approval therefor.  A Party commenting on such a proposed
press release shall provide its comments, if any, within five (5) Business Days
after receiving the press release for review.  FibroGen China shall have the
right to make a press release announcing the achievement of each material
milestone under this Agreement as it is achieved, and the achievements of
Regulatory Approvals as they occur, subject only to the review procedure set
forth in the preceding sentence.  In relation to AstraZeneca’s review of such an
announcement, AstraZeneca may make specific, reasonable comments on such
proposed press release within the prescribed time for commentary, but shall not
withhold its consent to disclosure of the information that the relevant
milestone or Regulatory Approval has been achieved and triggered a payment
hereunder.  Neither Party shall be required to seek the permission of the other
Party to repeat any information regarding the terms of this Agreement that have
already been publicly disclosed by such Party, or by the other Party, in
accordance with this Section 12.3.

(c)The Parties acknowledge that either or both Parties may be obligated to file
a copy of this Agreement with Government Authorities.  Each Party shall be
entitled to make such a required filing, provided that it requests confidential
treatment of at least the commercial terms and sensitive technical terms hereof
and thereof to the extent such confidential treatment is reasonably available to
such Party.  In the event of any such filing, each Party will provide the other
Party with a copy of the Agreement marked to show provisions for which such
Party intends to seek confidential treatment and shall reasonably consider and
incorporate the other Party’s comments thereon to the extent consistent with the
legal requirements governing redaction of information from material agreements
that must be publicly filed.

12.4Publications.

(a)Subject to the International Committee of Medical Journal Editors (“ICMJE”)
Uniform Requirements for Manuscripts Submitted to Biomedical Journals and
applicable legal requirements, the China Committee (with approval of the JSC or
its designee for such responsibility) will determine the overall strategy for
publishing and presenting results of studies pertaining to the Products and the
JSC or its designee shall approve all publications in the Territory prior to
publication.

(b)Neither Party shall publicly present or publish results of studies carried
out under this Agreement (each such presentation or publication a “Publication”)
without the opportunity for prior review by the other Party, except to the
extent otherwise required by applicable laws or regulations, in which case
Section 12.3(c) shall apply with respect to disclosures required by applicable
securities laws and Section 12.2(b) shall apply with respect to disclosures
required for regulatory filings.  The submitting Party shall provide the other
Party the opportunity to review any proposed Publication at least thirty (30)
days prior to the earlier of its presentation or intended submission for
publication.  The submitting Party agrees, upon request by the other

55.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

Party, not to submit or present any Publication until the other Party has had
thirty (30) days to comment on any material in such Publication.  The submitting
Party shall consider the comments of the other Party in good faith and no
Publication shall be submitted for publication without the approval of the
JSC.  The submitting Party shall provide the other Party a copy of the
Publication at the time of the submission or presentation.  Notwithstanding the
foregoing, AstraZeneca shall not have the right to publish or present FibroGen
China’s Confidential Information without FibroGen China’s prior written consent,
and FibroGen China shall not have the right to publish or present AstraZeneca’s
Confidential Information without AstraZeneca’s prior written consent.  Each
Party agrees to acknowledge the contributions of the other Party, and the
employees of the other Party, in all publications as scientifically appropriate.

Article 13

Term and Termination

13.1Term.  This Agreement shall become effective on the Effective Date and,
unless earlier terminated pursuant to this Article 13, shall remain in effect
until the date that AstraZeneca is no longer Developing or selling Products in
the Territory (the “Term”).

13.2Termination by AstraZeneca at Will.  AstraZeneca shall have the right to
terminate this Agreement upon one hundred eighty (180) days prior written notice
to FibroGen China.  During such one hundred eighty (180) day period, AstraZeneca
shall continue to perform all of its obligations under this Agreement and shall
continue to be responsible for all costs incurred under the Agreement during
such one hundred eighty (180) day period.  In addition, AstraZeneca shall not
take any action that would reasonably be expected to materially adversely affect
or impair the further development and commercialization of the Products during
such one hundred eighty (180) day period.

13.3Termination by AstraZeneca for Technical Product Failure. AstraZeneca may
terminate this Agreement in its entirety at any time after the Effective Date
upon written notice to FibroGen China in the event of Technical Product Failure;
provided, however, that AstraZeneca shall not be entitled to terminate this
Agreement pursuant to this Section 13.3 if such Technical Product Failure
pertains only to one or several specific Collaboration Compound(s) or Product(s)
but does not affect (a) FG-4592 (if FG-4592 is then still being Developed or
Commercialized under this Agreement) or (b) any other Collaboration Compound or
Product then in a Phase 2 Clinical Trial or later stage of Development or
Commercialization under this Agreement.

13.4Termination by Either Party for Breach.

(a)Breach.  Subject to Section 13.4(b), FibroGen China shall have the right to
terminate this Agreement upon written notice to AstraZeneca if AstraZeneca
materially breaches its obligations under this Agreement and, after receiving
written notice from FibroGen China identifying such material breach by
AstraZeneca in reasonable detail, fails to cure such material breach within
ninety (90) days from the date of such notice (or within thirty (30) days from
the date of such notice in the event such material breach is solely based upon
AstraZeneca’s failure to pay any material amounts due to FibroGen China
hereunder).  Subject to Section 13.4(b),

56.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

AstraZeneca shall have the right to terminate this Agreement upon written notice
to FibroGen China if FibroGen China materially breaches its obligations under
this Agreement and, after receiving written notice from AstraZeneca identifying
such material breach by FibroGen China in reasonable detail, fails to cure such
material breach within ninety (90) days from the date of such notice (or within
thirty (30) days from the date of such notice in the event such material breach
is solely based upon FibroGen China’s failure to pay any material amounts due to
AstraZeneca hereunder).  

(b)Disputed Breach.  If the alleged breaching Party disputes in good faith the
existence or materiality of a breach specified in a notice provided by the other
Party in accordance with Section 13.4(a), and such alleged breaching Party
provides the other Party notice of such dispute within such ninety (90) day (or
thirty (30) day, as the case may be) period, then the non-breaching Party shall
not have the right to terminate this Agreement under Section 13.4(a) unless and
until the arbitral tribunal, in accordance with Article 14, has determined that
the alleged breaching Party has materially breached the Agreement and such Party
fails to cure such breach within ninety (90) days following such arbitral
tribunal’s decision (except to the extent such breach is solely based on the
failure to make a payment when due, which breach must be cured within thirty
(30) days following such arbitral tribunal’s decision); provided that with
respect to a failure to pay amounts due, arbitration shall be conducted in
accordance with Article 14, except that it shall be conducted by only one
arbitrator and shall be resolved within ninety (90) days.  It is understood and
agreed that during the pendency of such dispute, all of the terms and conditions
of this Agreement shall remain in effect and the Parties shall continue to
perform all of their respective obligations hereunder.

13.5Termination for Patent Challenge.  FibroGen China may terminate this
Agreement in its entirety immediately upon written notice to AstraZeneca if
AstraZeneca or its Affiliates or sublicensees (directly or indirectly,
individually or in association with any other person or entity) challenges the
validity, enforceability or scope of any FibroGen China Patent in the Territory
and such challenge is not permanently withdrawn within ninety (90) days.

13.6Effects of Termination of the Agreement.  Upon any termination of this
Agreement, the following shall apply (in addition to any other rights and
obligations under Section 13.8 or otherwise under this Agreement with respect to
such termination):

(a)Licenses.  The licenses granted in Article 7 shall
terminate.  Notwithstanding the foregoing, AstraZeneca hereby grants to FibroGen
Cayman, effective only upon such termination, a non-exclusive, worldwide,
fully-paid, perpetual, irrevocable, royalty-free license, with the right to
grant multiple tiers of sublicenses, under the AstraZeneca Technology, to
research, develop, make, have made, use, import, export, offer for sale, and
sell Products as in existence as of the termination date in the Territory;
provided that FibroGen Cayman shall indemnify, defend and hold harmless
AstraZeneca and each of the AstraZeneca Indemnitees as set forth in Section 11.1
from and against any AstraZeneca Damages arising out of or resulting from
AstraZeneca Claims that arise or result from FibroGen Cayman’s, its Affiliates’
or licensees’ activities performed under the foregoing license

57.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

(b)Regulatory Materials. AstraZeneca shall transfer and assign to the FibroGen
Contracting Party(ies) as directed by FibroGen China all Regulatory Materials
and Regulatory Approvals for Products in the Territory, if any, that are
Controlled by AstraZeneca or its Affiliates or Sublicensees.

(c)Transition Assistance.  AstraZeneca shall, at no cost to FibroGen China,
provide reasonable consultation and assistance for a period of no more than one
hundred eighty (180) days following the effective date of termination for the
purpose of transferring or transitioning to FibroGen China, all AstraZeneca
Know-How related to a Product not already in FibroGen China’s possession, and,
at FibroGen China’s request, all then-existing commercial arrangements relating
specifically to Products in the Territory to the extent reasonably necessary or
useful for FibroGen China to commence or continue developing, manufacturing, or
commercializing Products, and further to the extent AstraZeneca is contractually
able to do so.  The foregoing consultation and assistance shall include, without
limitation, assigning, upon request of FibroGen China, any agreements with Third
Party suppliers or vendors that specifically cover the supply or sale of
Products in the Territory, to the extent such agreements are assignable by
AstraZeneca.  If any such contract between AstraZeneca and a Third Party is not
assignable to FibroGen China (whether by such contract’s terms or because such
contract does not relate specifically to Products) but is otherwise reasonably
necessary or useful for FibroGen China to commence or continue developing,
manufacturing, or commercializing Products, then AstraZeneca shall reasonably
cooperate with FibroGen China to negotiate for the continuation of such license
and/or supply from such entity. In any event, if AstraZeneca is manufacturing
bulk or finished Product under an agreement entered into pursuant to Section
6.4, then AstraZeneca shall supply such bulk or finished Product, as applicable,
to FibroGen China and Astellas, for a reasonable transitional period (not to
exceed twelve (12) months) from the effective date of the termination, subject
to reasonable extension by FibroGen China if AstraZeneca is unable to timely
effect the technology transfer required to have a Third Party manufacturer
designated by FibroGen China undertake the manufacturing responsibilities) under
the terms of such agreement until FibroGen China either enters into a separate
agreement with such Third Party supplier or vendor or establishes an alternate,
validated source of supply for the Products. FibroGen China shall pay to
AstraZeneca a price equal to AstraZeneca’s actual cost to manufacture or acquire
such supplies, provided that where termination is by AstraZeneca pursuant to
Section 13.4(a), FibroGen China shall pay to AstraZeneca a price equal to
AstraZeneca’s actual cost to manufacture or acquire such supplies plus a mark-up
of [*] of such actual cost.

(d)Ongoing Clinical Trials.  As soon as practicable and subject to applicable
law, including GCP, AstraZeneca shall transfer to FibroGen China the management
and continued performance of all Clinical Trials for Products for the Territory
ongoing as of the effective date of such termination that are being conducted by
AstraZeneca at such time.

(e)Remaining Inventories. FibroGen China shall have the right to purchase from
AstraZeneca any or all of the inventory of Products held by AstraZeneca as of
the effective date of termination (that are not committed to be supplied to any
Third Party in the ordinary course of business as of the date of termination) at
a price equal to AstraZeneca’s actual cost to acquire  such inventory.  FibroGen
China shall notify AstraZeneca within sixty (60) days after the date of
termination whether FibroGen China elects to exercise such right. In the event
FibroGen China

58.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

does not elect to exercise such right AstraZeneca shall be entitled to dispose
of such inventory as it sees fit in compliance with applicable law, subject to
all applicable payments under Article 8.

(f)Effect of Termination by AstraZeneca at Will.  If AstraZeneca terminates this
Agreement under Section 13.2 (but not in the event of any other termination),
AstraZeneca shall remain responsible for all Development Costs and all
Commercialization Costs incurred by FibroGen China under the respective
Development Plans and Commercialization Plans during the [*]. If AstraZeneca
terminates this Agreement under Section 13.2 (but not in the event of any other
termination), then AstraZeneca shall additionally pay (i) to FibroGen Cayman or
FibroGen WFOE, as applicable, all reasonable costs to transition any
then-ongoing Clinical Trials of Products in the Territory and (ii) to FibroGen
Cayman a payment of ten million Dollars ($10,000,000).

(g)Post-Termination Restriction.  If this Agreement is terminated by AstraZeneca
at will under Section 13.2 or by FibroGen China under Section 13.4 for
AstraZeneca’s material breach or by FibroGen China under Section 13.5 for patent
challenge, for three (3) years after the effective date of termination,
AstraZeneca will not develop, manufacture or commercialize (directly or
indirectly), nor license or authorize a Third Party to commercialize, any HIF
Compound in the Territory for use in the Field, or knowingly sell or supply HIF
Compounds to a Third Party for such purpose.

(h)No Other Rights. For the avoidance of doubt, the rights granted to FibroGen
China under this Section 13.6 are restricted to Collaboration Compounds and
Products and AstraZeneca does not grant any rights whatsoever to any other
compounds or products or to any Patents or other intellectual property rights
other than as set forth in this Section 13.6. Moreover, AstraZeneca shall not be
obligated to provide FibroGen China with any other intellectual property rights
or other rights or services than that which is explicitly provided for under
this Section 13.6.

13.7Certain Additional Provisions for Termination for FibroGen China’s Breach.

(a)If this Agreement is terminated by AstraZeneca under Section 13.4 for
FibroGen China’s material breach, FibroGen China shall, in addition to any other
remedies available to AstraZeneca under this Agreement or applicable law as a
consequence of such breach, compensate AstraZeneca for any costs or expenses
incurred by AstraZeneca or its Affiliates in connection with performing any of
the activities contemplated by the applicable provisions in Section 13.6.

(b)If FibroGen China’s material breach is a material breach of Section 5.7
(Regulatory Compliance), in addition to the rights and remedies set forth in
this Agreement, AstraZeneca may, at its option, elect to continue the Agreement,
in which case the rights and obligations of the Parties shall continue in full
force and effect as described herein, except that (i) at AstraZeneca’s option,
FibroGen China’s co-promotion rights shall terminate; and (ii) AstraZeneca
shall, as an exception to the decision making principles set forth in Section
2.2(e), have final say over any and all future decision and issues relating to
regulatory compliance pursuant to Section 5.7.

59.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

13.8Other Remedies.  Termination or expiration of this Agreement for any reason
shall not release either Party from any liability or obligation that already has
accrued prior to the effective date of such expiration or termination, nor
affect the survival of any provision hereof to the extent it is expressly stated
to survive such termination.  Termination or expiration of this Agreement for
any reason shall not constitute a waiver or release of, or otherwise be deemed
to prejudice or adversely affect, any rights, remedies or claims, whether for
damages or otherwise, that a Party may have hereunder or that may arise out of
or in connection with such termination or expiration.

13.9Bankruptcy.  In addition to the termination rights set forth in Sections
13.1 – 13.8 above, a Party shall have the right to terminate this Agreement in
its entirety before the end of the Term upon the bankruptcy or insolvency of, or
the filing of an action to commence insolvency proceedings against the other
Party, or the making or seeking to make or arrange an assignment for the benefit
of creditors of the other Party, or the initiation of proceedings in voluntary
or involuntary bankruptcy, or the appointment of a receiver or trustee of such
Party’s property, in each case that is not discharged within sixty (60) days of
the applicable filing, action or initiation of proceedings. In the case of
AstraZeneca’s rights under this Section 13.9, such rights shall extend to any of
the aforementioned bankruptcy or insolvency events described above occurring in
relation to any of the FibroGen Contracting Parties.  In addition, if in the
Territory an equivalent law to Section 365(n) of the U.S. Bankruptcy Code comes
into effect, the Parties shall amend this Agreement as necessary to ensure that
each Party as licensee of intellectual property is able to enjoy the full
benefits of such law.

13.10Survival.  Termination or expiration of this Agreement shall not affect
rights or obligations of the Parties under this Agreement that have accrued
prior to the date of termination or expiration of this
Agreement.  Notwithstanding anything to the contrary, the following provisions
shall survive and apply after expiration or termination of this Agreement:
Sections 3.7(b), 3.8, 8.1, 8.7-8.13, 9.2, 10.6, 12.1, 12.2, 12.3, 13.6, 13.8 and
13.10 and Articles 11, 14 and 15.  In addition, the other applicable provisions
of Article 8 shall survive to the extent required to make final reimbursements,
reconciliations or other payments with respect to Net Sales and costs and
expenses incurred or accrued prior to the date of termination or
expiration.  For any surviving provisions requiring action or decision by a
Committee or an Executive Officer, each Party will appoint representatives to
act as its Committee members or Executive Officer, as applicable.  All
provisions not surviving in accordance with the foregoing shall terminate upon
expiration or termination of this Agreement and be of no further force and
effect.

Article 14

Dispute Resolution and Governing Law

14.1Disputes. It is the objective of the Parties to establish procedures to
facilitate the resolution of disputes arising under this Agreement in an
expedient manner by mutual cooperation and without resort to litigation.  In the
event of any disputes, controversies or differences which may arise between the
Parties out of or in relation to or in connection with this Agreement (including
disputes arising from the JSC that are not resolved pursuant to Section 2.2(e)),
including, without limitation, any alleged failure to perform, or breach, of
this Agreement, or any

60.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

issue relating to the interpretation or application of this Agreement (each, a
“Dispute”), then upon the request of either Party by written notice, the dispute
will be referred to the Executive Officers of each Party, who shall meet and
discuss in good faith a possible resolution thereof, which good faith efforts
shall include at least one in-person meeting.  If the matter is not resolved
within thirty (30) days following the written request for discussions, either
Party may then invoke the provisions of Section 14.2.

14.2Arbitration.  Any dispute, controversy, difference or claim which may arise
between the Parties, out of or in relation to or in connection with this
Agreement (including, without limitation, arising out of or relating to the
validity, construction, interpretation, enforceability, breach, performance,
application or termination of this Agreement) that is not resolved pursuant to
Section 14.1, except for a dispute, claim or controversy under Section 14.7 or
14.8, shall be settled by binding arbitration administered by the American
Arbitration Association (the “AAA”) in accordance with its Commercial
Arbitration Rules (or the AAA International Arbitration Rules, if recommended
under the AAA guidelines), as such rules may be modified by this Section 14.2 or
otherwise by subsequent written agreement of the Parties. The arbitration shall
be governed by the U.S. Federal Arbitration Act, 9 U.S.C. §§ 1-16 (the “Federal
Arbitration Act”), to the exclusion of any inconsistent state laws.  The
arbitration will be conducted in New York, New York.  The number of arbitrators
shall be three (3), of whom the Parties shall select one (1) each. The two
arbitrators so selected will select the third and final arbitrator. If the
arbitrators selected by the Parties are unable or fail to agree upon the third
arbitrator, the AAA shall select the third arbitrator. The language to be used
in the arbitral proceedings will be English.  The Parties shall have the right
to be represented by counsel. The arbitration proceeding shall be confidential.
Except as required by applicable law, no Party shall make (or instruct the
arbitrator to make) any public announcement with respect to the proceedings or
decision of the arbitrator without the prior written consent of the other Party.
The existence of any dispute submitted to arbitration, and the award, shall be
kept in confidence by the Parties and the arbitrator, except as required in
connection with the enforcement of such award or as otherwise required by
applicable law. Any judgment or award rendered by the arbitrators shall be final
and binding on the Parties. The Parties agree that such judgment or award may be
enforced in any court of competent jurisdiction.

14.3Governing Law.  Resolution of all Disputes and any remedies relating thereto
shall be governed by and construed under the substantive laws of the State of
California, excluding any conflicts or choice of law rule or principle that
might otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

14.4Decision.  The arbitrators shall issue a reasoned opinion following a full
comprehensive hearing, no later than twelve (12) months following the selection
of the arbitrators.

14.5Award.  Any award shall be promptly paid in Dollars free of any tax,
deduction or offset; and any costs, fees or taxes incident to enforcing the
award shall, to the maximum extent permitted by law, be charged against the
Party resisting enforcement.  If as to any issue the arbitrators should
determine under the applicable law that the position taken by a Party is
frivolous or otherwise irresponsible or that any wrongdoing it finds is in
callous disregard of law and equity or the rights of the other Party, the
arbitrators shall also be entitled to award an appropriate

61.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

allocation of the adversary’s reasonable attorney fees, costs and expenses to be
paid by the offending Party, the precise sums to be determined after a bill of
attorney fees, expenses and costs consistent with such award has been presented
following the award on the merits.  Each Party agrees to abide by the award
rendered in any arbitration conducted pursuant to this Article 14.  The award
shall include interest from the date of any damages incurred for breach of the
Agreement, and from the date of the award until paid in full, at a rate fixed by
the arbitrators.  With respect to money damages, nothing contained herein shall
be construed to permit the arbitrators or any court or any other forum to award
punitive or exemplary damages.  By entering into this agreement to arbitrate,
the Parties expressly waive any claim for punitive or exemplary damages.  The
only damages recoverable under this Agreement are compensatory damages.

14.6Injunctive Relief.  Provided a Party has made a sufficient showing under the
rules and standards set forth in the U.S. Federal Rules of Civil Procedure and
applicable case law, the arbitrator shall have the freedom to invoke, and the
Parties agree to abide by, injunctive measures after either Party submits in
writing for arbitration claims requiring immediate relief.  Nothing in this
Article 14 will preclude either Party from seeking equitable relief or interim
or provisional relief from a court of competent jurisdiction, including a
temporary restraining order, preliminary injunction or other interim equitable
relief, concerning a dispute either prior to or during any arbitration if
necessary to protect the interests of such Party or to preserve the status quo
pending the arbitration proceeding.

14.7Patent and Trademark Disputes.  Any dispute, controversy or claim relating
to the scope, validity, enforceability or infringement of any patents or
trademarks covering the manufacture, use, importation, offer for sale or sale of
the Product shall be submitted to a court of competent jurisdiction in the
country in which such patent or trademark rights were granted or arose.

14.8Expedited Arbitration for Disputes Related to Technical Product Failure.
Disputes with respect to a Technical Product Failure that are not resolved at
the JSC or by the Executive Officers within twenty (20) Business Days after
referral thereto, in the case of a Technical Product Failure as defined in
Section 1.105(a), or resolved by the Parties, in the case of a Technical Product
Failure as defined in Section 1.105(b), shall be finally determined as set forth
in this Section 14.8.  Within five (5) Business Days after the end of such
twenty (20)-Business Day period, each Party shall propose a list of three (3)
individuals, each of whom has at least ten (10) years of significant relevant
technical experience in the pharmaceutical industry, and none of whom is or has
been affiliated with either Party or with either Party’s Affiliates, licensees,
sublicensees or business partners, or otherwise has any interest in the
resolution of the issue to be submitted by the Parties for resolution (the
foregoing requirements, the “Requirements”).  Within five (5) Business Days
after the Parties exchange such lists, the Parties shall either agree upon one
of such proposed individuals to resolve the disputed matter, or if the Parties
do not so select one such individual within such period of time, each Party
shall select one (1) such individual from the list proposed by the other Party,
and the two (2) selected individuals shall select a third individual who
otherwise meets the Requirements to resolve the disputed matter (the selected
individual, the “Industry Expert”).  Each Party shall submit written materials
to the other Party and to the Industry Expert relating to the matters in issue
within five (5) Business Days after the Industry Expert is selected. Each Party
shall then have five (5) Business Days to submit a written rebuttal

62.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

to the other Party’s submission to the other Party and to the Industry
Expert.  The Industry Expert shall have the discretion to interview the Parties’
officers and employees to obtain further information relating to the matters in
issue and to hear oral argument.  Each Party shall cooperate with the Industry
Expert.  The Industry Expert’s determination shall be binding, and such
determination shall be given retroactive effect.  Until such determination is
delivered to the Parties, the Parties shall continue to perform their
obligations under this Agreement in good faith and make any applicable payments
accordingly.  If the Industry Expert decides in AstraZeneca’s favor, then the
Parties shall bear all expenses incurred pursuant to this Section 14.8 equally,
and if the Industry Expert decides in FibroGen’s favor, then AstraZeneca shall
bear all expenses incurred pursuant to this Section 14.8, including reasonable
reimbursement of FibroGen’s expenses for internal personnel and external
advisors.

Article 15

Miscellaneous

15.1Entire Agreement; Amendment.  This Agreement, including the Exhibits hereto,
sets forth the complete, final and exclusive agreement and all the covenants,
promises, agreements, warranties, representations, conditions and understandings
between the Parties hereto with respect to the subject matter hereof and
supersedes, as of the Effective Date, all prior agreements and understandings
between the Parties with respect to the subject matter hereof, including,
without limitation, the Existing Confidentiality Agreement.  The foregoing shall
not be interpreted as a waiver of any remedies available to either Party as a
result of any breach, prior to the Effective Date, by the other Party of its
obligations pursuant to the Existing Confidentiality Agreement.  In the event of
any inconsistency between any plan hereunder (including the Development Plan
and/or Commercialization Plan) and this Agreement or between the terms of this
Agreement and the U.S. and RoW Agreement, the terms of this Agreement shall
prevail (but solely with respect to the Territory).  There are no covenants,
promises, agreements, warranties, representations, conditions or understandings,
either oral or written, between the Parties other than as are set forth herein
and therein.  No subsequent alteration, amendment, change or addition to this
Agreement shall be binding upon the Parties unless reduced to writing and signed
by an authorized officer of each Party.

15.2Force Majeure.  Both Parties shall be excused from the performance of their
obligations under this Agreement to the extent that such performance is
prevented or delayed by force majeure and the nonperforming Party promptly
provides notice of the prevention to the other Party.  Such excuse shall be
continued so long as the condition constituting force majeure continues and the
nonperforming Party takes reasonable efforts to remove the condition.  For
purposes of this Agreement, force majeure shall mean conditions beyond the
control of the Parties, including without limitation, an act of God, war, civil
commotion, terrorist act, labor strike or lock-out, epidemic, failure or default
of public utilities or common carriers, destruction of production facilities or
materials by fire, earthquake, storm or like catastrophe, and failure of plant
or machinery (provided that such failure could not have been prevented by the
exercise of skill, diligence, and prudence that would be reasonably and
ordinarily expected from a skilled and experienced person engaged in the same
type of undertaking under the same or similar circumstances).  The
non-performing Party shall within thirty (30) days after a force majeure

63.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

provide the other Party a good faith estimate of the anticipated duration and
any action being taken to avoid or minimize its effect.  The suspension of
performance shall be of no greater scope and no longer duration than is
reasonably necessary and the non-performing Party shall use Commercially
Reasonable Efforts to remedy its inability to perform.  Notwithstanding the
foregoing, a Party shall not be excused from making payments owed hereunder
because of a force majeure affecting such Party.

15.3Notices.  Any notice required or permitted to be given under this Agreement
shall be in writing, shall specifically refer to this Agreement, and shall be
addressed to the appropriate Party at the address specified below or such other
address as may be specified by such Party in writing in accordance with this
Section 15.3, and shall be deemed to have been given for all purposes (a) when
received, if hand-delivered or sent by a reputable international expedited
delivery service, or (b) five (5) Business Days after mailing, if mailed by
first class certified or registered mail, postage prepaid, return receipt
requested.

 

If to FibroGen:

 

FibroGen China Anemia Holdings, Ltd.

 

 

FibroGen Medical Technology Development Co., Ltd.

 

 

FibroGen International (Hong Kong Limited)

 

 

c/o FibroGen, Inc.

 

 

San Francisco, CA  94158  USA

 

 

Attn:  Chief Executive Officer

 

 

 

 

 

 

With a copy to:

 

FibroGen, Inc.

 

 

409 Illinois St.

 

 

San Francisco, CA 94158

 

 

USA

 

 

Attn:  Michael Lowenstein, Vice President, Legal Affairs

 

If to AstraZeneca:

 

AstraZeneca AB

 

 

Pepparedsleden 1, 431 83 Mölndal

 

 

Gothenburg

 

 

Sweden

 

 

Attention: Chief Financial Officer

 

 

 

With a copy to:

 

AstraZeneca UK Limited

 

 

Alderley Park

 

 

Macclesfield

 

 

Cheshire SK10 4TF

 

 

Attention: Liam McIlveen, Deputy General Counsel

 

15.4No Strict Construction; Headings.  Each of the Parties acknowledges and
agrees that this Agreement has been diligently reviewed by and negotiated by and
between them, that in such negotiations each of them has been represented by
competent counsel and that the final agreement contained herein, including the
language whereby it has been expressed, represents the

64.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

joint efforts of the Parties hereto and their counsel. Accordingly, in the event
an ambiguity or a question of intent or interpretation arises, this Agreement
will be construed as if drafted jointly by the Parties and no presumption or
burden of proof will arise favoring or disfavoring any Party by virtue of the
authorship of any provisions of this Agreement.  The headings of each Article
and Section in this Agreement have been inserted for convenience of reference
only and are not intended to limit or expand on the meaning of the language
contained in the particular Article or Section.

15.5Assignment.  Neither Party may assign or transfer this Agreement (either in
whole or part) or any rights or obligations hereunder without the prior written
consent of the other, except that a Party may make such an assignment or
transfer without the other Party’s consent to Affiliates or to a successor to
substantially all of the business of such Party, whether in a merger, sale of
stock, sale of assets or other transaction.  Any permitted successor or assignee
of rights and/or obligations hereunder shall, in a writing to the other Party,
expressly assume performance of such rights and/or obligations (and in any
event, any Party assigning this Agreement to an Affiliate shall remain bound by
the terms and conditions hereof).  In the event that a Party is acquired by a
Third Party (such Third Party, hereinafter referred to as an “Acquiror”), then
the intellectual property of such Acquiror held or developed by such Acquiror
(whether prior to or after such acquisition) shall be excluded from the FibroGen
China Technology (in the case when the acquired Party is FibroGen China) and
AstraZeneca Technology (in the case when the acquired Party is AstraZeneca), and
such Acquiror (and Affiliates of such Acquiror which are not controlled by the
acquired Party itself) shall be excluded from “Affiliate” solely for purposes of
the applicable components of the foregoing intellectual property definitions, in
all such cases if and only if: (a) the acquired Party remains a wholly-owned
subsidiary of the Acquiror; (b) all intellectual property of the acquired Party
and all research and development assets and operations of the acquired Party
with respect to the Product remain with the acquired Party and are not
transferred to the Acquiror or another Affiliate of the Acquiror; (c) the
scientific and development activities with respect to Product of the acquired
Party and the Acquiror (if any) are maintained separate and distinct, and (d)
there is no exchange of confidential Information relating to Product between the
acquired Party and the Acquiror.  For clarity, in the event that a Party is
acquired by an Acquiror and any of the criteria described in subsections (a)
through (d) is not satisfied, then the intellectual property of such Acquiror
shall be included within FibroGen China Technology (in the case when the
acquired Party is FibroGen China) and AstraZeneca Technology (in the case when
the acquired Party is AstraZeneca).  Any permitted assignment of the rights and
obligations of a Party under this Agreement shall be binding on the successors
of the assigning Party.  Any assignment or attempted assignment by either Party
in violation of the terms of this Section 15.5 shall be null, void and of no
legal effect.

15.6Performance by Affiliates.  Subject to the limitations of Section 7.3, each
Party may discharge any obligations and exercise any right hereunder through any
of its Affiliates.  Each Party hereby guarantees the performance by its
Affiliates of such Party’s obligations under this Agreement, and shall cause its
Affiliates to comply with the provisions of this Agreement in connection with
such performance.  Any breach by a Party’s Affiliate of any of such Party’s
obligations under this Agreement shall be deemed a breach by such Party, and the
other Party may proceed directly against such Party without any obligation to
first proceed against such Party’s Affiliate.

65.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

15.7Further Actions. Each Party agrees to execute, acknowledge and deliver such
further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

15.8Compliance with Applicable Law.  Each Party shall comply with all applicable
laws and regulations in the course of performing its obligations or exercising
its rights pursuant to this Agreement.

15.9Limitation of Liability.  NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY
SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES ARISING FROM
OR RELATING TO ANY BREACH OF THIS AGREEMENT OR ANY TORT CLAIMS ARISING
HEREUNDER, REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF SUCH
DAMAGES.  NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS SECTION 15.9 IS
INTENDED TO OR SHALL LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS
OF ANY PARTY UNDER SECTION 11.1, 11.2 OR 11.3, OR DAMAGES AVAILABLE FOR A
PARTY’S BREACH OF ITS CONFIDENTIALITY OBLIGATIONS UNDER ARTICLE 12.

15.10Severability.  To the fullest extent permitted by applicable law, each
Party hereby waives any provision of law that would render any provision hereof
illegal, invalid or unenforceable in any respect. If any one or more of the
provisions of this Agreement is held to be invalid or unenforceable by an
arbitrator or by any court of competent jurisdiction from which no appeal can be
or is taken (within the time period prescribed for appeal), the provision shall
be considered severed from this Agreement and shall not serve to invalidate any
remaining provisions hereof.  The Parties shall make a good faith effort to
replace any invalid or unenforceable provision with a valid and enforceable one
that achieves, as nearly as possible, the objectives contemplated by the Parties
when entering this Agreement.

15.11No Waiver. Any delay in enforcing a Party’s rights under this Agreement or
any waiver as to a particular default or other matter shall not constitute a
waiver of such Party’s rights to the future enforcement of its rights under this
Agreement, except with respect to an express written and signed waiver relating
to a particular matter for a particular period of time.

15.12Independent Contractors.   It is expressly agreed that each of the FibroGen
Contracting Parties, on the one hand, and AstraZeneca, on the other hand, shall
be independent contractors and that the relationship between the two Parties
shall not constitute a partnership, joint venture or agency, except as provided
in this Section 15.12.  Notwithstanding the foregoing, the Parties acknowledge
and agree that the Collaboration between them established by this Agreement (i)
will be treated as a partnership for United States federal, state, and local
income tax purposes and that the provisions set forth in Exhibit B shall be
incorporated into this document, solely for United States federal income tax
purposes and (ii) will not be treated as a partnership for Swedish tax
purposes.  Neither FibroGen China, on the one hand, nor AstraZeneca, on the
other hand, shall have the authority to make any statements, representations or
commitments of any kind, or to take any action that will be binding on the
other, without the prior written consent of the other Party to do so.  All
persons employed by a Party shall be employees of such Party and not of the
other Party

66.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

and all costs and obligations incurred by reason of any such employment shall be
for the account and expense of such first Party.

15.13English Language.  This Agreement shall be written and executed in and all
other communications under or in connection with this Agreement shall be in, the
English language.  Any translation into any other language shall not be an
official version thereof and in the event of any conflict in interpretation
between the English version and such translation, the English version shall
control.

15.14Counterparts.  This Agreement may be executed in one (1) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

[Signature Page Follows]

 

 

67.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

In Witness Whereof, the Parties have executed this Agreement in duplicate
originals by their duly authorized officers as of the Execution Date.

FibroGen China Anemia Holdings, Ltd.

 

 

 

AstraZeneca AB

 

By:

/s/ Martin S. Zolnai

 

 

By:

/s/ Elisabeth Bjork

Name:

Martin S. Zolnai

 

 

Name:

Elisabeth Bjork

Title:

General Manager

 

 

Title:

VP, GMed Head, CVMD

 

 

 

 

 

 

Beijing FibroGen Medical Technology Development Co., Ltd.

 

 

FibroGen International (Hong Kong) Limited

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Martin S. Zolnai

Chop:

{Seal dated 20 Oct 2014}

 

 

Name:

Martin S. Zolnai

 

 

 

 

Title:

 

 

68.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

EXHIBITS

Exhibit A – Structure of FG-4592

Exhibit B – United States Federal Income Tax Matters

Exhibit C – Certain Co-Promotion Agreement Terms

Exhibit D – Net Profit and Net Loss Calculations

Exhibit E – Initial Development Plan

Exhibit F – Distribution Agreement Key Terms

Exhibit G – Listed Patents

Exhibit H – AstraZeneca’s Anti-Corruption Rules and Policies

Exhibit I – Invoicing Requirements

 

 

69.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

Exhibit A

Structure of FG-4592

 

[*]

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

 

Exhibit B

United States Federal Income Tax Matters

1.

Purpose and Scope

 

(a)

Purpose.  The Parties hereby acknowledge and agree that the Collaboration
between them established by this Agreement will be viewed as a partnership for
United States federal, state, and local income tax purposes (the
"Partnership").  Pursuant to the status of the Collaboration as a partnership
for such purposes, this Exhibit B provides for the manner in which FibroGen
Cayman will cause Capital Accounts to be maintained for each Party and the
manner in which the Partnership's items of income, gain, loss, deduction or
credit will be allocated among the Parties, in each case solely for United
States federal, state, and local income tax purposes.  This Exhibit B shall not
alter or affect the Parties' obligations to make any payments or to receive any
payments under the Agreement.  Furthermore the Parties acknowledge and agree
that this Exhibit B has no bearing on the Parties’ treatment of the
Collaboration for non-US tax purposes, and each Party will be free to take any
position or any action with respect to taxes for non-US purposes, whether or not
consistent with this Exhibit B.

 

(b)

Scope.  The Parties acknowledge and agree that this Exhibit B is intended to
govern the allocations and reporting of FibroGen Cayman’s items of income, gain,
loss, deduction or credit for United States federal, state, and local income tax
purposes only, and that consistent with such intention and the purpose stated in
Section 1(a) of this Exhibit B, if the provisions of this Exhibit B conflict
with any other provisions of the Agreement, the other provisions of the
Agreement shall prevail.

2.

Definitions

For purposes of this Exhibit B, the following words and expressions shall have
the following meanings respectively given to them:

"Adjusted Capital Account Deficit" means, with respect to any Party, the deficit
balance in such Party’s Capital Account as of the end of the relevant taxable
period, after giving effect to the following adjustments: (i) credit to such
Capital Account any amounts which such Party is deemed to be obligated to
restore pursuant to Treasury Regulations Section 1.704-1(b)(2)(c) and pursuant
to the penultimate sentences in Treasury Regulations Sections 1.704-2(g)(1) and
1.704-2(i)(5); and (ii) debit from such Capital Account the items described in
Treasury Regulations Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).  The
foregoing definition of Adjusted Capital Account Deficit is intended to comply
with the provisions of Treasury Regulations Section 1.704-1(b)(2)(ii)(d) and
shall be interpreted consistently therewith.

"Capital Account" means a capital account established and maintained on behalf
of the Partnership for a Party and adjusted in accordance with the provisions of
this Exhibit B.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

"Code" means the United States Internal Revenue Code of 1986, as amended.  Any
reference to a section of the Code shall include a reference to any successor
provision thereto.

"IRS" means the United States Internal Revenue Service.

"Treasury Regulations" means the United States federal income tax regulations
promulgated under the Code, as such regulations may be amended from time to time
(including corresponding provisions of succeeding regulations).

3.

Partnership Accounting Matters

 

(a)

Except as otherwise provided in this Section 3(a) of Exhibit B, (i) the amount
of any cash payment made by a Party under this Agreement shall be treated as the
contribution of an equivalent amount of cash by such Party to the Partnership,
and (ii) the amount of any cash payment received by a Party under this Agreement
shall be treated as the distribution of an equivalent amount of cash to such
Party by the Partnership.  Notwithstanding the foregoing clause (ii), the sales
milestone payments made by AstraZeneca to FibroGen Cayman pursuant to Section
8.4(a) of this Agreement and the Co-Promotion Profit paid to AstraZeneca under
the Co-Promotion Agreement shall be treated as guaranteed payments within the
meaning of Code Section 707(c) that are made to FibroGen Cayman or AstraZeneca,
respectively, not in their capacity as a partners of the Partnership.  For the
avoidance of doubt, sales milestones payments made by AstraZeneca to FibroGen
Cayman pursuant to Section 8.4(a) of this Agreement and the Co-Promotion Profit
paid to AstraZeneca under the Co-Promotion Agreement shall not reduce the
Capital Accounts of FibroGen Cayman and AstraZeneca, respectively, and shall
result in a corresponding item of Partnership deduction.

 

(b)

FibroGen Cayman shall calculate the Partnership's items of income, gain, loss,
deduction and credit for each taxable period of the Partnership, using the same
methodologies used to calculate Net Profit and Net Loss and Development Costs.

4.

Capital Accounts

 

(a)

FibroGen Cayman will cause a separate Capital Account to be established for each
Party.  The Capital Account of each Party will be adjusted and maintained in
accordance with Code Section 704 and Treasury Regulations Section
1.704-1(b)(2)(iv).

 

(b)

If the Capital Account of any Party has a deficit balance (after giving effect
to all contributions, distributions, and allocations for all periods), such
Party will not be obligated to make any payments as contributions to the capital
of the Partnership with respect to such deficit, and such deficit will not be
considered a debt owed to the Partnership or to any other person for any purpose
whatsoever.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

5.

Allocations

 

(a)

General.  In accordance with the Parties' intention to share Development Costs,
Net Profits and Net Losses equally, after giving effect to the allocation set
forth in Section 5(b) of this Exhibit B and subject to the application of
Section 5(c) of this Exhibit B, all items of Partnership income, gain, loss,
deduction and credit for any taxable period shall be allocated fifty percent
(50%) to AstraZeneca and fifty percent (50%) to FibroGen Cayman.

 

(b)

Qualified Income Offset.  In the event any Party unexpectedly receives any
adjustments, allocations or distributions described in Treasury Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Partnership income and
gain shall be specially allocated to such Party in an amount and manner
sufficient to eliminate, to the extent required by Treasury Regulations, the
Adjusted Capital Account Deficit of the Party as quickly as possible; provided
that an allocation pursuant to this Section 5(b) of Exhibit B shall be made only
if and to the extent that such Party would have an Adjusted Capital Account
Deficit after all other allocations provided for in this Section 5 of this
Exhibit B have been tentatively made as if this Section 5(b) of Exhibit B were
not in this Agreement.

 

(c)

Loss Limitation.  Any items of Partnership loss or deduction allocated pursuant
to Section 5(a) of this Exhibit B shall not exceed the maximum amount of items
of Partnership loss or deduction that can be allocated without causing any Party
to have an Adjusted Capital Account Deficit at the end of any taxable
period.  In the event one but not both Parties would have an Adjusted Capital
Account Deficit as a consequence of an allocation of any items of Partnership
loss or deduction allocated pursuant to Section 5(a) of this Exhibit B, the
limitation set forth in the immediately preceding sentence of this Section 5(c)
of Exhibit B shall be applied and items of Partnership loss or deduction not
allocable to a Party as a result of such limitation shall be allocated to the
other Party to the extent such items of Partnership loss or deduction can be
allocated without causing such other Party to have an Adjusted Capital Account
Deficit.

 

(d)

Other Allocation Rules.

 

(i)

Items of Partnership income, gain, loss or deduction shall be allocated to the
Parties pursuant to this Section 5 of Exhibit B as of the last day of each
taxable period.

 

(ii)

Creditable Foreign Tax Expenditures.  The Partnership's “creditable foreign tax
expenditures,” within the meaning of Treasury Regulations Section
1.704-1(b)(4)(viii)(b), shall be allocated in proportion to the Parties’ share
of the corresponding item of Partnership income, gain, loss and deduction to
which such creditable foreign tax expenditure relates.

 

(e)

Tax Allocations; Code Section 704(c).  Each item of Partnership income, gain,
loss, deduction and credit, as determined for United States federal income tax

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

 

purposes, shall be allocated among the Parties in the same manner as such items
are allocated for book purposes to the Parties’ Capital Accounts.  In accordance
with Code Section 704(c) and the Treasury Regulations thereunder, income, gain,
loss, and deduction with respect to any property deemed contributed to the
Partnership shall, solely for United States federal income tax purposes, be
allocated among the Parties so as to take account of any variation between the
adjusted basis of such property to the Partnership for United States federal
income tax purposes and its fair market value at the time of contribution, using
any method that FibroGen Cayman, in its sole discretion, determines is necessary
or appropriate to reflect the purpose and intentions of this
Agreement.  Allocations pursuant to this Section 5(e) of Exhibit B are solely
for purposes of United States federal, state and local income taxes and shall
not affect, or in any way be taken into account in computing, any Party’s
Capital Account.

6.

Other Tax Matters

 

(a)

Tax Filings and Elections.  FibroGen Cayman will be responsible for timely
causing the Partnership to make the following tax elections and filings:

 

(i)

An Internal Revenue Service Form SS-4 (Application for Employer Identification
Number) for the Partnership using any name for the Partnership as FibroGen
Cayman deems appropriate;

 

(ii)

An election under Code Section 6231(a)(1)(B)(ii) to have the TEFRA audit
provisions of subchapter C of chapter 23 of the Code apply to the Partnership;
and

 

(iii)

Any other election for United States federal, state, and local tax purposes that
FibroGen Cayman, in its sole discretion, deems necessary or appropriate.

In each case, where any filing identifies AstraZeneca or any Affiliate thereof
as partner of the Partnership, FibroGen Cayman will provide a written notice of
such filing and a copy of the relevant portion thereof to AstraZeneca at least
ten (10) Business Days prior to the proposed submission date for AstraZeneca’s
review and approval, such approval not to be unreasonably withheld.

 

(b)

Tax Matters Partner.  FibroGen Cayman shall serve as the “tax matters partner”
of the Partnership for purposes of Code Section 6231 (and any similar provisions
under any state, or local tax law).  FibroGen Cayman shall promptly notify
AstraZeneca if any tax return of the Partnership is audited or if any
adjustments to any such return are proposed in writing and shall promptly
furnish AstraZeneca with all copies of material documents and notices received
in connection with an administrative or judicial proceeding relating to United
States income tax matters of the Partnership.  FibroGen Cayman will provide a
final draft of any tax document to AstraZeneca at least ten (10) Business Days
before the date on which such document is to be submitted to the relevant tax
authority and will ensure that

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

 

reasonable comments made by AstraZeneca in relation to such final drafts are
considered.  FibroGen Cayman shall ensure that AstraZeneca is kept informed in
reasonable detail of the progress of, and is consulted in relation to, all tax
matters.  FibroGen Cayman is authorized to take the following actions, but shall
not take any such action without first obtaining the prior written consent of
AstraZeneca, which consent shall not be unreasonably withheld.

 

(i)

To enter into any settlement with the IRS with respect to any administrative or
judicial proceedings for the adjustment of Partnership items (within the meaning
of Code Section 6231) required to be taken into account by any Party for United
States federal, state or local income tax purposes (such administrative
proceedings being referred to as a “tax audit” and such judicial proceedings
being referred to as “judicial review”); and in the settlement agreement
FibroGen Cayman may expressly state that such agreement shall bind all Parties,
except that such settlement agreement shall not bind any Party (A) who (within
the time prescribed pursuant to the Code and Treasury Regulations) files a
statement with the IRS providing that FibroGen Cayman shall not have the
authority to enter into a settlement agreement on behalf of such Party or (B)
who is a “notice partner” (as defined in Code Section 6231(a)(8)) or a member of
a “notice group” (as defined in Code Section 6223(b)(2));

 

(ii)

In the event that a notice of a final administrative adjustment at the
Partnership level of any item required to be taken into account by a Party for
United States federal income tax purposes (a “final adjustment”) is mailed to
FibroGen Cayman, to seek judicial review of such final adjustment, including the
filing of a petition for readjustment with the United States Tax Court or the
applicable District Court of the United States;

 

(iii)

To file a request for an administrative adjustment with the IRS at any time and,
if part of such request is not allowed by the IRS, to file an appropriate
pleading (petition or complaint) for judicial review with respect to such
request;

 

(iv)

To enter into an agreement with the IRS to extend the period for assessing any
United States federal income tax which is attributable to any item required to
be taken into account by a Party for tax purposes, or an item affected by such
item; and

 

(v)

To take any other action on behalf of the Parties in connection with any tax
audit or judicial review proceeding to the extent permitted by applicable law or
regulations.

 

(c)

Tax Information.  If required by applicable law, FibroGen Cayman shall cause the
necessary United States federal income tax information to be delivered to
AstraZeneca as soon as practicable after the end of each taxable period of the

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

 

Partnership, and in any event within fifteen (15) Business Days after any such
information has been determined.

 

(d)

Consistent Treatment.  The Parties are aware of the United States federal income
tax consequences of the allocations made by this Exhibit B and hereby agree to
be bound by the provisions of this Exhibit B in reporting their shares of
Partnership income and loss for United States federal income tax purposes.

 

(e)

Treatment as Partnership.  It is the intent of the Parties that the
Collaboration between them established by this Agreement be taxed as a
partnership for United States federal income tax purposes.  Accordingly, the
Parties hereby agree not to take any position or any action or to make any
election in a U.S. tax return inconsistent therewith.  Notwithstanding the
foregoing, the Parties acknowledge and agree that this Exhibit B has no bearing
on the Parties’ tax treatment or filing in relation to the Collaboration for
non-U.S. tax purposes or any activities outside the scope of the Collaboration.

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

Exhibit C

Certain Co-Promotion Terms

 

Commercialization

The Commercialization Plan will include (a) a multi-year marketing strategy, (b)
a multi-year communications strategy, (c) a multi-year detailing strategy
(including, without limitation, a call plan which shall consist of a high-level
geographic distribution of details, a target range of the aggregate number of
details to be performed and the position of such details (i.e., primary or
secondary)), and (d) a high-level operating plan and budget for
Commercialization of the Product.  The numbers in contemplating the initial
Commercialization Plan are as follows:

12-month period prior to launch --$[*]

First 12-month period after launch --$[*] (such 12-month period and each
successive 12-month period thereafter, a “launch year”)

2nd launch year--$[*]

3rd launch year--$[*]

4th launch year--$[*]

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

Teams and responsibilities

1.    AstraZeneca will hire, train, and manage the marketing team in accordance
with budget and activities set forth in the Commercialization Plan.

2.     AstraZeneca will hire, train, and manage the national sales team to cover
all target hospitals, affiliated or independent dialysis centers, and physicians
according to the Commercialization Plan.

If AstraZeneca desires to utilize an external sales force to detail the
Products, then it shall discuss such utilization with the China
Committee.  AstraZeneca shall not utilize any such external sales force without
the approval of FibroGen China, and FibroGen China shall not utilize any
external sales force without the approval of AstraZeneca, in either case, such
approval not to be unreasonably withheld.  Any such sales force will be required
to agree in writing to meet all of the quality, ethical and compliance standards
undertaken by AstraZeneca or FibroGen China (as the case may be, including, but
not limited to, all of AstraZeneca’s policies regarding engagement of health
care professionals), and shall

not have been found to have committed a material violation of any rule or
regulation of the CFDA.

3.    FibroGen China will hire, train, and manage brand physicians and the
Medical Science Liaison (MSL) team to conduct medical affairs activities
according to the Development Plan and to provide scientific support for the
Sales and Marketing teams in the Territory according to the Commercialization
Plan.

4.    AstraZeneca will provide commercial and key account services through its
existing infrastructure and hire, train, and manage additional full-time
equivalents according to the Commercialization Plan.

5.     AstraZeneca’s Government affairs and Market Access teams will work
jointly with FibroGen China’s team on key market access activities such as
Provincial and National RDL according to the Commercialization Plan.

Launch Pricing.  

The Parties are committed to making first-in-class novel therapies available to
Chinese patients on a cost-effective basis.   FibroGen WFOE as the manufacturer
will have responsibility for pricing.   Pricing decisions will be subject to
approval by the China Committee.  AstraZeneca shall conduct Market research to
help establish the optimal pricing level in accordance with the
Commercialization Plan.

Pharmacy Channel.

There may be opportunity for separate channels to serve patients in the stage 5
non-dialysis population who are currently not being treated due to logistical
constraints at the hospitals, e.g., retail pharmacies outside of hospitals.

Co-Promotion Fee

The Co-Promotion Agreement shall provide for the payment to AstraZeneca or
AstraZeneca’s designated Affiliate in the Territory of a service fee (the
“Co-Promotion Fee”) in RMB consisting of [*].  Notwithstanding the foregoing, no
such [*] as set forth in this Agreement.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

Exhibit D

Net Profit and Net Loss Calculations (Product containing FG-4592)

[*]

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

EXHIBIT D-1

 

FINANCE SUBCOMMITTEE

 

Formation and Purpose. FibroGen China and AstraZeneca (either itself or via its
designated Affiliate) shall, as soon as practicable after the Effective Date,
establish a Finance Subcommittee (the “FSC”), which shall consist of up to four
(4) representatives from each Party (or such other number as may be mutually
agreed by the Parties, provided, that each Party at all times has an equal
number of representatives on the FSC). Each Party may replace its FSC
representatives at any time upon written notice to the other Party. Each Party
shall appoint a secretariat to the FSC who is not a member of the FSC.

 

The FSC shall report to the China Committee with respect to all tax, accounting
and financial matters relating to the Products in the Territory, including the
Net Profit and Net Loss calculations described in this Exhibit D.

 

Authority and Decision Making. The FSC shall act by consensus. The
representatives from each Party will have, collectively, one (1) vote on behalf
of that Party. If the FSC cannot reach consensus on an issue that comes before
the FSC and over which the FSC has oversight, then the Parties shall refer such
matter to the China Committee for resolution in accordance with Section 2.2(e).

 

The FSC shall have no power to amend, modify, or waive compliance with Exhibit D
or this Agreement.

 

Meetings. The FSC shall meet at least once per Calendar Quarter during the Term
unless the Parties mutually agree in writing to a different frequency for such
meetings as reasonably necessary. The meeting shall be scheduled in advance of
any meeting of the China Committee scheduled during the same Calendar Quarter.
Not later than ten (10) Business Days, or such shorter period as may be
necessary in the event of any meeting convened on an ad hoc basis, the
secretariats of the FSC shall jointly prepare and circulate an agenda for such
meeting. The FSC may meet in person, by videoconference or by teleconference. In
person FSC meetings will be held at locations alternately selected and hosted by
FibroGen China and by AstraZeneca. The host Party shall be responsible for the
costs and expenses of the FSC meetings hosted, provided that each Party will
bear the expense of its respective members’ participation in FSC meetings,
including travel costs. Meetings of the FSC shall be effective only if at least
one (1) representative of each Party is present or participating in such
meeting. The FSC secretariat of the host Party will be responsible for keeping
reasonably detailed written minutes of all FSC meetings that reflect, without
limitation, material decision made at such meetings. The FSC secretariat of the
host Party shall send draft meeting minutes to the other Party’s FSC
secretariat, and each secretariat shall seek and obtain review and approval of
such minutes from its respective Party’s members of the FSC within ten (10)
Business Days after each FSC meeting. Such minutes will be deemed approved
unless one or more members of the FSC objects to the accuracy of such minutes
within ten (10) Business Days of receipt.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

Specific Responsibilities. In addition to its general responsibilities, the FSC
shall have the following responsibilities. For clarity, certain decisions of the
China Committee are subject to approval by the JSC:

 

 

•

review, discuss and agree the proposed calculation of Net Profit which for
clarity shall be initially prepared by FibroGen China, including the calculation
of any amounts to be paid by the Parties hereunder; the FSC shall prepare for
the China Committee a mutually agreed calculation of Net Profit for final
approval by the JSC.

 

•

review the statement to be prepared by FibroGen China setting forth Product
Revenues, COGS, Marketing and Sales Expenses, Royalty Payments, Royalty
Withholding Tax, Taxes and Net Profit for the applicable Calendar Quarter as
well as the anticipated cash balance (net of payables) projected for the end of
the applicable Calendar Year.

 

•

review and discuss the Minimum Cash Level for FibroGen WFOE for the applicable
Calendar Quarter.

 

•

review and discuss the payment of Co-Promotion Fees or Deferred Co-Promotion
Fees, as applicable.

 

•

review and discuss the prioritisation of payments as described in this Exhibit
D.

 

•

review and discuss the distribution of available cash as described in this
Exhibit D.

 

•

review and discuss an appropriate adjustment to the payment flow process
described in this Exhibit D, if necessary in relation to the funding of
Mandatory Post-Approval Safety Studies and maintaining of a reasonable level of
working capital for the ongoing and planned operations of FibroGen WFOE, as
further described in this Exhibit D. Any adjustments mutually agreed by the FSC
shall be prepared for the China Committee for approval, for final approval by
the JSC; no such adjustments shall be implemented unless and until finally
approved by the JSC.

 

•

recommend any amendments to Exhibit D, for review by the China Committee and
final approval, if any, by the JSC. Such proposed amendments may comprise
amendments to the payment methodology described in this Exhibit D, taking into
account a Party’s then current transfer pricing policies, manufacturing plant
locations, and inter-Affiliate licensing practices and policies. Any amendments
mutually agreed by the FSC shall be prepared for the China Committee for
approval, for final approval by the JSC; no such amendments shall be implemented
unless and until finally approved by the JSC. For clarity, no Party shall be
required to make any material changes to its internal accounting and reporting
systems and standards to implement any such amendments.

 

•

review significant cost and expense reconciliation questions raised between the
Parties.

 

•

review the reconciliation of payment flows at the FibroGen Cayman level.

 

•

establish the process for financial detail discussions between the Parties
regarding the costs and expenses charged to the profit and loss calculations for
FG-4592.

 

In addition, the FSC will perform such other functions as are appropriate to
further the purposes of this Agreement, as directed by the China Committee or
the JSC.    

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

Exhibit E

Initial Development Plan

[*]

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

Exhibit F

Distribution Agreement Key Terms

FibroGen China to deliver all Products to AstraZeneca or its designated
Affiliate according to a rolling demand forecast mechanism.

AstraZeneca or its designated Affiliate will take transfer of title and assume
full and unconditional credit risk on acceptance of delivery EXW (Incoterms
2010) FibroGen China’s or its CMO’s manufacturing warehouse, and pay FibroGen
China within ninety (90) days.

AstraZeneca or its designated Affiliate shall sell to its sub-distributors [*].

AstraZeneca or its designated Affiliate will pay a transfer price to FibroGen
China equal to [*] for the national distribution service in the Territory. The
Parties agree such price may be revised by AstraZeneca or its designated
Affiliate following any change in applicable law, regulations and prevailing
practice required by the tax authority.

AstraZeneca and FibroGen China will jointly select the next level distributors
for AstraZeneca or its designated Affiliate under the China Committee.

AstraZeneca or its designated Affiliate will allow FibroGen China full access to
all distribution data including all hospital sales data related to the Product
to the extent that AstraZeneca or its designated Affiliate has access to such
data.

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

Exhibit G

Listed Patents

 

DOCKET

NO.

COUNTRY

STATUS

APPLICATION

NO.

FILING

DATE

PATENT

NO.

GRANT

DATE

 

 

[*]

[*]

[*]

[*]

[*]

[*]

[*]

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

Exhibit H

AstraZeneca’s Anti-Corruption Rules and Policies

ASTRAZENECA GLOBAL POLICY

ETHICAL INTERACTIONS

ANTI-BRIBERY & ANTI-CORRUPTION

EXTERNAL INTERACTIONS

 

This Global Policy describes what is required to meet our commitment to operate
ethically and with integrity in our business and personal interactions and
activities.

 

This Policy applies to all Employees.

 

The Company is committed to acting responsibly and in compliance with the
requirements of the UK Bribery Act, Foreign Corrupt Practices Act and other
relevant laws, regulations and adopted industry codes

 

CONTENTS

1. SCOPE, APPLICATION & INTERPRETATION.

2. ANTI-BRIBERY & ANTI-CORRUPTION

3. ITEMS OF VALUE & HOSPITALITY

4. PRICING, DISCOUNTS & REBATES

5. CONTRIBUTIONS (DONATIONS, SPONSORSHIPS & PARTNERSHIPS)

6. POLITICAL SUPPORT & POLITICAL ACTIVITIES

7. PAYMENTS TO PUBLIC OFFICIALS & PUBLIC SECTOR ORGANISATIONS

8. AVOIDING CONFLICTS OF INTEREST

9. MEETINGS

10. ENGAGING THIRD PARTIES & ENSURING COMPLIANCE

11. PROMOTIONAL & NON-PROMOTIONAL ACTIVITIES & MATERIALS

12. PRE-AUTHORISATION ACTIVITIES & MATERIALS

13. NON-INTERVENTIONAL STUDIES 6

14. INVESTIGATOR SPONSORED STUDIES

GLOSSARY REFERENCES

 

1. SCOPE, APPLICATION & INTERPRETATION

 

1.1 This Policy applies to all Employees and represents the minimum requirements
that the Company has set for Interactions.

 

An alphabetised Glossary containing definitions for all capitalised terms used
in this Policy is included at the end of this Policy.

 

For certain Interactions, You must refer to more than one Section of this
Policy. The relevant Sections are cross-referenced as appropriate.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

Other Global Policies may also apply to Interactions. For example, the Global
Data Privacy Policy applies to Interactions where there is a need to protect the
confidentiality of Patient information.

 

Global Standards may also apply to Interactions. The Global Standards give
additional information about what is required to ensure compliance for
particular Interactions. The requirements of this Policy and of the supporting
Global Standards must be considered as a whole to evaluate and support compliant
Interactions. Global Standards are cross-referenced in each relevant section of
this Policy.

 

1.2 This Policy expands on the Company’s Code of Conduct, and aligns with (and
in some cases exceeds) the requirements of applicable law and adopted industry
codes.

 

You must follow the spirit of this Policy and not just its letter. The absence
of a specific requirement

relating to a particular Interaction does not mean that the Interaction is
necessarily permitted; You must avoid any Interaction that breaches the
Company’s Code of Conduct or supporting Global Policies, Global Standards or
Relevant Procedures.

 

1.3 Employees must not attempt to avoid the requirements of this Policy by
requesting, allowing or enabling Third Parties (including relatives, friends or
other associates) to be involved in the Interactions prohibited by this Policy
on the Employee’s (or the Company’s) behalf.

 

In some cases, local law, adopted industry codes particular to a jurisdiction,
or rules particular to a Business Unit (e.g., Senior Executive Team (“SET”)
function), may apply to Interactions, and may be more restrictive than this
Policy. Where that is the case, You must follow the more restrictive rules set
out in Relevant Procedures. For example, local marketing organisations must
establish Relevant Procedures with respect to Interactions with Public
Officials, where local law is more restrictive than this Policy.

 

To the extent appropriate, Business Units must establish Relevant Procedures to
assure compliance with the requirements of this Policy and supporting Global
Standards, including requirements for sufficient monitoring and/or audit.
Employees must use reasonable judgement to create business records sufficient to
demonstrate compliance with the requirements of this Policy, supporting Global
Standards and these Relevant Procedures (e.g., business records of required
approvals and required rationales for approvals).

 

For purposes of this Policy, required approvals must be obtained in advance of
any Interaction.

 

Where the scope or interpretation of a particular provision of this Policy,
supporting Global Standards or Relevant Procedures is unclear, You should seek
guidance from Your line manager or Your relevant Legal and/or Compliance
partner.

 

2. ANTI-BRIBERY & ANTI-CORRUPTION

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

2.1 AstraZeneca has zero tolerance for Bribery or corruption (i.e., improper
influence).

 

The Company will support Employees and Third Parties who refuse requests to Give
or Receive Bribes on the Company’s behalf. Employees and Third Parties will not
be subject to retaliation or other adverse consequences for such refusal, even
if the Company loses business as a result.

 

See Section 7 for prohibitions and other requirements regarding Facilitation
Payments, including payments Given under duress.

 

2.2 You may Give or Receive something of value in compliance with the
requirements and

limits of this Policy, supporting Global Standards and Relevant Procedures.

 

For purposes of this Policy, supporting Global Standards and Relevant
Procedures, “something of value” means any financial or non-financial benefit of
any kind, including, but not limited to:

 

a) the Giving and Receiving of Items of Value and Hospitality (See Section 3 and
the Global Standard on Items of Value and Hospitality);

 

b) prices, discounts and rebates for Company Products Given to Third Parties
(See Section 4);

 

c) Contributions Given to Third Parties (See Section 5 and the Global Standard
on Contributions);

 

d) Political Support Given to Public Officials or Political Organisations and
participation in Political Activities (See Section 6);

 

e) payments Given to Public Officials and Public Sector Organisations (See
Section 7);

 

f) appointments, paid and volunteer work outside of the Company or other
interests associated with actual, apparent or potential Conflicts of Interest
(See Section 8);

 

g) the venue, conduct or other arrangements made for Meetings, as well as the
selection and/or support of External Stakeholders to attend Meetings or
independent congresses, including professional education credits and
capability-building sessions (See Section 9 and the Global Standard on
Meetings);

 

h) the engagement of Third Parties to provide Services, including compensation
and expense reimbursement (See Section 10 and the Global Standard on Engaging
Third Parties); and

 

i) support for External Stakeholders for Non-Interventional Studies and
Investigator Sponsored Studies (See Sections 13 and 14).

 

2.3 You must not Give or Receive something of value that is intended or could be
seen as improper influence.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

If you are in doubt about any Interaction, you must consult with your line
manager or your relevant Legal and/or Compliance partner for appropriate
guidance.

 

2.4 All monetary payments by the Company to Third Parties that are permitted by
this Policy must be made via an approved Company financial payment system by
bank transfer, cheque or company credit card, must not take the form of cash or
cash equivalent (e.g., debit cards, gift cards, gift certificates), and must be
accurately and appropriately recorded in the Company’s books and records.

 

All such payments may also be made via a specifically authorised Third Party
(unless otherwise noted in this Policy or supporting Global Standards), when
genuine business needs require, and Relevant Procedures (with adequate controls)
support such an arrangement. In such cases, the Third Party must be
contractually obligated to accurately document, track and report to the Company
the amounts paid on its behalf, as required by the Relevant Procedures.

 

This Section 2.4 prohibits cash and cash equivalent payments by Employees (or
Third Parties acting on the Company’s behalf), except as specifically permitted
by Relevant Procedures established or approved by the Global Finance function.
Also, see paragraph 1.18 of the Global Standard on Items of Value and
Hospitality for requirements regarding exceptional Cultural Courtesy Gifts in
the form of cash or cash equivalent.

 

2.5 You must not Give a Bribe.

 

Give means to directly or indirectly offer, promise or give, or to authorise
such actions.

 

You must not Give something of value to any Third Party or any fellow Employee
that is intended or could be seen to:

 

a) influence or reward an official action or decision (e.g., by a Public
Official);

 

b) enable or induce a Third Party or fellow Employee to perform their function
improperly, or make any decision or take any action favourable to the interests
of the Company (or You) on an improper basis, or reward them for doing so;

 

c) provide incentive or reward to a Third Party for past, present or future
willingness to prescribe, administer, recommend, purchase, pay for, reimburse,
authorise, approve, supply or use any Company Product or service; or

 

d) obtain or retain improper business, or secure any improper professional or
personal advantage.

 

2.6 You must not Receive a Bribe.

 

Receive means to directly or indirectly solicit, agree to receive or accept, or
to authorise such actions. You must not Receive something of value from any
Third Party or any fellow Employee that is intended or could be seen to:

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

a) compromise Your independence or judgement;

 

b) enable or induce You to perform Your function improperly, or make any
decision or take any action favourable to the interests of the Third Party (or
fellow Employee) on an improper basis, or reward You for doing so; or

 

c) obtain or retain improper business, or secure any improper professional or
personal advantage.

 

3. ITEMS OF VALUE & HOSPITALITY

 

3.1 You must not Give or Receive Items of Value or Hospitality that are intended
or could be seen as improper influence.

 

To the extent appropriate, Business Units must establish Relevant Procedures on
actual or perceived value and frequency when Giving and Receiving Items of Value
and Hospitality. These Relevant Procedures must include specific limits on value
(modest) and frequency (occasional) and definitions for “modest” and
“occasional,” to guide Employees on appropriate value and frequency levels that
would not create actual or perceived improper influence, taking into account
local custom and practice (See paragraph 2.1 of the Global Standard on
Meetings).

 

To the extent appropriate, Business Units must establish Relevant Procedures to
enable the Company to satisfy transparency obligations, with respect to the
Giving of Items of Value and Hospitality to External Stakeholders.

 

Items of Value and Hospitality that exceed Company limits, either separately or
in total, to or from the same individual or organisation, are prohibited.

 

Any Giving or Receiving of Items of Value or Hospitality that is based upon a
genuine personal relationship independent of the Company and that is personally
funded by the individuals involved (without Company reimbursement) is
permissible and is not restricted by this Policy, if it is not intended and
could not be seen as improper influence.

 

3.2 See Section 2 of this Policy and the Global Standard on Items of Value and
Hospitality for further requirements on Items of Value and Hospitality.

 

4. PRICING, DISCOUNTS & REBATES

 

4.1 To the extent appropriate, Business Units must have an approved pricing
model in place, based on objective criteria, to govern the pricing, rebates and
discounts (and other commercial advantages or favourable terms) that can be
Given to Third Parties.

 

The pricing model must be reviewed on a regular basis by the head of the
relevant Business Unit or designee to ensure appropriateness and transparency.

 

These Business Units must document the purpose of any prices, rebates or
discounts (or other commercial advantages or favourable terms) Given to Third
Parties that fall outside the approved

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

pricing model, and this documented purpose must be approved by the head of the
relevant Business Unit or designee to ensure appropriateness and transparency.

 

4.2 See Section 2 of this Policy for further requirements on prices, discounts
and rebates.

 

5. CONTRIBUTIONS (DONATIONS, SPONSORSHIPS & PARTNERSHIPS)

 

5.1 The Company is committed to making a positive impact on Our local
communities and supporting the work of others in the healthcare and scientific
arenas.

 

Contributions may be classified as Donations, Sponsorships or Partnerships, and
may take the form of financial or non-financial support (e.g., funds or in-kind
assistance, such as resources, facilities or employee time).

 

Contributions may generally only be Given for legitimate scientific, educational
and/or charitable purposes to support the following: health or healthcare,
medical or scientific education, advances in medical or scientific research and
disaster relief. Contributions may also be Given for other purposes on an
exceptional basis, only with senior management approval, as set out in Relevant
Procedures.

 

For the avoidance of doubt, this Section does not prohibit individual Employees
from supporting charities and other organisations in a purely personal capacity
and without any involvement of the Company, if the support meets the
requirements of Section 8 of this Policy. This Section 5 also does not prohibit
Employees from organising charitable efforts on the Company premises (such as a
local food drive or book drive), with line manager approval, where Employees use
only their personal funds and resources to participate, if the support meets the
requirements of Section 8 of this Policy.

 

Generally, Contributions to support a Meeting or other event must only be Given
where the venue and location of the supported event are appropriate and
conducive to the intended purpose, and where any Meals or other Hospitality
provided by the Company or by the recipient of the Contribution are modest and
incidental to the purpose of the event. See the Global Standard on
Contributions, the Global Standard on Items of Value and Hospitality and the
Global Standard on Meetings for specific requirements and exceptions.

 

Certain charitable Donations, Sponsorships and Partnerships that meet the
relevant criteria described in the Global Standard on Contributions and the
Global Procedure and Guidance Community Investment specifically qualify as
Community Investment Contributions.

 

5.2 Contributions may only be given to reputable, recognised and independent
institutions or

other legitimate, established organisations, and only for legitimate purposes.

 

The relevant Business Unit managing the Contribution must conduct appropriate
due diligence on the proposed recipient of any Contribution to establish that
the proposed recipient satisfies the requirements of this Section 5.2 and to
establish that Contribution will be well used. In addition,

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

the relevant Business Unit may agree upfront with the recipient organisation to
conduct appropriate post-funding review (e.g., review of a summary of the
completed projects or other results of the

 

In addition to the requirements of Section 2, a Contribution must not be Given
for any other improper purpose or use, including, but not limited to, the
following:

 

a) to help offset an External Stakeholder’s cost of purchasing or reimbursing
Company Products or to influence any other decisions about listing, purchasing
or reimbursing of Company Products;

 

b) to organisations or activities that are known to discriminate on any unlawful
basis;

 

c) to support programming or editorial content containing gratuitous violence or
sexually explicit material or any activity that does not reflect the values
and/or mission of the Company, or could cause embarrassment to the Company; or
d) to support any activities prohibited by Relevant Procedures.

 

Contributions that might be considered as excessive or inappropriate in scale
and/or affiliation are not

permitted.

 

Contributions must not be Given to avoid the restrictions on Giving Items of
Value and Hospitality to Third Parties (See Section 3 and the Global Standard on
Items of Value and Hospitality).

 

5.3 Contributions must not be Given to any organisation for the personal benefit
of any individual or Healthcare Professional (“HCP”) practice (i.e., a group of
HCPs sharing premises or other resources) selected by the Company, or to
disguise or conceal any such personal benefit (except as permitted in paragraph
4.5 of the Global Standard on Contributions regarding Fellowships and
Preceptorships for scientists to support research activities).

 

Contributions must not be Given by the Company directly to an individual or HCP
practice.

 

For the avoidance of doubt, direct Company support for individual External
Stakeholders to attend Meetings or independent congresses is not considered to
be a Contribution for purposes of this Policy and is permissible only in limited
circumstances (See section 3 of the Global Standard on Meetings).

 

For the avoidance of doubt, awards to individuals are not considered
Contributions. See the Global Standard on Items of Value and Hospitality for
requirements regarding awards and awards ceremonies.

 

An individual who formally represents an organisation may request a Contribution
from the Company on behalf of the organisation, and such request must be
considered and processed as

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

required by Relevant Procedures. Contributions must not be Given to an
organisation at the request of any other individual (e.g., to a Public
Official’s preferred charity), except for Sympathy Gifts Given to a designated
non-profit organisation as a memorial in the event of a death, or Contributions
Given at the request of an Employee as part of a Company matching fund
programme.

 

Contributions must not be Given to financially benefit HCPs or HCP practices by
replacing any assets or funding any activities that they would be expected or
required to provide themselves to fulfil obligations they have under local law,
contract or customary business practice. For example, Contributions must not be
Given to improve business efficiencies or administrative processes of an HCP or
HCP practice, such as support for billing or taxes. For the avoidance of doubt,
Contributions to support HCP education are permissible, in the interest of
improving Patient care and/or Patient health.

 

5.4 See Section 2 of this Policy and the Global Standard on Contributions for
further requirements on Contributions.

 

Contributions must not be Given by Third Parties on behalf of the Company,
except for Company Product Donations (See the Global Procedure and Guidance
Community Investment and the Global Guidance for Product Donations).

 

For the avoidance of doubt, Contributions do not include Political Support or
participation in Political

 

6. POLITICAL SUPPORT & POLITICAL ACTIVITIES

 

6.1 Employees must not Give Political Support on behalf of the Company unless
specifically authorised to do so by the Government Affairs function or the
Reviewer.

 

Third Parties must not Give Political Support on behalf of the Company under any
circumstance. The Company will not reimburse in any way or form any Third Party
or non-authorised Employee for Giving Political Support.

Political Support may only be Given where it is expressly permitted by local law
and where acceptable as part of local custom and practice.

 

All Political Support must be Given directly to the recipient organisation or
individual. The name of the organisation or individual, purpose, nature and
value of the Political Support and the date of the Political Support must be
properly documented and recorded in the Company’s books and records, to enable
public disclosure.

 

The Government Affairs function will establish or approve Applicable Internal
Review Procedures for the Giving of Political Support.

 

6.2 Employees and Third Parties must not participate in Political Activities on
behalf of the Company unless specifically authorised to do so by the Government
Affairs function or the Reviewer.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

 

The Government Affairs function will establish or approve Applicable Internal
Review Procedures for participation in Political Activities.

 

6.3 The Company recognises the rights of Employees to use their own funds, time
and other personal resources to Give Political Support or to participate in
Political Activities.

 

You must ensure that you do not act or appear to act as a representative of the
Company when participating in Political Activities or Giving Political Support
in a personal capacity. You must make it clear that your views and actions are
Your own, and that any Political Support You provide is Given on a personal
basis, using Your own funds, time or other personal resources.

 

6.4 See Section 2 of this Policy for further requirements on Political Support
and Political Activities.

 

7. PAYMENTS TO PUBLIC OFFICIALS & PUBLIC SECTOR ORGANISATIONS

 

7.1 The Company does not permit Employees or Third Parties providing Services to
Give Facilitation Payments, either directly or indirectly, to Public Officials
(including HCPs and other individuals employed by Public Sector Organisations),
regardless of whether such payments are nominal in amount.

 

Employees and Third Parties must not attempt to conceal or disguise Facilitation
Payments to avoid the requirements of this Section.

 

The nature of the Company’s business involves legitimate Interactions with a
range of Public Officials. Examples include Public Officials responsible for
issuing Company Product licences, making Company Product listing decisions,
determining Company Product pricing and payment, providing permits and
regulatory Authorisations and conducting facility inspections.

 

You may Give payments to individual Public Officials where they are engaged to
provide legitimate Services (See Section 10). You must not Give any other
payments to individual Public Officials unless such payments are required or
otherwise expressly permitted by local law and not otherwise prohibited by this
Policy.

 

You may Give legitimate and lawful payments to Public Sector Organisations with
respect to taxes, permits, licences, inspections and other fees required or
otherwise expressly permitted by local law and not otherwise prohibited by this
Policy. Official government receipts must be obtained to support all such
payments.

 

7.2 The Company recognises that, in exceptional circumstances, payments may be
demanded under duress from Employees or Third Parties providing Services. It is
permissible for Employees and Third Parties to Give payments demanded under
duress, where there is reasonable fear for personal safety.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

Duress describes situations of actual or threatened violence or imprisonment to
force a person to act against their will. The Company is committed to ensuring
the safety of its Employees and Third Parties and does not expect them to
compromise their safety in such situations.

 

Employees and Third Parties must promptly report in writing to their line
manager all incidents where:

 

a) Facilitation Payments are requested but not paid; or

 

b) payments are demanded under duress, whether paid or not.

 

The line manager must then promptly inform the relevant Legal partner of such
incidents in writing and ensure that any payments actually made are properly
documented and recorded in the Company’s books and records. The line manager
must also consult with the relevant Legal partner regarding the reporting of
such incidents to the relevant authorities and the steps to be taken to prevent
recurrence.

 

7.3 See Section 2 of this Policy for further requirements on payments to Public
Officials and Public Sector Organisations.

 

8. AVOIDING CONFLICTS OF INTEREST

 

8.1 You must ensure that Your interests, activities and associations outside of
the Company do not result in actual, apparent or potential Conflicts of Interest
with Your professional duties and decisions as an Employee, by directly or
indirectly compromising Your independence or professional judgement, or creating
an appearance of doing so.

 

You must not allow, or appear to allow, a personal relationship to influence
Your decision-making or judgement. You must ensure that the Company’s interests
are paramount when business opportunities are assessed and commercial decisions
are taken.

 

You may make personal financial investments, pursue other business interests and
maintain social relationships with people You meet through Your Employment, if
all of the relevant requirements of this Section of the Policy are met. You must
ensure that these Interactions do not result in actual, apparent or potential
Conflicts of Interest with the Company’s business activities.

 

You must not use Company resources or your position as an Employee for Your own
personal benefit or for the benefit of Your relatives, friends or other
associates.

 

8.2 You must inform Your line manager in writing of any actual, apparent or
potential Conflicts of Interest at the time they become known. Engagement Owners
must also inform their line managers in writing of any actual, apparent or
potential Conflicts of Interest of a Third Party providing Services, at the time
they become known.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

Line managers must provide written direction on how to resolve or avoid the
Conflict of Interest after obtaining any necessary advice from the relevant
Legal and/or Compliance partner.

 

If You, a relative or close friend has a financial or management interest in a
Third Party (other than a nominal shareholding interest through a
publicly-available investment), You must disclose the situation as a potential
Conflict of Interest to Your line manager. You must not participate in any
purchasing or other Company decisions related to that Third Party.

 

8.3 You must not do any volunteer or paid work outside of the Company related to
Your Company work responsibilities or work product (e.g., speaking engagement,
authoring or publishing) unless You obtain written approval from Your line
manager, on the basis that such work is unlikely to create an actual, apparent
or potential Conflict of Interest and on the basis that any payment is not
intended and could not be seen as improper influence.

 

For all such work, You may Receive necessary and modest travel, accommodation,
Meals and other directly related, incidental expenses, with written line manager
approval, on the basis that such expenses are not intended and could not be seen
as improper influence.

 

8.4 You must not accept any appointment to the Board of Directors of an external
organisation in the healthcare or scientific arena, unless You obtain written
approval from Your line manager.

Approval should not normally be provided for directorships of Third Parties who
are conducting, or may conduct, business directly within Your scope of
responsibility or where You will gain a financial benefit that could be open to
question or misinterpretation if publicly disclosed.

 

8.5 You must not use non-public Company information for personal gain.

You must not pass such information to anyone else (either inside or outside the
Company), who does not have a legitimate need for the information.

 

8.6 See Section 2 of this Policy for further requirements on Conflicts of
Interest.

 

9. MEETINGS

 

9.1 Organising or supporting Meetings with External Stakeholders is part of Our
business. Where doing so, You must follow the requirements listed in the Global
Standard on Meetings.

 

The location, venue, conduct and other arrangements made for Meetings must be
modest, conducive and appropriate to the purpose of the Meeting.

 

9.2 Meetings must always have a scientific, medical education and/or other
legitimate business purpose, which must be clearly stated.

 

The Company may Give a Contribution (See Section 5) to a Meeting organiser to
support the conduct of a Meeting (e.g., a Sponsorship). Any such Contribution
must meet the relevant requirements of both the Global Standard on Contributions
and the Global Standard on

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

Meetings, with respect to the substance of the Meeting as well as the conduct
and arrangements made for the Meeting.

 

9.3 See Section 2 of the Policy and the Global Standard on Meetings for further
requirements on Meetings.

 

The Global Standard on Meetings also includes specific requirements on Company
support for External Stakeholders to attend independent congresses.

 

10. ENGAGING THIRD PARTIES & ENSURING COMPLIANCE

 

10.1 The Company is committed to engaging only those Third Parties who embrace
standards of ethical behavior that are consistent with Our own.

 

Engagement Owners are accountable for ensuring that the Third Party’s reputation
and conduct are consistent with the Company’s ethical standards (See Section
10.5).

 

For the avoidance of doubt, engagements do not include informal, routine
business Interactions between Employees and Third Parties, where no Services are
provided and no payment is Given (e.g., informal discussions at professional
Meetings or independent congresses for scientific exchange, or routine phone
calls in the normal course of business).

10.2 Engagement Owners must engage a Third Party only where there is a genuine
business need for Third Party Services and must only engage the necessary and
appropriate Third Parties to provide those Services.

 

Engagement Owners must ensure that the selected Third Party has the relevant
qualifications, expertise, reputation, knowledge, experience and ability to
fulfill the genuine business need, and is the most appropriate choice to provide
the Services.

 

External Stakeholders may be engaged by the Company (either directly or through
a specifically authorised Third Party on the Company’s behalf) to provide
Services. Such Services include, but are not limited to: providing input and
information as an Advisor or consultant, speaking at Meetings (e.g., a
Promotional Speaker), acting as a clinical investigator or a study site, or
educating or otherwise presenting to Representatives at Representative training
or business cycle sessions. Patients and Other Third Parties may also be engaged
by the Company to provide Services.

 

Each engagement with an External Stakeholder or Patient for Services must be
documented in a signed contract. If the External Stakeholder or Patient is not
accepting compensation, or payment or reimbursement of expenses, the requirement
for a signed contract may be waived with documented line manager approval.

 

Each engagement with Other Third Parties for Services must be documented in the
format required for the particular Services to be provided, such as a contract,
Terms & Conditions, a Purchase Order or other required documentation of offer
and acceptance of Services.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

Third Parties must not provide any Service on behalf of the Company, in
connection with the execution of an engagement or otherwise, unless the Service
has been specifically authorised in the signed contract (or other required
documentation of the engagement) between the Company and the Third Party, or has
otherwise received appropriate documented approval.

 

You must not Give any Payments for Voluntary or Incidental Activities to any
Third Party.

 

10.3 Our Interactions and engagements with External Stakeholders and Patients
must at all times be professional exchanges, designed to enhance the practice of
medicine, to benefit Patients, or to fulfill a genuine business need.

 

In no circumstances may the engagement of an External Stakeholder or Patient be
used as a means to gain access or to disguise Promotional Activities, or create
an appearance of doing so.

 

10.4 To the extent appropriate, Business Units must establish adequate Relevant
Procedures to mitigate the risk of actual or apparent improper influence over
individual External Stakeholders engaged to provide Services, and for monitoring
compliance.

 

To the extent appropriate, Business Units must establish Relevant Procedures
that include Fair Market Value guidelines, as well as limits on aggregate
compensation provided to individual External Stakeholders and limits on
frequency of engagement of individual External Stakeholders. The scope of such
guidelines and limits ultimately established will vary, based upon locality
and/or function. In developing Fair Market Value guidelines, these Business
Units must consider local established compensation levels, varying levels of
expertise and/or prominence of Third Parties, varying types and durations of
Services to be provided, and the spirit and principles of this Policy.

 

Third Parties must be paid compensation consistent with and no greater than Fair
Market Value, taking into account individual qualifications, experience, ability
and reputation, and only for the Services actually provided, consistent with the
terms of the engagement.

 

To the extent appropriate, Business Units must establish Relevant Procedures to
enable the Company to satisfy transparency obligations, with respect to payments
made to External Stakeholders.

10.5 Prior to the selection and engagement of a Third Party, Engagement Owners
must conduct appropriate and proportionate risk assessments, as well as
associated, due diligence procedures (if necessary), according to Relevant
Procedures. Engagement Owners must take these steps to ensure that the Third
Party’s reputation and conduct relating to the execution of the engagement are
consistent with the Company’s ethical standards, with respect to all relevant
areas of risk.

 

To the extent appropriate, Business Units must establish Relevant Procedures to
guide Engagement Owners on how to assess, develop, communicate, implement and
enforce required compliance expectations for Third Parties. Required compliance
expectations will vary, based upon the nature of the Third Party, the Services
to be provided and the nature of the associated risks. Based upon the risk
assessment and outcomes for a particular Third Party, Engagement

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

Owners may be required to implement one or more of the following actions with
respect to that Third Party:

 

a) improvement plans or action plans;

 

b) monitoring or auditing requirements;

 

c) contractual obligations, including written assurances or commitments by the
Third Party;

 

d) provision of Global Policies, Global Standards, Relevant Procedures or other
reference materials, and/or associated training;

 

e) prior review of the engagement or aspects of the engagement or Services from
the relevant Legal and/or Compliance partner; and/or

 

f) other actions to mitigate identified areas of risk, such as contractual risk
mitigation clauses.

 

At a minimum, Engagement Owners must not engage a Third Party where it is known,
or where there is a reason to believe, that the Third Party has Given or
Received Bribes, unless the Engagement Owner has documented his/her satisfaction
with all of the following, in consultation with the relevant Legal and/or
Compliance partner:

 

a) the actions and improvements undertaken by the Third Party to remediate the
concerns and/or behaviour;

 

b) the current level of compliance by the Third Party; and

 

c) evidence of the Third Party’s ability to provide strong governance and
monitoring and to prevent future occurrences of such concerns and/or behaviour.

 

Engagement Owners, in consultation with an appropriately senior level of
management, must periodically reassess existing Third Party relationships,
following the required timeframes outlined in the Relevant Procedures, and
taking into account any unanticipated changes in the conduct, reputation or
risks related to the particular Third Party.

 

10.6 See Section 2 of this Policy for further requirements on Engaging Third
Parties. Engagement Owners must also refer to the Global Standard on Engaging
Third Parties for further requirements, prior to entering into any engagement
with a Third Party.

 

11. PROMOTIONAL & NON-PROMOTIONAL ACTIVITIES & MATERIALS

 

11.1 A key part of Our business is to provide information about Company Products
and, where and when appropriate, to Promote their use. Promotional and
Non-Promotional

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

Activities and Materials must always be accurate, fair and balanced and not
misleading in their content.

 

The Company has a duty to support the safe and effective use of Company
Products. While the Company cannot provide medical advice to External
Stakeholders or Patients, the Company may engage in Promotional and
Non-Promotional Activities where this is appropriate and permitted by local law.
For example, Promotional and Non-Promotional Activities directed to Patients
(i.e., “direct to consumer” activities) may only be undertaken where this is
permitted by local law.

 

Our activities must never undermine the relationship between HCPs and their
Patients. All Promotional and Non-Promotional Activities and Materials directed
to HCPs or Patients must therefore support HCPPatient Interactions and must
allow the therapeutic value of Company Products to be assessed by HCPs in the
interest of Patient care.

 

Promotional and Non-Promotional Materials about Company Products directed to
Patients must be understandable, taking into account varying levels of education
between and within populations. These Materials must be educational, scientific
and balanced, and should encourage the Patient to seek further information from
the appropriate HCP.

 

The Company may display Promotional or Non-Promotional exhibits, either in
conjunction with a Meeting or as a stand-alone activity, according to the
requirements included in Relevant Procedures. See the Global Standard on
Meetings for further requirements on exhibits (with or without a Meeting).

 

11.2 The Company must only Promote Company Products once the time is right to do
so (which will never be before the Company Product or Use has received the
necessary Authorisation), and only consistent with the approved labeling.

 

Promotional Activities and Promotional Materials must meet all of the following
requirements:

 

a) They must provide a fair balance between a Company Product’s benefits and its
risks or limitations. They must not exaggerate the benefits or downplay the
risks or limitations;

 

b) They must not mislead by distortion, exaggeration, undue emphasis, omission
or in any other way, and must not involve false or unapproved statements about
other companies’ products. Company Products must only be Promoted on their own
proven merits; and

 

c) They must be capable of substantiation by reference to the approved labeling
or scientific evidence consistent with the approved labeling, and must not
involve discussions of Unauthorised Company Products or Uses.

 

Representatives and other Employees in customer-facing roles (e.g., public
relations, telemarketing, Marketing, Medical) must be trained as appropriate to
their role and must do all of the following in an accurate, responsible manner:

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

a) They must possess sufficient Company Product and disease area knowledge to
present information

 

to External Stakeholders or Patients, as appropriate to their role; and

 

b) They must be able to recognise inquiries regarding Unauthorised Company
Products or Uses and refer these inquiries to Scientifically Trained Personnel.

 

All training and educational materials must be approved through the Applicable
Internal Review Procedures.

Representatives and other Employees in customer-facing roles must have available
a copy of the current, approved labeling for each Company Product or Use
discussion they initiate with External Stakeholders.

 

Any revisions to the approved labeling must be communicated to Representatives
and other relevant customer-facing Employees as soon as reasonably possible.

 

Promotional Activities that are directed to External Stakeholders must be
confined to those individuals who are recognised practitioners in the area of
medicine concerning Authorised Company Products or

Uses.

 

Promotional Activities and Promotional Materials must not be directed to
External Stakeholders who have requested that they not be sent such information.

 

11.3 Non-Promotional Activities and Materials (including those regarding disease
awareness programs) must not be used to Promote Company Products.
Non-Promotional Activities and Materials must be presented in an objective,
balanced manner, and must be scientific in tone, language, appearance and
intent.

 

Where local law allows the Company to respond to Company Product-related
questions from Patients, any such response may only be made by Scientifically
Trained Personnel or other specifically authorised Employee or Third Party,
according to Relevant Procedures. Patients communicating with the Company must
not be given medical advice, but must instead be referred to their HCP.

 

Specifically authorised Employees are permitted to proactively issue press
releases or other Non-Promotional Materials, such as those relating to financial
or investor information.

 

Scientifically Trained Personnel are permitted to proactively present scientific
data or findings regarding Authorised or Unauthorised Company Products or Uses
with a view to generating further scientific insight, supporting the medical
community in learning about scientific/medical progress or sharing information
on current medical practice, such as at scientific congresses or similar events.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

All inquiries concerning Unauthorised Company Products or Uses (whether from
External Stakeholders or Patients) must be referred to Scientifically Trained
Personnel. All responses to such inquiries, either oral or written, must then
come directly and only from such Scientifically Trained Personnel, and must meet
all of the following requirements:

 

a) Information must only be provided in response to unsolicited inquiries;

 

b) Information must be accompanied by the approved labeling, as applicable;

 

c) All responses must be limited to the scope of the inquiry and must provide
data which are appropriate to the source of the inquiry; and

 

d) All responses must contain (as relevant) a statement that the information
requested involves an Unauthorised Company Product or Use and that the Company
does not recommend Unauthorised Uses of the Company Product.

 

11.4 Promotional Materials and Non-Promotional Materials must be approved
through the Applicable Internal Review Procedures. Any modification to approved
Promotional or Non-Promotional Materials must also be approved through the
Applicable Internal Review Procedures.

 

You must not create, use or provide “home-made” or other unapproved Promotional
or Non-Promotional Materials on any topic. You must not alter any approved
Promotional or Non-Promotional Materials in any way, unless such creation or
alteration is for the express purpose of submitting these Materials for review
and approval.

 

Promotional and Non-Promotional Materials must be assigned an expiration date
upon approval, must be monitored for expiration date and must not be used after
the expiration date specified in the original approval, unless they are formally
re-approved through the Applicable Internal Review Procedures.

 

Promotional and Non-Promotional Materials must be accompanied by the approved
labeling where applicable, as required by Relevant Procedures.

 

12. PRE-AUTHORISATION ACTIVITIES & MATERIALS

 

12.1 It is permissible to engage in Pre-Authorisation Activities (i.e.,
Profiling, Market Access and Pre-Authorisation Training activities), and to use
materials supporting such activities, to prepare for a successful commercial
launch of a Company Product or Use. Pre-Authorisation Activities must not be
used to disguise Pre-Authorisation Company Product Promotion, or create an
appearance of doing so.

 

Materials used for Pre-Authorisation Activities must be approved through the
Applicable Internal Review Procedures.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

12.2 Relevant Employees (e.g., Employees in the Marketing, Medical or Sales
functions) and specifically authorised Third Parties may Profile customers prior
to Authorisation of a new Company Product or Use, to assist in segmentation and
targeting activities.

 

Profiling Activities may only be conducted if all of the following requirements
are met:

 

a) Employees engaging in Profiling must use materials (e.g., scripts) that have
been approved through the Applicable Internal Review Procedures;

 

b) These materials must be structured to allow for a brief conversation to
collect broad information about an External Stakeholder’s involvement in a
disease area, such as treatments and classes used (e.g., “What classes do you
use to treat this disease state?”), as well as their needs and the needs of
their Patients;

 

c) These materials must contain clear instructions on proper execution. These
materials must contain a clear, prominent prohibition against engaging in
Promotional Activities about the new Company Product or Use during a Profiling
conversation;

 

d) These materials must not contain targeted questions that are specific or
unique to a Company Product or Use;

 

e) If asked by the External Stakeholder about the purpose of the Employee’s
questions, Employees may objectively state that the Company has submitted a
Company Product or Use for regulatory Authorisation. Employees must not
proactively discuss the Company Product or Use in any further detail; and

 

f) In the event that the External Stakeholder asks for more details about the
Company Product or Use during a Profiling discussion, Employees (other than
those in the Medical function) may provide appropriate contact information for
the External Stakeholder to submit his/her own request for such information
(i.e., a “professional information request”), but such Employees must not
directly respond to the request or submit the request on behalf of the External
Stakeholder. Employees in the Medical function may directly respond to the
request and may submit a professional information request on behalf of the
External Stakeholder.

 

During, and in support of, internal Company segmentation and targeting
activities, relevant Employees may share existing knowledge and review and share
prescribing data and other Company-purchased or publicly available information.

 

For the avoidance of doubt, Profiling activities are also permitted after
Authorisation of a new Company Product or Use.

 

12.3 Relevant Employees other than Representatives or their first line managers
(e.g., Employees in the Market Access or Medical functions) and specifically
authorised Third Parties may perform Market Access activities prior to
Authorisation of a new Company Product or Use, by providing Company Product or
relevant disease area information to

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

Healthcare Organisations (“HCOs”) (i.e., payers) or Public Officials to support
regulatory Authorisation, pricing or reimbursement discussions.

 

For the avoidance of doubt, Market Access activities are also permitted after
Authorisation of a new Company Product or Use.

 

12.4 Pre-Authorisation Training on Unauthorised Company Products or Uses may be
initiated as necessary to allow for sufficient time to study and understand the
new information presented regarding the Company Product or Use, disease area,
disease management, External Stakeholder and Patient needs and/or the current
market, including the current state of medical practice, competitors and
existing therapies, and treatment protocols and Guidelines.

 

In making the determination of the timing and sequencing of Pre-Authorisation
Training for a particular new Company Product or Use (as a guideline, no longer
than 60 days before the expected Authorisation date), the Reviewer must seek
input from Employees in the Medical, Training, Commercial, Compliance and/or
Legal functions (“contributing functions”), as applicable, and must take into
account all of the following considerations:

 

a) whether the training will involve a new or familiar disease area;

 

b) whether the training will involve an Unauthorised Company Product or an
Unauthorised Use of an Authorised Company Product;

 

c) the likelihood of receiving significant changes and comments to the proposed
labeling submitted to the regulatory agency responsible for Authorisation;

 

d) the risks of pre-Authorisation Promotion arising from providing training on
Unauthorised Company Products or Uses and/or Promotional messages; and

 

e) other factors deemed relevant to the particular proposed training by the
Reviewer and/or contributing functions, who are evaluating the training need and
the associated risks.

 

All Pre-Authorisation Training materials must be marked with a clear, prominent,
appropriate disclaimer stating that the material is strictly for internal
purposes only (e.g., “For Internal Use Only”). These materials may include
information on Unauthorised Company Products or Uses or relevant disease areas,
and may include relevant reprints. These materials, or the information they
contain, must not be shown, discussed, or distributed outside the Company,
except where an appropriate Third Party must also be trained (e.g., a contract
sales force or sales force of a co-promotional partner).

 

After the relevant Authorisation has been obtained, information included in
Pre-Authorisation Training materials that is appropriate for discussion with
External Stakeholders or Patients may be included in

Promotional and/or Non-Promotional Materials specifically designed and approved
for those purposes.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

 

13. NON-INTERVENTIONAL STUDIES

 

13.1 Non-Interventional Studies (“NISs”) must address a scientifically and
medically valid question to which the Company needs the answer.

 

These may include: the effectiveness and/or safety of a Company Product, medical
practice and drug utilisation characterisation, disease epidemiology and
clinical epidemiology, burden of disease  (e.g., costs and quality of life) or
other Patient-reported outcomes, and compliance/adherence to a  therapeutic
regimen.

 

13.2 The Company must not be involved in the decision to place a particular
Patient on a specific Company Product. That decision is made solely by the
Patient’s HCP.

 

An NIS must not be used to induce the use or prescription of a Company Product
or to train HCPs on the use of a particular therapy.

 

Patients must not be given a Company Product or switched to a Company Product
for the purpose of taking part in the study.

 

13.3 NISs must be observational in nature and the collected data must undergo a
formal analysis by the Company or by a Third Party on the Company’s behalf.

 

Additional diagnostic or monitoring procedures must not be applied to the
Patients, and epidemiological methods must be used for the analysis of collected
data.

 

13.4 See Section 2 of this Policy for further requirements on NISs. Employees
must also refer to the Relevant Procedures (i.e., International Procedures) for
further requirements.

 

All NISs must be registered and their results posted according to the
requirements of the Relevant Procedures.

 

The decision to conduct an NIS and the selection, engagement and payment of NIS
investigators must meet all of the relevant requirements of Section 10 of this
Policy and the Global Standard on Engaging

Third Parties.

 

Support for NISs may be Given by specifically authorised Third Parties on behalf
of the Company

according to the Relevant Procedures.

 

14. INVESTIGATOR SPONSORED STUDIES

 

14.1 The Company recognises the importance of Investigator Sponsored Studies
(“ISSs”) in expanding scientific knowledge related to potential Uses of Company
Products.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

An ISS may be conducted with Authorised or Unauthorised Company Products or
Uses.

 

All ISSs supported by the Company must be consistent with the research strategy
for the relevant Company Product.

 

14.2 The Company may provide support for an ISS, but must not be considered to
be the sponsor or to have any partial sponsorship role in the study in
accordance with local law.

 

The decision to provide support for an ISS must be based on whether the study
expands scientific knowledge related to potential Uses of Company Products
and/or associated disease area(s) through a properly conducted independent
clinical study that will result in the publication of meaningful new data.

 

14.3 See Section 2 of this Policy for further requirements on ISSs. Employees
must also refer to the Relevant Procedures (i.e., International Procedures) for
further requirements.

 

A contract approved through the Applicable Internal Review Procedures must be
negotiated and signed by authorised representatives of the Company and the
sponsor and, as applicable, the investigator, prior to study initiation.

 

The level of financial support that may be provided will vary among countries.
It must always be consistent with Fair Market Value for the activities to be
conducted as part of the clinical trial, and payments must be milestone-driven.

 

The Company must not provide Company Product Samples for use in ISSs.

 

Support for ISSs may be Given by specifically authorised Third Parties on behalf
of the Company

according to the Relevant Procedures.

 

GLOSSARY

 

Advisory Boards refers to internal Meetings organised by the Company where the
Company engages External Stakeholders (i.e., “Advisors”) to provide the Company
with independent advice and input within their area of expertise.

 

Advisors refers to the definition provided within the definition of Advisory
Boards.

 

Applicable Internal Review Procedures refers to the review and approval
requirements for Interactions and supporting materials, as set out in Relevant
Procedures. These requirements include, but are not limited to, review and
approval by Nominated Signatories, Scientifically Trained Personnel, the Legal
Department, other specialist functions (e.g., Procurement) or line managers, as
appropriate (i.e., “Reviewers”). Reviewers must take into account the substance,
as well as the intended purpose and audience, when approving Interactions or
supporting materials, and approval must be obtained in advance of any
Interaction or use of supporting materials.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

Authorisation or Authorised refers to approval of a Company Product or Use by
the relevant local regulatory agency, to permit entry into the local market or
to permit inclusion into the local approved labeling.

 

Bribe or Bribery refers to Giving or Receiving of something of value that is
intended or could be seen as an inducement or reward for improper behaviour
(i.e., behaviour that is dishonest or illegal or a breach of duty of
impartiality, trust or good faith), to influence any official act or decision,
or to obtain or retain business, favourable treatment or other advantage or
benefit. Giving or Receiving of Bribes is a wellrecognised form of corruption
(collectively referred to as “improper influence” through this Policy).

 

Business Unit refers to a distinct section of the Company, such as a
consolidated legal entity, a local marketing organisation, a Senior Executive
Team (“SET”) function, a department or operating entity within a SET function,
or, in some cases, a cross-functional unit comprising Employees with common
responsibilities.

 

Community Investment Contributions refers to certain charitable Donations,
Sponsorships or Partnerships Given by the Company to non-profit organisations
that meet the relevant criteria described in the Global Standard on
Contributions and the Global Procedure and Guidance Community Investment.

 

Company or Our refers to AstraZeneca PLC and its consolidated legal entities
worldwide, including MedImmune.

 

Company Product refers to any pharmaceutical or biological product or medical
device that is developed and/or marketed by the Company, including
investigational products/devices and co-promoted products/devices. For purposes
of this Policy, references to Company Products include both Authorised and
Unauthorised Company Products, unless specifically noted.

 

Conflicts of Interest refers to situations where personal, financial or other
interests, activities or associations outside of the Company may influence or
compromise, or could be seen to influence or compromise, the professional duties
and decisions of an Employee or Third Party providing Services.

 

Contributions refers to financial or non-financial support (e.g., funds or
in-kind assistance, such as resources, facilities or Employee time) Given by the
Company to a Third Party. Contributions may be classified as either Donations,
Sponsorships or Partnerships.

 

Cultural Courtesy Gift refers to a personal Gift traditionally given to
acknowledge a significant national, cultural or religious holiday or event.

 

Donations refers to the type of Contributions Given by the Company to a
non-profit or Public Sector Organisation, that may or may not be for a
designated pre-defined initiative.

 

Employee or You(r) refers to all Company full-time and part-time directors,
officers, employees and temporary staff worldwide.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

 

Engagement Owners refers to Employees responsible for engaging with and managing
the Services provided by a Third Party.

 

External Stakeholders refers to the category of Third Parties who are external
customers and other relevant stakeholders, including Healthcare Professionals
(“HCPs”) and Healthcare Organisations (“HCOs”), Scientifically Trained Personnel
engaged by the Company to provide Services, Public Officials, Patient Groups and
other relevant public and private organisations and groups.

 

A Facilitation Payment (or “grease” payment) is an unofficial payment or
anything else of value Given to Public Officials (including HCPs and other
individuals employed by Public Sector Organisations) to secure or speed up
routine actions that the recipient has a duty to perform. Examples include
additional payments required to issue permits or licences, speed passage through
immigration controls and release goods held at port or in customs.

 

Fair Market Value refers to the amount that a service or item would be worth to
a typical buyer who is under no duty to purchase and who receives no special
advantage. Fair Market Value is determined by the home country of the relevant
service provider (who receives payment for the service) or relevant buyer of the
item.

 

Fellowships and Preceptorships refer to programmes conducted at host
institutions and designed to provide basic training (i.e., training necessary to
obtain a degree or licence) or advanced education to HCPs or scientists in a
particular specialty, therapeutic area or field of research.

 

Gift refers to an Item of Value that is provided as a mark of appreciation,
commemoration or friendship.

 

Give, Giving or Given means to directly or indirectly offer, promise or give, or
to authorise such actions.

 

Global Policies refers to the mandatory documents that support the Company’s
Code of Conduct by setting out the compliance commitments of the Company and the
key principles to be followed to meet those commitments.

 

Global Standards refers to the mandatory documents that support the Global
Policies by describing the compliance rules to be followed to deliver the intent
stated in the Global Policies or in the  Company’s Code of Conduct.

 

Guidelines refers to any of the following materials and may or may not relate to
a specific disease state: practice guidelines, treatment guidelines, medication
algorithms, disease definitions or Research & Development quality standards.
Guidelines are not intended to refer to treatment guidelines or protocols
developed by HCOs, where such development is essential to the business of the
HCO (such as a formulary or benefit administrator), or those developed by HCP
practices.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

 

Healthcare Professionals (“HCPs”) and Healthcare Organisations (“HCOs”) refer to
individuals or organisations, respectively, who may or do prescribe, administer,
recommend, purchase, pay for, reimburse, authorise, approve or supply any
Company Product or service, including any members of the medical, dental,
pharmacy or nursing professions, and relevant associated administrative staff;
and/or hospitals and other care organisations, health plans, health insurers,
managed care organisations, pharmacies, formulary or benefit administrators and
clinical research organisations, and relevant staff at such entities.

 

Hospitality refers to Meals, travel/accommodation, and other directly related,
incidental expenses, as well as invitations or tickets to social or
entertainment events. Entertainment events include sporting, theatre, music or
recreational events.

 

Interactions refers to the business and personal interactions and activities
described in this Policy.

 

Interacts refers to the conduct of an Interaction.

 

Investigator Sponsored Study (ISS) refers to a clinical study that is
independently initiated, designed and conducted by an external investigator (who
assumes both the sponsor and principal investigator role) or medical
institution, collaborative research group or academic research organisation
(which assumes the sponsor role and appoints principal investigator(s) for the
study). For purposes of this Policy, sponsor/investigator is used as a generic
term for both situations described above.

 

Item of Medical Utility refers to an Item of Value primarily designed to educate
External Stakeholders or Patients or help External Stakeholders educate Patients
about disease management in disease state areas relevant to Authorised Company
Products or Uses.

 

Items of Value refers to Gifts, Items of Medical Utility, items used to assist
in screening or diagnosis of Patients, items linked to the safe and effective
administration of Company Products, logistical items,

Samples (including Samples vouchers or coupons), awards and Patient Programmes.

 

Market Access refers to discussions with HCOs (i.e., payers) or Public Officials
about regulatory

Authorisation, pricing or reimbursement decisions.

 

Market Research refers to the systematic gathering and interpretation of
quantitative or qualitative data on the market environment from External
Stakeholders or Patients using statistical and analytical methods to gain
insight and support decision-making. It does not include the gathering and
interpretation of “real world evidence” or Company-purchased HCP-level data.

 

Meals refers to food and/or beverages.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

Meeting refers to a planned gathering of External Stakeholders, which the
Company organises or supports, either financially or non-financially.
Non-financial support includes in-kind assistance, such as resources, facilities
or Employee time. Meetings may be for an internal Employee audience, or for an
external audience of External Stakeholders and may be held in-person or
virtually.

 

Non-Interventional Study (NIS) refers, in general terms, to a study where the
assignment of the Patient to a particular therapeutic strategy is not decided in
advance by a study protocol but falls within the HCP’s current practice, and the
prescription of the Company Product is clearly separated from the decision to
include the Patient in the study.

 

Non-Promotional Activity refers to any activity that is not a Promotional
Activity that is intended to provide scientific or educational information about
Company Products, relevant disease areas or health and medicines generally.
Non-Promotional Activities may be oral or written and may be conducted through
any medium, including the Internet. Non-Promotional Activities may take a number
of forms, including, but not limited to, leaflets provided with Company
Products, point of sale information, information regarding disease awareness
programmes, responses to queries from External Stakeholders or Patients,
information provided to inform the development of Guidelines or other
information contributing to scientific exchange.

 

Non-Promotional Materials refers to materials intended to be used during
Non-Promotional Activities or to support Non-Promotional Activities.

 

Our or Company refers to AstraZeneca PLC and its consolidated legal entities
worldwide, including MedImmune.

 

Other Third Parties refers to the category of Third Parties who are not External
Stakeholders or Patients, including, but not limited to, the media, suppliers,
distributors, agents and joint venture, co-promotion, research and licensing
partners.

 

Partnerships refers to the type of Contributions Given by the Company in
collaboration with a non-profit, for-profit or Public Sector Organisation for a
pre-defined initiative, involving substantive, active Company participation and
resulting in the delivery of specific, measurable outcomes. For purposes of this
Policy, Partnerships do not include research or commercial collaborations aimed
at the development or marketing of Company Products or services for the
Company’s benefit.

 

Patient Groups refers to non-profit organisations formally representing the
needs of Patients, theirfamilies and other caregivers.

 

Patient Programmes refers to Items of Value, specifically vouchers, rebates,
coupons, co-pay assistance cards, motivational information and other programmes
and materials designed to increase access and affordability of Company Products
or to enhance therapy compliance.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

Patients refers to the category of Third Parties who are members of the general
public and who use or

may use Company Products.

 

Payments for Voluntary or Incidental Activities refers to any compensation or
expense reimbursement Given to an individual or organisation as a “thank you”
for voluntary activities or for activities that are not necessary to address a
genuine business need. They do not include payments made to Third Parties for
contracted Services that address a genuine business need.

 

Policy refers to this AstraZeneca Global Policy on Ethical Interactions.

 

Political Activities refers to attendance or participation in public policy or
other political activities, including participation in political conventions or
fundraising events for Political Organisations or individual Public Officials
and their causes.

 

Political Organisations refers to political parties and their employees,
Political Action Committees (“PACs”) and other political organisations.
Political Support is distinct from Company Contributions to Public Sector
Organisations (See Section 5), as well as payments to Public Officials or Public
Sector Organisations (See Sections 7 and 10).

 

Political Support refers to financial or non-financial support (e.g., funds or
in-kind assistance, such as resources, facilities or Employee time) Given to
Political Organisations or individual Public Officials and their causes.

 

Pre-Authorisation Activities refers to Profiling, Market Access and
Pre-Authorisation Training activities undertaken by Employees in preparation for
Authorisation of a new Company Product or Use.

 

Pre-Authorisation Training refers to Company-provided education to
Representatives and/or their first line managers in preparation for
Authorisation of a new Company Product or Use.

 

Preceptorships and Fellowships refer to programmes conducted at host
institutions and designed to provide basic training (i.e., training necessary to
obtain a degree or licence) or advanced education to HCPs or scientists in a
particular specialty, therapeutic area or field of research.

 

Presentation refers to each segment of a Meeting, where a distinct speaker is
used and/or distinct topic is discussed.

 

Presentation Materials refers to all materials intended to be shown and/or
distributed to the speaker or audience before, during or after a Presentation,
including but not limited to speaker briefing documents, written summaries of
Presentation objectives, slides and reference documents.

 

Profiling (also known as “disease insight visits”) refers to discussions with
External Stakeholders to gain an understanding of their involvement in a disease
area, including

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

therapeutic options, medical gaps, External Stakeholder needs or the needs of
Patients. For the avoidance of doubt, Profiling is not considered Market
Research.

 

Promote, Promotion or Promotional refers to the conduct of Promotional
Activities.

 

Promotional Activity refers to any activity that is intended or could be seen to
Promote the prescription, administration, recommendation, purchase, payment,
reimbursement, authorisation, approval, supply or use of Company Products or
services. Promotional Activities may be oral or written and may be conducted
through any medium, including the Internet.

 

Promotional Materials refers to materials intended to be used during Promotional
Activities or to support Promotional Activities.

 

Promotional Speaker Programmes refers to Promotional Meetings organised by the
Company to Promote Authorised Company Products or Uses, where the Company
engages External Stakeholders

 

(i.e., “Promotional Speakers”) to speak to other External Stakeholders on behalf
of the Company about such topics.

 

Promotional Speakers refers to the definition provided within the definition of
Promotional Speaker

Programmes.

 

Public Official refers to an individual who:

•

Holds a legislative, administrative or judicial position of any kind, whether
appointed or elected, or is a candidate for such a position, or

•

Exercises a public function for a country or territory of a country, or for any
Public Sector Organisation of a country or territory, at the national, regional
or local level,

•

Acts as an official or agent of an international Public Sector Organisation, or

•

Is any other employee (including HCPs) of a Public Sector Organisation.

 

Public Sector Organisation refers to an agency, enterprise, or other entity of a
government that sets or administers public policy or exercises executive,
political and/or sovereign power through customs, institutions and laws within a
country or territory of a country, at the national, regional or local level. It
also includes state-owned and state-controlled entities, such as a state-owned
or state-controlled hospital, university, energy company, telecommunications
company or other similar state-owned or statecontrolled enterprises.

 

Receive, Receiving or Received means to directly or indirectly solicit, agree to
receive or accept, or to authorise such actions.

 

Relevant Procedures refers to the written local and/or functional policies,
standards, procedures and guidelines that contain details, processes and
controls for compliance with this Policy and the supporting Global Standards.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

Representatives refers to Employees who are members of any Commercial channel
who Promote Company Products directly to External Stakeholders. Representatives
may be referred to as sales representatives, service team associates, inside
sales agents, medical representatives or other titles, depending upon the
relevant local marketing organisation. Representatives include any Third Parties
fulfilling such responsibilities on the Company’s behalf (i.e., a contract sales
force). Representatives do not include other Employees, such as those performing
marketing or market access activities.

 

Reviewers refers to the definition provided within the definition of Applicable
Internal Review Procedures.

 

Sample refers to an Item of Value, specifically a unit of pharmaceutical Company
Product that is not to be sold but is provided free of charge to an HCP to allow
the HCP and appropriate Patients to determine tolerability and effectiveness of
the Company Product.

 

Scientifically Trained Personnel refers to individuals employed or engaged by
the Company who are highly-trained experts, who have relevant, specialised
scientific and/or medical knowledge and whose responsibilities include the
provision of scientific and/or medical information. This excludes anyone in the
Sales, Marketing or other non-Medical Commercial functions, even if they have
scientific or medical training or backgrounds.

 

Section refers to Sections 1 through 14 of this Policy, listed in the Table of
Contents. Each Section covers a category of Interactions.

 

Services refers to the activities performed by a Third Party engaged by the
Company. Services include activities performed on behalf of the Company, goods,
services or information provided to the Company, or the activities performed in
collaboration with the Company.

 

Sponsorships refers to the type of Contributions Given by the Company to a
non-profit, for-profit or Public Sector Organisation for a pre-defined
initiative, where the Company’s name is associated with the initiative and/or
the Company receives other substantial recognition for the Sponsorship.

 

Sympathy Gift refers to a personal Gift to express sympathy for bereavement or
serious illness of the recipient or immediate family member.

 

Third Party(ies) refers to any person or organisation who is not the Company or
an Employee, with whom Employees Interact. The various types of Third Parties
are categorised as either External Stakeholders, Patients, or Other Third
Parties. Where a Third Party fits into more than one category, the more
restrictive rules apply.

 

Uses refers to the indications, dosing, populations and other uses of Company
Products. For purposes of this Policy, references to Uses include both
Authorised and Unauthorised Uses of Company Products, unless specifically noted.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

Unauthorised refers to a Company Product or Use that has not yet received
Authorisation from the relevant local regulatory agency. An Unauthorised Company
Product may also be referred to as “investigational.” An Unauthorised Use (i.e.,
an “off-label use”) is inconsistent with the local approved labeling for a
Company Product.

 

Voluntary or Incidental Activities refers to any voluntary activities or
activities that are not necessary to address a genuine business need.

You(r) or Employee refers to all Company full-time and part-time directors,
officers, employees and

temporary staff worldwide.

 

REFERENCES

Global Standard on Items of Value and Hospitality

http://portalapps.is.astrazeneca.net/azgard-components/ldms-documents/Global_Compliance/effective/Global%20Standard/LDMS_001_00145832.pdf

 

Global Standard on Contributions

http://portalapps.is.astrazeneca.net/azgard-components/ldms-documents/Global_Compliance/effective/Global%20Standard/LDMS_001_00145831.pdf

 

Global Procedure and Guidance Community Investment

http://portalapps.is.astrazeneca.net/azgard-components/ldms-documents/Global_Compliance/effective/Procedure/LDMS_001_00146359.pdf

 

Global Guidance for Product Donations

http://portalapps.is.astrazeneca.net/azgard-components/ldms-documents/Global_Compliance/Active/Guidance%20Materials/LDMS_001_00146361.pdf

 

Global Standard on Meetings

http://portalapps.is.astrazeneca.net/azgard-components/ldms-documents/Global_Compliance/effective/Global%20Standard/LDMS_001_00145768.pdf

 

Global Standard on Engaging Third Parties

http://portalapps.is.astrazeneca.net/azgard-components/ldms-documents/Global_Compliance/effective/Global%20Standard/LDMS_001_00145830.pdf

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

Exhibit I

Invoicing Requirements

Subject to any separate instructions to be agreed between the Parties regarding
payments to health care professionals or health care organizations in the
Territory, as required by applicable laws and regulations, invoices should be
sent to:

 

AstraZeneca AB

AstraZeneca R&D Mölndal

Att. Christina Wågestrand

CVGI iMed Strategy

431 83 Mölndal

Sweden

 

Invoices shall contain the following information:

 

a.

AstraZeneca’s Agreement ID: Elisabeth Björk, Global Product Vice President,
Global Medicines Development, ECHO Project ID 10007956

 

b.

the number and date of invoice

 

c.

the latest date of payment according to Agreement

 

d.

description of services

 

e.

name and address of FibroGen

 

f.

FibroGen VAT registration number or EIN/TaxID,

 

g.

AstraZeneca’s VAT registration number SE556011748201 (in EC),

 

h.

VAT rate (%), if any,

 

i.

taxable amount per VAT rate, if any,

 

j.

VAT amount, if any

 

k.

legal reference or explanation when VAT is excluded,

 

l.

invoice amount and currency,

 

m.

bank details, preferably IBAN code, otherwise account number and bank code, and
SWIFT-address.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.